Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 1 of 197 PageID #: 20223
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 5, 2019

     12         DEFENDANTS                    )(    12:45    P.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 2 of 197 PageID #: 20224
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 3 of 197 PageID #: 20225
                                                                                   3



      1                          P R O C E E D I N G S

      2             COURT SECURITY OFFICER:        All rise.

      3             THE COURT:     Be seated, please.

      4             Are Defendants prepared to proceed with

      5   cross-examination of the witness?

      6             MR. KUBEHL:     We are, Your Honor.

      7             THE COURT:     All right.     You may go to the podium,

      8   Mr. Kubehl.

      9             And let's bring in the jury, please.

     10             COURT SECURITY OFFICER:        All rise.

     11             (Jury in.)

     12             MR. KUBEHL:     Your Honor, may I approach with

     13   witness notebooks?

     14             THE COURT:     You may.

     15             (Jury in.)

     16             THE COURT:     Please be seated.

     17             MR. KUBEHL:     May I hand the witness the notebook?

     18             THE COURT:     If you'll hand it to the Court

     19   Security Officer, she'll deliver it to the witness.

     20             MR. KUBEHL:     Thank you, Your Honor.

     21             THE COURT:     All right.     Ladies and gentlemen, we

     22   will proceed with cross-examination of Dr. Tim Williams by

     23   the Defendants.

     24             Counsel, you may proceed.

     25        TIM WILLIAMS, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 4 of 197 PageID #: 20226
                                                                                   4



      1                             CROSS-EXAMINATION

      2   BY MR. KUBEHL:

      3   Q.   Good afternoon, Dr. Williams.

      4   A.   Good afternoon.

      5   Q.   Dr. Williams, you did not review any source code for

      6   the accused Ericsson base stations; is that correct?

      7   A.   That's correct.

      8   Q.   And as far as the source code goes, you relied on

      9   Dr. Chrissan's report for that, correct?

     10   A.   Yes, and my questions of him.

     11   Q.   The first time that you saw Dr. Chrissan's source code

     12   report was early October, correct?

     13   A.   Yes.

     14   Q.   And that was a matter of days before you signed your

     15   expert report, correct?

     16   A.   That's correct.

     17   Q.   Is it fair to say that you defer to Dr. Chrissan on how

     18   the Ericsson base station actually is operating at the

     19   source code level?

     20   A.   Yes, that's correct.

     21   Q.   You didn't review any source code on any mobile phones,

     22   did you?

     23   A.   No, I did not.

     24   Q.   And you're not aware of anyone else in this case who's

     25   looked at any source code on mobile phones; is that right?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 5 of 197 PageID #: 20227
                                                                                   5



      1   A.   I have not seen any, no.

      2   Q.   You've not expressed any theory of infringement based

      3   on a mobile phone, correct?

      4   A.   Correct.

      5   Q.   And you're not contending that any LTE phone practices

      6   any of the patents in this case, correct?

      7   A.   Correct.     I'm sorry, could you speak up?         It's hard to

      8   hear you.

      9   Q.   Sure.   Let me move the mic.

     10   A.   Thank you.

     11   Q.   Is that better for you?

     12   A.   Perfect.

     13   Q.   Dr. Williams, you rely on something called QCI as the

     14   thing that would establish the parameters that you say are

     15   end-user quality of service requirements; is that right?

     16   A.   Yes.

     17   Q.   And you agree that the assignment of QCI values allows

     18   network operators, like T-Mobile, to decide how they want

     19   to discriminate between different IP-flows?

     20   A.   Basically, yes.

     21   Q.   And you understand that T-Mobile pre-configures the

     22   nodes in its network to operate with a particular QoS

     23   parameter that T-Mobile has chosen, right?

     24   A.   Yes.

     25   Q.   It's T-Mobile, not the end-users, that decide which QoS
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 6 of 197 PageID #: 20228
                                                                                   6



      1   parameters will be configured on Ericsson base stations,

      2   right?

      3   A.   Yes.

      4   Q.   And it's T-Mobile, not the end-users, that decide what

      5   quality of service parameters will be associated with which

      6   bearers, right?

      7   A.   Yes.

      8               MR. KUBEHL:   Could we have Dr. Williams' Slide

      9   No. 48, please?

     10   Q.   (By Mr. Kubehl)      Dr. Williams, the slides that you

     11   presented to the jury this morning, did you have some

     12   involvement in put -- in putting them together?

     13   A.   I did.

     14   Q.   And so this would have been one of the slides that you

     15   put together or helped put together?

     16   A.   It is.

     17   Q.   Okay.     And this is showing a doc -- source material

     18   from a T-Mobile document; is that right?

     19   A.   From three different documents --

     20   Q.   Okay.

     21   A.   -- yes.

     22   Q.   But it's showing that -- choices that T-Mobile has made

     23   with respect to quality of service, correct?

     24   A.   That's correct.

     25   Q.   T-Mobile has chosen that it will give conversational
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 7 of 197 PageID #: 20229
                                                                                   7



      1   voice a QCI of 1 and have its associated parameters, right?

      2   A.   Yes.

      3   Q.   And T-Mobile has decided that it will give data for

      4   T-Mobile-branded customers a QCI of 6 and its associated

      5   parameters, right?

      6   A.   That's correct.

      7   Q.   And T-Mobile, and not the end-users, have decided that

      8   they'll give data for other branded customers a QCI of 7,

      9   correct?

     10   A.   Yes.

     11   Q.   And then T-Mobile and not any end-users have set the

     12   requirements for the data network for extreme user traffic

     13   at QCI of 9; is that right?

     14   A.   Yes.

     15               MR. KUBEHL:   Could we have Williams 49, please?

     16   Slide No. 49 from that same deck.

     17               I could use the ELMO.      Oh, there we go.

     18   Q.   (By Mr. Kubehl)      Is this another one of the slides that

     19   you helped create?

     20   A.   It is.

     21   Q.   And this is one that you decided not to show to the

     22   jury today?

     23   A.   I believe this was in the deck, yes.

     24   Q.   Okay.    We can -- we can do a comparison later, but --

     25   and I apologize if I'm wrong.         I don't -- I don't remember
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 8 of 197 PageID #: 20230
                                                                                   8



      1   seeing this.

      2               THE COURT:    Let's ask questions.       Let's don't have

      3   a conversation.

      4   Q.   (By Mr. Kubehl)      Dr. Williams, this illustrates that --

      5   this document illustrates that T-Mobile has its own QoS

      6   requirements to map QCI 6 to T-Mobile-branded phones,

      7   right?

      8   A.   Yes.

      9   Q.   And it shows that T-Mobile has its own

     10   network-established QoS requirements for second brand

     11   users, correct?

     12   A.   Yes.

     13   Q.   And it shows that T-Mobile has its own network QoS

     14   requirements for extreme user traffic, correct?

     15   A.   Yes.

     16   Q.   Now, extreme user traffic, I think it's been discussed

     17   a little bit.     If -- if I'm an extreme downloader on the

     18   T -- T-Mobile network, even though my traffic ordinarily

     19   might have a QCI of 6 -- because I've downloaded so much,

     20   QCI might reduce me to a QCI 9.

     21               May I rephrase the question?        I had too many QCI's

     22   in there.

     23               THE COURT:    Just withdraw your question and

     24   restate it.

     25               MR. KUBEHL:    Withdrawn.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 9 of 197 PageID #: 20231
                                                                                   9



      1   Q.   (By Mr. Kubehl)     Is it accurate that -- so T-Mobile

      2   users' normal traffic can have a QCI level of 6, according

      3   to this document?

      4   A.   Is that a question?

      5   Q.   Yes, it is, sir.

      6   A.   I don't understand the question.

      7   Q.   Sure.   Do you understand that T-Mobile can associate a

      8   QCI 6 with its normal T-Mobile-branded user traffic?

      9   A.   Yes.

     10   Q.   And T-Mobile can decide that it's going to move that

     11   traffic down, down in priority to a QCI of 9 if that user

     12   has been using too much data?

     13   A.   Yes, that's my understanding.

     14   Q.   And that's one way that T-Mobile protects other

     15   subscribers from having their services degraded, correct?

     16   A.   I don't know that.

     17   Q.   In any case, T-Mobile made that decision, right?

     18   A.   That's my understanding, yes.

     19   Q.   No end-user gets to set those requirements, right?

     20   A.   That's my understanding, yes.

     21   Q.   Presumably, the end-user who is downloading all that

     22   data would like to still be at a QCI 6, right?

     23   A.   I don't know what the end-user wants, so I can't answer

     24   for them that question.

     25   Q.   Well, if you've got data plan, do you want it as fast
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 10 of 197 PageID #: 20232
                                                                                    10



       1   as it can be?

       2   A.   I don't know.

       3   Q.   You're -- let's say you're a T-Mobile user, and you're

       4   in this plan that's giving you a QCI 6, and it's operating

       5   at a particular speed, would -- would it be your desire

       6   that that speed get slower?

       7   A.   You're asking me to theorize about the desires of the

       8   user?   I don't understand your question.

       9   Q.   Are you a user of cell phones?

     10    A.   Yes.

     11    Q.   Okay.   When you're using your phone and it's operating

     12    at a particular speed, is it your desire that that phone

     13    have less performance than what you're experiencing right

     14    now?

     15    A.   If I'm overusing the network, I would expect the

     16    network to degrade my service because I'm taking more --

     17    more than my fair share.

     18    Q.   And so would you require the network to do that to you?

     19    A.   I don't know how to answer that question.

     20    Q.   So as an end-user and you're on your phone and you're

     21    using it more than other people are generally using it, are

     22    you saying that it would be your QoS requirement that the

     23    T-Mobile network must slow you down?

     24    A.   I haven't expressed an opinion like that.

     25    Q.   T-Mobile uses its own network QoS requirements, not
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 11 of 197 PageID #: 20233
                                                                                    11



       1   end-user QoS requirements, correct?

       2   A.   Yes.

       3   Q.   Okay.

       4               MR. KUBEHL:   I'm going to ask to pull up a couple

       5   of slides from Dr. Williams's presentation, starting with

       6   No. 54.

       7   Q.   (By Mr. Kubehl)      Dr. Williams, is this one of the

       8   slides you put together?

       9   A.   It is.

     10    Q.   And this is in the context of -- I think it was the

     11    '517 patent, but you're talking about it in terms of how

     12    LTE works; is that fair?

     13    A.   Yes.

     14    Q.   And you're showing this multi-colored grid.            And is

     15    that showing a time frequency grid?

     16    A.   It can, yes.

     17    Q.   Well, what are you intending to depict here?

     18    A.   The resources available for the transmission of

     19    information from the base station to the mobile --

     20    Q.   And what --

     21    A.   -- and vice versa.

     22    Q.   Is this a single slot?       Is it a time resource grid?

     23    What are we looking at here?

     24    A.   It's an abstract representation of limited resources.

     25    Q.   All right.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 12 of 197 PageID #: 20234
                                                                                    12



       1               MR. KUBEHL:   Could we have your Slide 25, please?

       2   Q.   (By Mr. Kubehl)      Is this a time frequency grid?

       3   A.   Yes.

       4   Q.   Can you explain to the jury how this works?

       5   A.   As I said before, time and frequency are two dimensions

       6   by which we can provide resources for transmission from the

       7   transmitter to the receiver.        And this shows a block of

       8   data that can be moved between the transmitter to the

       9   receiver.

     10    Q.   So if we were to liken this to the Jorgensen patents,

     11    would Jorgensen consider, for example, this -- would he --

     12    how that would correspond to what Mr. Jorgensen has in his

     13    patent? Would that be a FRAND?

     14    A.   Could be.

     15    Q.   So each of the blocks we're seeing there is a slot in

     16    what I circled?

     17    A.   We have to be careful about the use of the word slot.

     18    So I don't quite understand your question.

     19    Q.   I -- I understand why you wouldn't.

     20                The word slot, as it's used in the Jorgensen

     21    patents -- let's use it that way -- would it be your

     22    contention that each of the blocks that I've circled here

     23    is a slot in one frame?

     24    A.   No.     I've not told the jury that.

     25    Q.   Okay.     If we were to compare this to what Mr. Jorgensen
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 13 of 197 PageID #: 20235
                                                                                    13



       1   showed in his patent, Mr. Jorgensen doesn't have any

       2   concept of this frequency division of resources like you've

       3   shown here, does he?

       4   A.   Potentially.

       5   Q.   In his figures -- in his figures, he doesn't show that,

       6   right?   He shows that each figure is made up of slots all

       7   at the same frequency, correct?

       8   A.   One could understand that what he's describing includes

       9   frequency.

     10    Q.   Okay.   But his Figure 14, for example, in this patent

     11    that you showed the jury, it doesn't show this, does it?

     12    A.   In my opinion, it does, yes.

     13    Q.   Okay.

     14              MR. KUBEHL:     Slide 20 --

     15    Q.   (By Mr. Kubehl)     So just so we're clear, then, this is

     16    the way LTE would work, right?

     17    A.   It's an abstraction of how LTE actually works, yes.

     18    Q.   And it has one dimension of --

     19    A.   It has a fair representation --

     20              THE COURT:     Wait a minute.      Let's make sure we

     21    talk one at a time.      And it's important for each of you to

     22    be sure the other one is finished before you start talking.

     23              Go ahead and finish your answer, Dr. Williams, and

     24    then we'll move on to the next question.

     25    A.   I believe I was saying it's a fair representation of
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 14 of 197 PageID #: 20236
                                                                                    14



       1   the types of resources available to LTE.

       2             MR. KUBEHL:     Could we have Exhibit 1, Figure 14?

       3   Q.   (By Mr. Kubehl)     Okay.    Can you show us here where time

       4   is represented -- I'm sorry.        Withdrawn.

       5             Can you show us here where different frequencies

       6   are represented at the same time?

       7   A.   So back in Jorgensen's day, you could -- in systems

       8   that were developed, you could transmit a single frame on a

       9   single frequency at a single time.

     10              However, in this diagram, one of ordinary skill in

     11    the art would understand that because of technology that's

     12    been developed in the last -- in the last 20 years, it's

     13    possible to put this frame on one frequency, this frame on

     14    a second frequency, this frame on a third frequency, this

     15    frame on a fourth frequency, et cetera, and transmit them

     16    all in the same time.

     17    Q.   Okay.   Would you agree with me that what's actually

     18    shown by Dr. Jorgensen here is that in this dimension,

     19    that's time?

     20    A.   No, I would not.

     21    Q.   Would you agree that in this dimension, it's time?

     22    A.   Yes, I would.

     23    Q.   Okay.   And so when Dr. Jorgensen called this frame N,

     24    the current frame, and the next one a future frame, is it

     25    your testimony to the jury that he's not talking about time
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 15 of 197 PageID #: 20237
                                                                                    15



       1   there?

       2   A.   It's my testimony that technology that's been developed

       3   in the last 20 years allows you to send multiple frames at

       4   the same time.

       5   Q.   Okay.

       6   A.   And so you have multiple -- you have time and frequency

       7   resource.     So one of ordinary skill in the art would

       8   consider this as a grid of time and frequency --

       9   Q.   I'm --

     10    A.   -- as a disclosure.

     11    Q.   Have you finished?

     12    A.   Yes, I have.

     13    Q.   Okay.

     14              MR. KUBEHL:     I'll respectfully object as

     15    nonresponsive.

     16              THE COURT:     Sustained.

     17    Q.   (By Mr. Kubehl)     Dr. Williams, what -- what

     18    Dr. Jorgenson actually showed in the diagram was that each

     19    of these rows corresponds to a frame in time, starting with

     20    N, going to N + 1, and all the way down to N + X; is that

     21    right?

     22    A.   We would have to look at the description, but I believe

     23    that has the possibility of being correct.

     24    Q.   So you -- is it your testimony that you're not sure on

     25    this figure whether N, N + 1, N + 2 is corresponding to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 16 of 197 PageID #: 20238
                                                                                    16



       1   time orders of frames?

       2   A.   No.

       3   Q.   I'm not sure if that was a no to the question or --

       4   it's -- that's not your testimony?

       5   A.   Please ask your question again.

       6   Q.   Sure.    Can you agree with me that Dr. Jorgensen is

       7   showing here that Frame N is one frame in time, Frame N + 1

       8   is a future frame in time, N + 2 is a future frame in time?

       9   A.   No, I do not agree.

     10    Q.   All right.

     11                MR. KUBEHL:   Could I have --

     12    Q.   (By Mr. Kubehl)      And just for the -- just for the

     13    purposes of this question, let's assume that -- I'm

     14    terrible at this -- let's assume that this is time on this

     15    vertical axis, and this is time on this horizontal axis.

     16    Can you do that for the sake of this question?

     17    A.   Yes.

     18    Q.   All right.

     19                MR. KUBEHL:   And if we can have Williams 25 back.

     20    Q.   (By Mr. Kubehl)      And this is what you showed as

     21    representing how LTE works, right?

     22    A.   Yes.

     23    Q.   And this has time, but then over here, it's not time;

     24    it's frequency, right?

     25    A.   Correct.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 17 of 197 PageID #: 20239
                                                                                    17



       1   Q.   That's different, right?

       2   A.   Correct.

       3   Q.   Okay.    And that was -- that's how LTE works.

       4               MR. KUBEHL:   Could I have Slide No. 22?         Let's --

       5   let's...

       6   Q.   (By Mr. Kubehl)      Is this exactly the same block grid

       7   that you showed in terms of how LTE works?

       8   A.   Yes.

       9   Q.   Okay.    And did you ask the jury to understand that that

     10    was actually in Mr. Jorgensen's patent; that was his

     11    invention and what -- what he showed in his patent?

     12    A.   No.

     13    Q.   So you'd agree he doesn't show this in his patent?

     14    A.   No.

     15    Q.   All right.    What you're showing here is that multiple

     16    phones can get access to the same time frame; is that

     17    right?

     18    A.   I think I understand your question.

     19    Q.   Sure.    Let me -- let's --

     20    A.   The answer would be yes.

     21    Q.   Okay.    So in LTE, you can have more than one phone that

     22    can be assigned to a particular slot, as Dr. Jorgensen

     23    would call it, right?

     24    A.   Yes.

     25    Q.   And the '629 patent does require reserving a slot for a
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 18 of 197 PageID #: 20240
                                                                                    18



       1   particular stream, correct?

       2   A.   (No response.)

       3               THE COURT:     Did you hear the question,

       4   Dr. Williams?

       5               THE WITNESS:     Yes.   I'm sorry.   I'm looking at the

       6   '69 [sic] patent.

       7   A.   Could I have the question again, please?

       8   Q.   (By Mr. Kubehl)       The '629 patent claims do require

       9   reserving a slot for a particular packet; is that right?

     10    A.   For two packets, yes.

     11    Q.   There are two claim elements that talk about reserving,

     12    right?

     13    A.   Yes.    A first slot for a first data packet and a second

     14    slot for a second data packet.

     15    Q.   Correct.    The first slot must be reserved for the first

     16    packet, right?

     17    A.   Yes.

     18    Q.   And the second slot must be reserved for the second

     19    packet, correct?

     20    A.   Yes.

     21    Q.   And in LTE, more than one phone can use the same slot

     22    at the same time, correct?

     23    A.   Yes.

     24    Q.   Dr. Williams, in the accused Ericsson base station, the

     25    uplink and the downlink schedulers are configured to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 19 of 197 PageID #: 20241
                                                                                    19



       1   perform what's called dynamic scheduling; is that right?

       2   A.   Yes.

       3   Q.   And in these dynamic uplink and downlink schedulers,

       4   there's a dynamic resource grant that's issued that

       5   specifies the resources that the phone is allowed to use

       6   for just one slot, as Dr. Jorgensen would use that term; is

       7   that right?

       8   A.   Basically, yes.

       9   Q.   So for each slot, the accused Ericsson uplink scheduler

     10    holds a scheduling competition for receiving the uplink

     11    grant of resources, correct?

     12    A.   That's correct.

     13    Q.   And the term "scheduling competition," that's a term

     14    that you used in your own expert report, correct?

     15    A.   Absolutely.

     16    Q.   And you weren't responding to anyone's argument --

     17    A.   No, those are my words.

     18    Q.   You chose those words to describe the Ericsson uplink

     19    scheduler, right?

     20    A.   Yes.

     21    Q.   So when the Ericsson uplink scheduler gives a grant for

     22    a phone to give it permission to transmit, that grant is

     23    good for one and only one slot, right?

     24    A.   Yes.

     25    Q.   It is not good out into the future, is it?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 20 of 197 PageID #: 20242
                                                                                    20



       1   A.   I don't understand the question.

       2   Q.   The grant that's given by the uplink scheduler is not

       3   good for any future slots, just the one slot, correct?

       4   A.   Yes.

       5               MR. KUBEHL:   Could we have Slide 26, please?          And

       6   this is --

       7   Q.   (By Mr. Kubehl)      This isn't the same slide, but this is

       8   the same drawing that you showed the jury during your

       9   direct, correct?

     10    A.   Yes.

     11    Q.   And you created this -- this drawing based on a drawing

     12    that Dr. Chrissan had done, correct?

     13    A.   Yes, and my questions of Dr. Chrissan and my

     14    understanding of the results, yes.

     15                MR. KUBEHL:   So if we go to the next slide,

     16    please.

     17    Q.   (By Mr. Kubehl)      This is the original drawing that

     18    Dr. Chrissan did, right?

     19    A.   That looks like it, yes.

     20    Q.   He's the guy who analyzed the source code, right?

     21    A.   He is.

     22    Q.   And do you think he understood how the Ericsson source

     23    code worked?

     24    A.   Yes.

     25    Q.   Okay.    What you did is you took his drawing -- and if
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 21 of 197 PageID #: 20243
                                                                                    21



       1   you go back a slide, you added these indications of

       2   reserve; is that right?

       3   A.   Yes.    And as well as other notations, yes.

       4   Q.   Okay.    But those -- those two indications of Reserve 3

       5   and Reserve 4, those are not anything that Dr. Chrissan had

       6   identified.      You added those to the drawings, correct?

       7   A.   Yes.    This is my opinion.

       8   Q.   Now, I think you had the claim in front of you before

       9   for the '629 patent.       That's the future slot reservation

     10    patent.      And there are two reservations that have to be

     11    made in that claim, right?

     12    A.   Yes.

     13    Q.   You have to reserve a first slot, and you have to

     14    reserve a second slot, and those have to be in particular

     15    future frames, correct?

     16    A.   They have to have a relationship to each other,

     17    correct.

     18    Q.   Now, the Reserve 3 on this diagram, is that what you

     19    would say corresponds to Claim Step 1(b)?

     20    A.   Yes.

     21    Q.   That's the reserving of the first one?

     22    A.   Yes.

     23    Q.   And then Reserve 4, is that what you would say would

     24    correspond to Element 1(c)?

     25    A.   Yes.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 22 of 197 PageID #: 20244
                                                                                    22



       1   Q.   And that's the reservation in the second slot?

       2   A.   Yes.

       3   Q.   And the -- withdrawn.

       4               So looking at Reserve 4, this -- this

       5   identification you've made of where you believe a

       6   reservation could be made with respect to Step 1(c), that

       7   reservation is made at Time 81 milliseconds, correct?

       8   A.   Yes.    I testified in my deposition that the reservation

       9   is made and complete at that point in time.

     10                MR. KUBEHL:    And so if we go to the next slide.

     11    Q.   (By Mr. Kubehl)      Have I indicated correctly on this

     12    slide where on this slide the reservation would be --

     13                MR. BLACK:    Objection, Your Honor.      Improper

     14    impeachment.

     15                THE COURT:    Overruled at this point.       I'll let him

     16    continue.

     17    Q.   (By Mr. Kubehl)      Have I indicated correctly on this

     18    slide where on this timeline you contend the reservation

     19    would be made for Claim Step 1(c)?

     20    A.   As I just testified, in my deposition, I said it --

     21    that the reservation was made and complete at 81.

     22    Q.   Thank you, sir.

     23                Now, the -- the packet that ends at -- ends up

     24    getting put into the -- what you would consider the reserve

     25    frame is which one?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 23 of 197 PageID #: 20245
                                                                                    23



       1   A.   I don't understand your question.

       2   Q.   Sure.    If we look just to the right of the blue line

       3   pointing down that you identified as where the reservation

       4   is made, the blue line pointing up next to that, is that

       5   the slot that you believe has been reserved?

       6   A.   The -- what's shown in the -- in the darker blue is the

       7   transport of the actual speech packets between the cell

       8   phone and the base station.

       9   Q.   And that would be happening in the slot that under your

     10    theory would have been reserved in Step C; is that correct?

     11    A.   That slot -- that slot is directed -- the base station

     12    directs specifically the phone to transmit at that point in

     13    time.   So I don't understand your question in terms of the

     14    terminology that you're using.

     15    Q.   Okay.    Let me try again.

     16                You believe that a reservation is made according

     17    to this Reserve 4, correct?

     18    A.   Yes.

     19    Q.   And so you --

     20    A.   The reservation begins at the point in time where the

     21    mark is made at 81 --

     22                MR. KUBEHL:    Object as nonresponsive.

     23    A.   -- and is complete at 81.

     24                MR. KUBEHL:    I'm sorry for interrupting.

     25                THE COURT:    Sustained.    The witness answered yes.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 24 of 197 PageID #: 20246
                                                                                    24



       1   The portion thereafter is nonresponsive.

       2               Try to limit your answers to the questions asked,

       3   Dr. Williams.

       4               Mr. Black is going to get an opportunity to ask

       5   more questions when Mr. Kubehl passes the witness.

       6               Proceed -- and continue to try harder to not talk

       7   over each other, please.

       8               MR. KUBEHL:    Yes, sir.

       9               THE COURT:    All right.    Let's go forward.

     10    Q.   (By Mr. Kubehl)      So tell the jury, if you would, which

     11    is the -- where is the slot in time -- on this timeline,

     12    where is the slot that you believe has been reserved as a

     13    result of that reservation at 81?

     14    A.   At 81.

     15    Q.   Okay.    And you'd agree that's not a slot in a future

     16    frame, correct?

     17    A.   I don't understand your question.

     18    Q.   You would agree that the slot that has been reserved

     19    under your theory is not a slot in a future frame compared

     20    to Time 81; is that fair?

     21    A.   No.

     22    Q.   The slot that you believe has been reserved is at

     23    time 81, correct?

     24    A.   Yes.

     25    Q.   And is that -- would you agree that that's not in the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 25 of 197 PageID #: 20247
                                                                                    25



       1   future with respect to Time 81?

       2   A.   Yes.

       3   Q.   And you'd agree that it's not two frames in the future

       4   from Time 81?

       5   A.   What is "it"?

       6   Q.   Time 81?

       7   A.   Sorry, I don't understand your question.

       8   Q.   I'll -- I'll move on from that.         Thank you, sir.

       9               You don't have -- withdrawn.

     10                You gave some testimony this morning with respect

     11    to at least some elements of the claims about the Doctrine

     12    of Equivalents.      Do you recall that?

     13    A.   Yes.

     14    Q.   And you don't have any theory at all under the

     15    Doctrine of Equivalents for Claim Step 1C; is that

     16    right?

     17    A.   That's correct.

     18    Q.   Nor do you have any Doctrine of Equivalents theory for

     19    Claim Step 1B, correct?

     20    A.   That's correct.

     21    Q.   You talked about some timing data that you looked at,

     22    test results.     Do you recall that?

     23    A.   Yes.

     24    Q.   And those test results show that the interval -- let me

     25    withdraw.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 26 of 197 PageID #: 20248
                                                                                    26



       1                MR. KUBEHL:    Could we -- could we go back to that

       2   slide we were just looking at?

       3                And one back, please.    One more back, please.

       4   Thank you.

       5   Q.    (By Mr. Kubehl)      You've identified a time interval here

       6   that you've identified as isochronous; is that correct?

       7   A.    Yes.

       8   Q.    And how many milliseconds is that?

       9   A.    40.

     10    Q.    And it's between, what, about 45 and 85 milliseconds?

     11    Those are the bookends?

     12    A.    Yes.

     13    Q.    Okay.    Now, the packet that was communicated first

     14    right here, tell me, if you would, what's the interval

     15    between those packets?

     16    A.    Well, that would be 11 to 45, so it'd be 30 -- roughly

     17    30 milliseconds.

     18    Q.    So we're got an interval of 30 here and an interval of

     19    40 here; is that right?

     20    A.    Yes.    However, the first transmission is not part of

     21    DBS-SABE.

     22                 MR. KUBEHL:    I respectfully move to strike as

     23    nonresponsive.

     24                 THE COURT:    That's nonresponsive.     I'll sustain

     25    it.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 27 of 197 PageID #: 20249
                                                                                    27



       1               Again, limit your answers to the questions asked,

       2   please.

       3               Next question.

       4   Q.   (By Mr. Kubehl)      These are not consistent time

       5   intervals, would you agree?

       6   A.   Yes.

       7               MR. KUBEHL:   Could I please have Dr. Williams'

       8   Slide No. 91?

       9   Q.   (By Mr. Kubehl)      Dr. Williams, you showed the jury this

     10    slide?

     11    A.   A version of it, yes.

     12    Q.   Okay.    Did you show the jury a version that's different

     13    than what you gave to us last night?

     14    A.   I didn't give you anything last night.

     15    Q.   Okay.    Is this different --

     16    A.   The attorney --

     17    Q.   -- than what you showed the jury?

     18    A.   Sorry.    Speak slowly.

     19                I believe the attorneys gave you something last

     20    night, but...

     21    Q.   Okay.    Is this -- is what we're looking at here

     22    different than what you showed the jury?

     23    A.   Yes.

     24    Q.   How is it different?

     25    A.   I believe there's boxes around the one I showed the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 28 of 197 PageID #: 20250
                                                                                    28



       1   jury.

       2   Q.   Okay.   Would you agree with me that this device and

       3   this device are not anything you identified in your report

       4   as CPE devices?

       5   A.   I included a reference to the documentation of devices,

       6   so the answer would be no.

       7   Q.   So is your testimony to the jury that if we look at

       8   your report, we will find both of these devices in your

       9   report?

     10    A.   By reference, yes.

     11    Q.   And by what specific reference?

     12    A.   I believe redirect will bring that out.

     13    Q.   Can you tell the jury what that is?

     14    A.   I don't have the document number in mind.

     15              MR. BLACK:     Objection, Your Honor.       It's

     16    argumentative.     He's asking him to cite a specific

     17    paragraph in the report without showing him the report.

     18              THE COURT:     Well, the question as to a particular

     19    paragraph is not particularly relevant.           You've asked him

     20    if it's in the report.       He's identified that it is.

     21              Let's move on.

     22              MR. KUBEHL:     Okay.

     23    Q.   (By Mr. Kubehl)     What specific evidence have you

     24    identified in your report that, say, this guy here actually

     25    has been used in T-Mobile's network?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 29 of 197 PageID #: 20251
                                                                                    29



       1   A.   None that I recall.

       2   Q.   And you agree that this is a method claim, right?

       3   A.   Yes.

       4   Q.   And so, for example, that guy, if you want to rely on

       5   him, you've got to show evidence that he's actually used in

       6   T-Mobile's network?

       7   A.   Yes.

       8   Q.   And you'd agree that -- let's say that was your sole

       9   basis for infringement, just that device only.             You'd agree

     10    that every other use of a device is irrelevant with respect

     11    to the issue of infringement?

     12    A.   In your hypothetical, yes.

     13    Q.   Okay.   So if -- if you were looking at, say, a number

     14    of -- an amount of use that someone has made of the claim

     15    in the '517 patent, if you're trying to measure that amount

     16    of use, amount of infringement, you'd only look at the

     17    devices that actually meet the claim, right?

     18    A.   I wasn't asked to measure amount of use, so I don't

     19    understand your question.

     20    Q.   You didn't measure any amount of use, right?

     21    A.   I wasn't asked to do that.

     22    Q.   You didn't make any analysis of which devices are used

     23    and how much, right?

     24    A.   It's a compound question.       Could I have the question

     25    again, please?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 30 of 197 PageID #: 20252
                                                                                    30



       1   Q.   Sure.    You didn't do any analysis of which devices

       2   actually are used, correct?

       3   A.   I took the representations of T-Mobile as to what

       4   devices were authorized on their network.

       5   Q.   And my question is a little different.           In terms of

       6   actual using them -- actually using them, which is, we

       7   agree, I think, what you have to show to find infringement,

       8   right?

       9   A.   For a method claim, yes.

     10    Q.   Which is what we have here, right?

     11    A.   Yes.

     12    Q.   In terms of evidence of actual use, you haven't

     13    analyzed any evidence of actual use of any device in your

     14    report, correct?

     15    A.   I depend on the statements of T-Mobile, correct.

     16                MR. KUBEHL:    I'll object as nonresponsive.

     17                THE COURT:    Overruled.

     18    Q.   (By Mr. Kubehl)      Dr. Williams, is the -- the definition

     19    of CPE equipment or CPE station that you believe is the

     20    right definition, is it dependent on who owns the device?

     21    A.   The Court has issued the claim construction regarding

     22    that, so...

     23    Q.   In your report -- in your deposition, did you say that

     24    in your report, you had applied a definition of CPE device

     25    that was dependent on whether the customer or the owner
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 31 of 197 PageID #: 20253
                                                                                    31



       1   owned the device?

       2   A.   No.    I described CPE -- the legacy use of the word CPE.

       3   Q.   We'll circle back to that.

       4               THE COURT:    There's no need to tell the jury what

       5   we're going to circle back to, Mr. Kubehl.            Ask your next

       6   question.

       7               MR. KUBEHL:    Yes, Your Honor.

       8   Q.   (By Mr. Kubehl)      Dr. Williams, in LTE, you gave some

       9   testimony today to the jury about tunnels.            Do you recall

     10    that?

     11    A.   Yes.

     12    Q.   And is a bearer in LTE like a tunnel?

     13    A.   Similar.

     14    Q.   In LTE, does the network have to set up a tunnel before

     15    packets can be sent through that tunnel?

     16    A.   It sets up a bearer, correct.

     17    Q.   And that has to be done before you can send any packets

     18    through it?

     19    A.   Yes.

     20    Q.   You mentioned something called a TEID in your

     21    testimony?

     22    A.   I did.

     23    Q.   And the TEID stands for a tunnel end-point identifier;

     24    is that right?

     25    A.   It does.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 32 of 197 PageID #: 20254
                                                                                    32



       1   Q.   The Ericsson base station uses the TEID to identify the

       2   tunnel through which the packets came to the base station;

       3   is that right?

       4   A.   Yes.

       5   Q.   The Ericsson base station does not use the TEID to get

       6   information about which QCI parameters to use for an

       7   individual packet; is that right?

       8   A.   No.

       9               MR. KUBEHL:    Could we have Clip WTX-52?

     10                And before you play that, it's at 290, Line 9

     11    through 17.

     12                MR. BLACK:    Your Honor, improper impeachment.

     13                THE COURT:    Approach the bench, counsel.

     14                (Bench conference.)

     15                THE COURT:    What are we trying to do here,

     16    Mr. Kubehl?

     17                MR. KUBEHL:    Well, his answer in his -- in his

     18    deposition is that the TEID does not identify the QCI

     19    parameters, the parameters are associated with the -- with

     20    a Q --

     21                THE COURT:    All right.    You're going to ask him if

     22    he was deposed, and did he tell the truth, and are you

     23    going to lay a predicate to impeach him or you just want to

     24    play the clip?

     25                MR. KUBEHL:    I should have laid that predicate.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 33 of 197 PageID #: 20255
                                                                                    33



       1              THE COURT:    Okay.    Let's try it again.

       2              MR. KUBEHL:    Okay.

       3              (Bench conference concludes.)

       4              THE COURT:    Let's proceed.

       5   Q.   (By Mr. Kubehl)     All right.     Dr. Williams, you gave a

       6   deposition in this case, correct?

       7   A.   I did.

       8   Q.   And you were under oath, correct?

       9   A.   I was.

     10    Q.   You understood there'd be a transcript put together of

     11    your questions and my answers [sic]?

     12    A.   I did.

     13    Q.   And you understood it would be videotaped?

     14    A.   I did.

     15    Q.   You understood you'd have an opportunity to correct if

     16    you needed to?

     17    A.   I did.

     18    Q.   Okay.    Does the Ericsson base station -- is it true

     19    that the Ericsson base station does not use the TEID to get

     20    information about what QCI parameters to use for an

     21    individual packet?

     22    A.   No.

     23    Q.   Okay.

     24               MR. KUBEHL:    Can we have Clip WTX52.        It's at

     25    299 -- at 290, Line 9, through 290, 17.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 34 of 197 PageID #: 20256
                                                                                    34



       1             (Videoclip played.)

       2             QUESTION:     To your understanding, does the

       3   Ericsson eNodeB get that information from the TEID value?

       4             ANSWER:     What do you mean by "that information"?

       5             (Videoclip ends.)

       6             MR. BLACK:     Your Honor --

       7             THE COURT:     I'm not going to comment on whether

       8   it's effective or not.       He's entitled to attempt to impeach

       9   the witness.     Let's move along.

     10              MR. KUBEHL:     Could we restart the clip, please?

     11              MR. BLACK:     Your Honor, may I approach?

     12              THE COURT:     What's the request, Mr. Kubehl?

     13              MR. KUBEHL:     I had requested that the clip be

     14    played.

     15              THE COURT:     I thought you just played it.

     16              MR. KUBEHL:     No, it was cut off when he stood up.

     17              MR. BLACK:     No --

     18              THE COURT:     It appeared that it was finished to

     19    me.   You're telling me it was not finished?

     20              MR. KUBEHL:     Mr. Patterson, did you cut it off?

     21              THE TECHNICIAN:        It's not complete.

     22              THE COURT:     Then let's have a seat, Mr. Black.

     23    Let's play the entire clip.

     24              (Videoclip played.)

     25              TECHNICIAN:     This is the beginning of Media No. 3.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 35 of 197 PageID #: 20257
                                                                                    35



       1   We're back on the record at 12 --

       2              (Videoclip ends.)

       3              THE TECHNICIAN:     It's not.     I don't have it.      Do

       4   you want to pull up the transcripts?

       5              MR. KUBEHL:    Let me try another question.

       6   Q.   (By Mr. Kubehl)     At your deposition, was it true that

       7   you didn't know whether Ericsson examines the contents of

       8   the packets to determine a QCI value?

       9   A.   I believe that's correct.

     10    Q.   Okay.   And do you still not know that?

     11    A.   I believe that's correct.

     12    Q.   You said that we would need to talk to Dr. Chrissan

     13    about that, about whether Ericsson actually examines the

     14    contents of the packets to determine a QCI value?

     15    A.   I believe that was my testimony, yeah.

     16    Q.   So you -- you're not offering an opinion to the jury

     17    today that the Ericsson base station analyzes the contents

     18    of the packets to determine the QCI values, correct?

     19    A.   No.

     20    Q.   That's not correct?

     21    A.   No, I'm not offering an opinion about the inspection of

     22    the payload portion of a TEID GTP packet for determination

     23    of the QCI value.

     24               MR. KUBEHL:    Object as nonresponsive.

     25               THE COURT:    Overruled.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 36 of 197 PageID #: 20258
                                                                                    36



       1   Q.   (By Mr. Kubehl)      Okay.   You do not -- just -- just for

       2   clarity, you do not know whether Ericsson examines the

       3   contents of a packet to determine QCI value; is that right?

       4   A.   Not by inspection of the source code, no.

       5   Q.   Dr. Williams, you submitted three expert reports in

       6   this case; is that right?

       7   A.   Yes.

       8   Q.   Two on infringement among the patents and then one on

       9   invalidity?

     10    A.   Yes.

     11    Q.   How much have you billed IV for that work?

     12    A.   I don't know.

     13    Q.   Can you give me any estimate?

     14    A.   A few hundred thousand dollars.

     15    Q.   Could it be more?

     16    A.   I -- again, I don't know the exact number.

     17                MR. KUBEHL:   Could we have Slide No. 32, please?

     18    I'm sorry, the Williams's deck, Slide 32, please.

     19    Q.   (By Mr. Kubehl)      This is a slide you showed to the

     20    jury, right?

     21    A.   Yes.

     22    Q.   When you were explaining all the work you did that --

     23    that went into the reports; is that right?

     24    A.   Yes.

     25    Q.   And you explained to the jury that you took an
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 37 of 197 PageID #: 20259
                                                                                    37



       1   independent look at the patents to determine whether you

       2   felt like there was infringement; is that right?

       3   A.   I did.

       4   Q.   Okay.    And as a professional, do you take pride in

       5   doing an independent analysis?

       6   A.   I do.

       7   Q.   And is that what you did in this case?

       8   A.   I did.

       9   Q.   Okay.    So the infringement report was about --

     10    withdrawn.

     11                In -- in your report, you either wrote or edited

     12    every single paragraph of that report; is that right?

     13    A.   I did.

     14    Q.   And anything that wasn't written by you originally, you

     15    would have been editing off of what IV's attorneys wrote;

     16    is that right?

     17    A.   Yes.

     18    Q.   But at the end of the day, substantially all of the

     19    material on the pages of each of the reports came from you

     20    coming up with that material and typing it in yourself; is

     21    that right?

     22    A.   Basically, yes, and it's my signature on the report.

     23    Q.   You signed it under penalty of perjury, right?

     24    A.   I did.

     25    Q.   Just the same as you rose -- rose your hand today?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 38 of 197 PageID #: 20260
                                                                                    38



       1   A.   Yes.

       2   Q.   You were --

       3               MR. KUBEHL:    Can I have the slide with the

       4   materials considered, please?

       5   Q.   (By Mr. Kubehl)      At the back of your report, you had a

       6   list of the documents that you had considered, right?

       7   A.   Yes.

       8               MR. KUBEHL:    And next slide.

       9   Q.   (By Mr. Kubehl)      This is one of the pages from your

     10    report and one of the items that you -- the documents that

     11    you listed as having considered was the February 28th, 2018

     12    Plaintiff's infringement contentions, right?

     13    A.   That looks correct.

     14    Q.   And you weren't involved in preparing those

     15    contentions, correct?

     16    A.   Not that I recall.

     17    Q.   So we did a comparison of those contentions to your

     18    reports, and what we did is we created a document that

     19    would use yellow highlighting to show where there was

     20    exactly the same words in exactly the same order,

     21    understand?

     22    A.   Yes.

     23    Q.   Okay.

     24                MR. KUBEHL:    Could we have Slide 2, please?

     25                MR. BLACK:    May I approach, Your Honor?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 39 of 197 PageID #: 20261
                                                                                    39



       1             THE COURT:     Approach the bench.

       2             (Bench conference.)

       3             MR. BLACK:     It appears that he's going to take --

       4   he's going to put -- he's got this big thing he's going to

       5   put up.   Seems argumentative.

       6             THE COURT:     You're going to have to speak up.

       7             MR. BLACK:     I'm sorry.     I'm sorry, Your Honor.

       8   He's going to compare them -- he's going to make

       9   representations about comparing the report to some analysis

     10    that they did, which he's not seen.

     11              And there's no way to -- to verify.           It's going to

     12    be argumentative and inappropriate.          Not impeaching him

     13    with anything.     He's --

     14              THE COURT:     He said he independently prepared his

     15    report.

     16              MR. BLACK:     Yes.

     17              THE COURT:     I assume defense counsel is trying to

     18    show that he didn't independently prepare his report.

     19              MR. BLACK:     But what he's going to put up on the

     20    screen now, I don't know what it is, but it appears to be

     21    some comparison they've made internally that they haven't

     22    sponsored, which may or may not to be accurate.             It's

     23    argumentative.

     24              THE COURT:     Well, I mean, he certainly can -- he

     25    certainly can make it clear that he hasn't seen it before,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 40 of 197 PageID #: 20262
                                                                                    40



       1   and it's certainly something that you can on redirect make

       2   sure that it's never been produced, it's never been

       3   verified, you don't know if they made it right.

       4             But I'm not going to keep him from trying to show

       5   the jury --

       6             MR. BLACK:     Okay.   Okay.

       7             THE COURT:     -- that what he said was independently

       8   his work might not be if that's where he's headed.

       9             MR. KUBEHL:     That is.

     10              MR. BLACK:     I understand that point, Your Honor.

     11              THE COURT:     I've seen this -- this approach used

     12    before, and I've never -- I've never prevented a lawyer

     13    from trying to impeach an adverse witness based on the fact

     14    that what he's showing is something he hasn't seen before.

     15    You can certainly address that.

     16              MR. BLACK:     Okay.

     17              THE COURT:     All right?      Let's proceed.

     18              MR. KUBEHL:     Thank you, Your Honor.

     19              (Bench conference concluded.)

     20              THE COURT:     Let's proceed.

     21              MR. KUBEHL:     Thank you, Your Honor.

     22              If we could have the slide back up.

     23    Q.   (By Mr. Kubehl)     Okay.    So what we're looking at is we

     24    took all the pages from your -- your infringement reports,

     25    and we compared them to the invalidity -- I'm sorry.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 41 of 197 PageID #: 20263
                                                                                    41



       1               We took all the pages from your infringement

       2   reports, and we compared them to the infringement

       3   contentions that IV put together and that you didn't have

       4   anything to do with, and we compared where we might find

       5   exactly the same words in exactly the same order.

       6               You understand that?

       7   A.   Yes.

       8   Q.   Now, those -- those infringement contentions, do you

       9   know who -- who created those?

     10    A.   The attorneys for Intellectual Ventures.

     11    Q.   Okay.    So what you see here on the screen is,

     12    everywhere where you see yellow, that's where there were

     13    exactly the same words in exactly the same order.

     14                Understood?

     15    A.   Yes.

     16    Q.   Okay.    And just to sort of drill down, the next slide,

     17    this is from your '629 patent, and we're going to look at

     18    Paragraph 174 from your '629 patent, and we're going to

     19    compare it.     On the right-hand side --

     20                THE COURT:    Mr. Kubehl, you're going to have to

     21    ask the witness questions.        You're not going to be able to

     22    stand up here and tell him what's in front of him.

     23                If you want to ask him to compare something to

     24    something else, fine, but it's going to have to be in the

     25    form of a question.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 42 of 197 PageID #: 20264
                                                                                    42



       1               MR. KUBEHL:   Okay.

       2   Q.   (By Mr. Kubehl)      Dr. Williams, I'm going to ask you to

       3   compare what's on the right-hand side to what's on the

       4   left-hand side, but I'm going to blow that up for you.               So

       5   this slide is just showing you where I'm getting that

       6   information.

       7               So would you please compare the first sentence of

       8   the document on the top, which is the infringement

       9   contentions that the IV lawyers wrote, versus the first

     10    sentence in the report that you wrote yourself.

     11    A.   Is that a question?

     12    Q.   Yes.    I'm asking you to compare them, please.

     13    A.   I don't know how to answer yes or no to that.

     14    Q.   Do you see any differences in those words that are

     15    underlined?

     16    A.   Minor differences, yes.

     17    Q.   Anything other than the word Ericsson in the document

     18    that you wrote?

     19    A.   No.

     20    Q.   Okay.    Going to the next sentence, do you see any

     21    differences between the document that the IV lawyers wrote

     22    and the document that you wrote?

     23    A.   I'm sorry.    The document that I edited?

     24    Q.   The document that you testified that you substantially

     25    wrote by yourself.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 43 of 197 PageID #: 20265
                                                                                    43



       1   A.   No.     The document that I edited.

       2   Q.   Okay.

       3              MR. KUBEHL:    Object as nonresponsive.

       4   A.   Do I see any differences, no?

       5   Q.   (By Mr. Kubehl)     Next sentence, do you see any

       6   differences between --

       7              THE COURT:    Just a minute, gentlemen.        If there's

       8   an objection, then I don't expect anybody to keep talking

       9   until the Court's ruled on that objection.

     10                 And if I take a moment to look at it, I expect

     11    both the witness and counsel to remain silent.

     12               Quite honestly, I don't think the witness

     13    understood the question.       I'm going to strike that entire

     14    exchange, and you may reask your question, Mr. Kubehl.

     15               MR. KUBEHL:    Thank you, Your Honor.

     16    Q.   (By Mr. Kubehl)     With respect to the --

     17               MR. KUBEHL:    If we can back up one.

     18    Q.   (By Mr. Kubehl)     With respect to the second sentence,

     19    is there any difference between those sentences?

     20    A.   No.

     21    Q.   With respect to the third sentence, is there any

     22    difference at all between those sentences?

     23    A.   No.

     24               MR. KUBEHL:    Okay.    Next slide, please.

     25               Next slide.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 44 of 197 PageID #: 20266
                                                                                    44



       1   Q.   (By Mr. Kubehl)     We're looking at Paragraph 176 now

       2   from your report.

       3              MR. KUBEHL:    Next slide.

       4   Q.   (By Mr. Kubehl)     Any difference at all between the

       5   first sentence from the contentions and the first sentence

       6   from your report?

       7   A.   No.

       8   Q.   Any difference at all between the second sentence of

       9   the contentions and the second sentence of your report?

     10    A.   No.

     11               MR. KUBEHL:    Next slide, please.

     12    Q.   (By Mr. Kubehl)     We're now looking at Paragraph 177.

     13    Any differences at all between the contentions in your

     14    report and this paragraph with respect to the language

     15    we've underlined?

     16    A.   No.

     17               MR. KUBEHL:    Next slide, please.

     18    Q.   (By Mr. Kubehl)     How about with respect to the last

     19    sentence in the contentions versus the last sentence of

     20    your report?

     21    A.   No.

     22               MR. KUBEHL:    Next slide, please.

     23    Q.   (By Mr. Kubehl)     We're looking at Paragraph 170 from

     24    your '517 report compared to the contentions.             Any

     25    difference between what's in the contentions and what's in
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 45 of 197 PageID #: 20267
                                                                                    45



       1   your report with respect to the first sentence?

       2   A.   Basically, no.

       3   Q.   There is one difference, right?

       4   A.   Yes.

       5   Q.   In your report, you said as I explained, and the

       6   contentions don't have that, right?

       7   A.   Correct.

       8   Q.   So in the report, you inserted the word "I" that you

       9   were explaining it, right?

     10    A.   Correct, as a result my editing.

     11    Q.   Okay.    So the way that you edited what the lawyers sent

     12    you is you took the lawyers' sentence and you said, that's

     13    what I'm explaining, right?

     14    A.   For this particular sentence, correct.

     15    Q.   And then you did exactly the same thing for the next

     16    sentence; is that right?

     17    A.   Correct.

     18    Q.   Okay.

     19                MR. KUBEHL:   Could we have the next slide, please?

     20    Q.   (By Mr. Kubehl)      Okay.

     21                MR. KUBEHL:   171, next.

     22    Q.   (By Mr. Kubehl)      See any differences here between your

     23    Paragraph 171 and the first part of the contentions?

     24    A.   Minor differences, yes.

     25    Q.   Again, you -- you changed it so that it was your words,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 46 of 197 PageID #: 20268
                                                                                    46



       1   not the attorneys'; is that right?

       2   A.   It's my opinion.

       3   Q.   But what you changed was to add "I"?

       4   A.   This accurately reflects my opinion, yes.

       5   Q.   Did you change it to add the word "I"?

       6   A.   Yes.

       7   Q.   Okay.

       8               MR. KUBEHL:    Next.    And next.   And next.

       9   Q.   (By Mr. Kubehl)       Any difference between any of those

     10    sentences?

     11    A.   No.

     12    Q.   Dr. Williams, you represented, did you not, that

     13    substantially all of the material on the pages of each of

     14    the reports that you wrote came from you typing it in

     15    yourself and that it was your material?

     16    A.   I believe I said that, yes.

     17                MR. KUBEHL:    Pass the witness, Your Honor.

     18                THE COURT:    Redirect.

     19                              REDIRECT EXAMINATION

     20    BY MR. BLACK:

     21    Q.   All right, Dr. Williams.

     22                MR. BLACK:    First, let's go to Slide 130.

     23    Q.   (By Mr. Black)       Okay.    There were several questions

     24    about this slide.        Do you recall them?

     25    A.   Yes.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 47 of 197 PageID #: 20269
                                                                                    47



       1   Q.   And there were some -- something that you wanted to

       2   tell the jury during the discussion of the 30 and 40

       3   milliseconds with Mr. Kubehl.         Do you recall that?

       4   A.   Yes.

       5   Q.   What would you like to tell the jury?

       6   A.   Mr. Kubehl highlighted this period of time and said

       7   this was 30 milliseconds.

       8               However, this period of time is before the

       9   Ericsson DBS-SABE process begins.          So this would not be

     10    included in my infringement contention for the isochronous

     11    events of 40 milliseconds.

     12    Q.   Thank you.

     13                There was some questions about end-user QoS.           Do

     14    you recall that?

     15    A.   Yes.

     16                MR. BLACK:   Could we go to Slide 46?

     17    Q.   (By Mr. Black)      What is the quality of service

     18    indicator that QoS used for conversational voice in the

     19    T-Mobile system?

     20    A.   It's 1, the highest.

     21    Q.   And why does T-Mobile set that at 1?

     22    A.   Because it instructs the software in the base stations

     23    and in the network to treat that traffic with a very high

     24    priority -- with a high level of importance.

     25    Q.   And what would happen to the experience of its
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 48 of 197 PageID #: 20270
                                                                                    48



       1   customers if it set the priority instead of to Priority 1,

       2   QCI 1 to QCI 9 at the bottom of the list?

       3   A.   Dropped calls, warbles and effects in the speech,

       4   inability to communicate consistently with whoever you were

       5   talking to on the phone.

       6   Q.   Would that have an effect on the quality of service

       7   experienced by the end-users?

       8   A.   Absolutely.

       9   Q.   Are the claims in this case directed to people who

     10    understand the technology, those of skill in the art, or to

     11    the common person on the street, the end-user?

     12              THE COURT:     You have something to say, Mr. Kubehl?

     13              MR. KUBEHL:     Yes.   Objection, calls for a legal

     14    conclusion.

     15    Q.   (By Mr. Black)     Who is one of --

     16              THE COURT:     Just a minute.      Overruled.

     17              Ask your next question, Mr. Black.

     18    Q.   (By Mr. Black)     Who is one of skill in the art?

     19    A.   One of skill in the art is someone who can read and

     20    understand the patent and be able to implement the patent

     21    if they desire.

     22               And so it's someone who's trained in the art,

     23    someone who understands the background of the -- of the

     24    patent.

     25    Q.   And was it that kind of person who you were -- you had
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 49 of 197 PageID #: 20271
                                                                                    49



       1   in mind when you interpreted the claims and did your

       2   infringement analysis regarding end-user QoS requirements?

       3               MR. KUBEHL:    Objection, leading.

       4               THE COURT:    Sustained.

       5   Q.   (By Mr. Black)       What's the purpose of determining who

       6   one of skill in the art is when doing an infringement

       7   analysis?

       8   A.   To understand the level of skill of the person who's

       9   reading those claims and understand what they would

     10    understand, so their level of training in the technology.

     11    Q.   There were some questions about devices connected to

     12    the network.     Do you recall those?

     13    A.   Yes.

     14    Q.   And there were some questions about what was in your

     15    report.     Do you recall those questions?

     16    A.   Yes.

     17    Q.   Did you refer in your report to information you had

     18    obtained from T-Mobile relating to the identity of devices

     19    on its LTE system?

     20    A.   I did.

     21    Q.   Do you recall referring on direct to spreadsheet

     22    PTX-1131?

     23    A.   I did.

     24    Q.   Do you know if that list contains the devices that were

     25    pictured on the slide before?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 50 of 197 PageID #: 20272
                                                                                    50



       1   A.   It does.

       2   Q.   And how do you know that?

       3   A.   Because I cross-referenced them.

       4   Q.   There were some questions about your report and the

       5   preparation of it.       Do you recall those questions?

       6   A.   Yes.

       7   Q.   Is it a quick and easy analysis to analyze three

       8   patents, 10 claims, with a Defendant who is claiming

       9   non-infringement of every claim, or is that something that

     10    takes significant effort?

     11    A.   It takes significant effort.        As -- again, I spent

     12    hundreds of hours doing this.

     13    Q.   And just what types of materials did you review in

     14    order to make your opinions and prepare your report?

     15    A.   The patents, the statements at the Patent Office, the

     16    statements of the Defendants, the infringement contentions

     17    from the IV lawyers, the deposition testimony, all sorts of

     18    documents.

     19    Q.   As a result of the work that you did, and in light of

     20    the questions that were asked of you on cross-examination,

     21    did that change any of your opinions with respect to

     22    whether the asserted claims are, in fact, infringed?

     23    A.   No.

     24                MR. BLACK:   Thank you, Your Honor.       Pass the

     25    witness.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 51 of 197 PageID #: 20273
                                                                                    51



       1             THE COURT:     Further cross-examination?

       2             MR. KUBEHL:     Nothing further, Your Honor.

       3             THE COURT:     You may step down, Dr. Williams.

       4             THE WITNESS:     Thank you.

       5             THE COURT:     Plaintiff, call your next witness.

       6             MS. FAIR:     Your Honor, at this time, the Plaintiff

       7   calls Dr. Douglas Chrissan.

       8             THE COURT:     All right.

       9             MS. FAIR:     And, Your Honor, may I have a moment to

     10    pull out the source code?        As you know, it has to be in

     11    hard copy for confidentiality reasons.

     12              THE COURT:     You may have a moment.

     13              Dr. Chrissan, if you'll come forward, please.             Our

     14    courtroom deputy will swear you in at this time.

     15              (Witness sworn.)

     16              THE COURT:     Please come around, sir, have a seat

     17    on the witness stand.

     18              THE WITNESS:     Thank you.

     19              MS. FAIR:     Your Honor, may we approach to hand

     20    this to the Court Security Officer for the witness?

     21              THE COURT:     You may approach.

     22              All right.     Ms. Fair, you may proceed.

     23              MS. FAIR:     Thank you, Your Honor.

     24        DOUGLAS CHRISSAN, PH.D., PLAINTIFF'S WITNESS, SWORN

     25                             DIRECT EXAMINATION
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 52 of 197 PageID #: 20274
                                                                                    52



       1   BY MS. FAIR:

       2   Q.   Would you please introduce yourself to the jury?

       3   A.   Yes.    My name is Douglas Chrissan.

       4   Q.   And can you tell us, have you ever testified before a

       5   jury before?

       6   A.   I have not.

       7   Q.   You're a little nervous?

       8   A.   A little bit.

       9   Q.   Can you tell us what you do for a living?

     10    A.   I'm a technical consultant.

     11    Q.   And what exactly does a technical consultant do?

     12    A.   One aspect of the work that I do is litigation work,

     13    and that's what has led me to testify here today.

     14                Another aspect is doing technical work for

     15    technical product development companies, for example.

     16    Q.   Who are some of the companies that you've done

     17    technical consulting for?

     18    A.   Recently, I did technical consulting for a company

     19    called Silicon Valley X-ray, but most of my work in the

     20    last couple of years has been with Intellectual Ventures.

     21                MS. FAIR:   And can we please have the

     22    demonstratives on the screen, Mr. Horseman?

     23    Q.   (By Ms. Fair)      Can you tell us about your educational

     24    background that makes you qualified to be a technical

     25    consultant?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 53 of 197 PageID #: 20275
                                                                                    53



       1   A.   Yes.    I have a Bachelor's degree and a Master's degree

       2   in electrical engineering from the University of Southern

       3   California.     I have a Ph.D. in electrical engineering from

       4   Stanford University.

       5   Q.   And what specifically did you study when you were

       6   working on your Ph.D.?

       7   A.   Primarily, communication systems and information

       8   theory.

       9   Q.   What did you do besides schooling?

     10    A.   After I got my Bachelor's, I worked at Hughes Aircraft

     11    for five years, primarily on satellite communication system

     12    but also on some radar systems.

     13                And then after I got my Ph.D., I worked at 8x8 for

     14    five years doing primarily video communication systems, as

     15    well as Voice over IP communication systems.

     16                And after that, I spent six years at Texas

     17    Instruments.     That was primarily in digital subscriber line

     18    communication systems, but I also did some work near the

     19    end on WiMax and cellular power amplifiers.

     20                MS. FAIR:   Mr. Horseman, can I ask you to advance

     21    the slides?     I think the remote might be dead.          Is it

     22    working now?     Thank you.

     23    Q.   (By Ms. Fair)      So can you tell us, when you say digital

     24    subscriber line systems, is that what we called DSL, what

     25    we might be familiar with?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 54 of 197 PageID #: 20276
                                                                                    54



       1   A.   It is.

       2   Q.   And what is it like to work in the communications

       3   industry?

       4   A.   It's very interesting.       It's intense.     It's

       5   competitive.      The technology continually evolves, seemingly

       6   every year.

       7   Q.   Can you tell us, are you the Dr. Chrissan that we heard

       8   about a little earlier today who reviewed the source code

       9   and is going to tell us about how these base stations work?

     10    A.   I am.

     11    Q.   Did you have anything else to do with this case?

     12    A.   Yes.     I did another task with respect to this case, and

     13    that was a patent analysis.

     14    Q.   Let's talk about your source code review first.

     15                What makes you qualified to look at source code

     16    and tell us what type of functionality is happening on

     17    these base stations?

     18    A.   In addition to and along with my work experience, I

     19    have more than 20 years of professional software

     20    development, and personally, I've been programming

     21    computers since I was 13.

     22    Q.   And by the way, do you do this work for free?

     23    A.   No, I don't.

     24    Q.   How much do you charge for your time?

     25    A.   I charge $225.00 an hour.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 55 of 197 PageID #: 20277
                                                                                    55



       1   Q.   And how has your experience in looking at source code

       2   helped you, in this case, in studying the base stations

       3   source code of Ericsson?

       4   A.   Well, certainly, I think one needs a fairly substantial

       5   level of experience in source code development if one is

       6   going to look at a brand new source code repository, as

       7   it's called, and try to determine functionality in there.

       8   Q.   And does the source code that you looked at in this

       9   case have any similarities to source code you've looked at

     10    before?

     11    A.   Yes.    The base station code is primarily written in the

     12    computer language C.       There's also some C++ and some

     13    assembly language in machine code.          Those are all languages

     14    that I have extensive experience in.

     15    Q.   Are you familiar with other source code languages, too?

     16    A.   I am.    I've written in more than I can remember right

     17    now, but they include Java, ActionScript, PHP, Pearl, and

     18    Fortran at Hughes and Basic when I was 13.

     19    Q.   And when you were at Hughes and at Texas Instruments

     20    and at 8x8 working with source code, can you give us some

     21    specific examples of the applications that you worked on

     22    source code for?

     23    A.   Primarily, the devices that I spoke about, especially

     24    video communication systems at 8x8 and Voice over IP

     25    systems.     The Fortran at Hughes Aircraft, that happened to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 56 of 197 PageID #: 20278
                                                                                    56



       1   be for the radar application.

       2   Q.   What type of functionalities might be the same across

       3   the communications systems you've worked with before and

       4   the ones that you looked at in this case?

       5   A.   Well, the underlying -- for example, the underlying

       6   modulation operations that take -- that happen in

       7   communication systems tend to be common across

       8   communication systems.       Those have evolved significantly

       9   over the years.

     10                In the late '90s, early 2000s, a technique called

     11    orthogonal frequency division multiplexing became popular

     12    because the electronics evolved enough to support it.               And

     13    that's used in both LTE and digital subscriber line

     14    communication devices.

     15    Q.   And that's the DSL you worked with at TI, was it?

     16    A.   Yes.

     17    Q.   Can you walk the jury through what it's like to do a

     18    source code analysis?       Where do you start, and how do you

     19    move forward?

     20    A.   So I walked into a conference room.          I sat down at an

     21    ordinary laptop that I was told had source code that

     22    operated on and executed on an Ericsson base station.

     23                And the first thing I did was sit -- it was an

     24    ordinary laptop.      I sat down.     I took an inventory of the

     25    code that was there, tried to get my hands around it.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 57 of 197 PageID #: 20279
                                                                                    57



       1              Before I walked in, I knew the functionality that

       2   I was looking for and some search terms to start with.               And

       3   then it became an investigation.

       4              The machine has search tools.        There's no way to

       5   pick at it manually.       Like finding a needle in a haystack.

       6              So you pull up these search tools and type in some

       7   terms.     And like -- as I said, it becomes an investigation

       8   after that.

       9              And you search and search for the functionality

     10    that you're looking for and the functions that call all of

     11    the functions that matter doing my best to prove that those

     12    functions were true, correct, did what I thought they did

     13    and those were the actual functions that do execute,

     14    because every once in a while, you'll find one that goes

     15    nowhere.

     16               And what you'll end up with is printing a stack of

     17    source code that looks like this, 2,000 pages, that does

     18    show in that code certain functionality that occurs.

     19    Q.   Is that the only code you looked at, what's in those

     20    2,000 pages next to you?

     21    A.   No.   That's the code that was printed.          The total code

     22    is many thousands of files and millions of lines of code.

     23    So the search tools are required.

     24    Q.   And you told us that you sat at this computer, and

     25    there was source code on it you understood was from
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 58 of 197 PageID #: 20280
                                                                                    58



       1   Ericsson's base stations.

       2               Do you know who set up that computer?         Did the

       3   Defendants put this together and represent it as their

       4   source code for the base stations.

       5   A.   Yes, that's my understanding.        The --

       6   Q.   And --

       7   A.   The source code computer was located at Defendants'

       8   counsel's office.

       9   Q.   Is this a computer that anybody can just walk in and

     10    look at and take a peek to see what's going on?

     11    A.   Well, the computer itself was ordinary, but the

     12    contents of the computer were obviously secret once the

     13    software was loaded on it.

     14    Q.   Can you tell us how long you spent in just this initial

     15    stage of sifting through the millions of lines of code

     16    looking for the functionalities that you wanted to find?

     17    A.   Yes.     For this case, it was essentially full-time from

     18    mid-January to mid-February of 2018 and then probably four

     19    or five days in the latter part of February 2018, and then

     20    I went about six months later for three days to look for

     21    some final things.

     22    Q.   And that was your work searching for the functions; is

     23    that right?

     24    A.   Searching and printing.       And then, of course, outside

     25    of that, then I analyzed -- once I had the paper code in
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 59 of 197 PageID #: 20281
                                                                                    59



       1   hand, I was able to continue to analyze that paper code to

       2   confirm my understanding.

       3   Q.   Can you tell the jury, how do you know what kind of

       4   terms you're searching for?        I mean, is this like a Google

       5   search where you just type in what you're looking for?

       6   A.   Much of the functionality is -- comes from -- the

       7   search terms can come from the LTE standards.

       8             They can also come from documents I reviewed that

       9   were written by Ericsson engineers that describe that

     10    sort -- the functionality of the source code.

     11              Those documents helped significantly.           While I was

     12    confident that the source code itself was enough that I

     13    understood the functionality, the Ericsson documents

     14    definitely provided additional confidence and some terms to

     15    search for.

     16    Q.   And did you use those technical documents in other ways

     17    in your analysis?

     18    A.   The main thing I used them for was simply to confirm

     19    that my understanding was correct.

     20    Q.   Did you look at anything else in this case to make sure

     21    your understanding was correct?

     22    A.   I did review the deposition testimony of Ericsson

     23    engineers who were asked questions about the source code,

     24    and those depositions also confirmed my understanding.

     25    Q.   And do you plan to walk the jury through those 2,000
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 60 of 197 PageID #: 20282
                                                                                    60



       1   pages of source code you have next to you?

       2   A.   Fortunately for all of us, I don't.

       3             MS. FAIR:     Your Honor, at this time, we're going

       4   to be displaying some of the source code, a portion of it

       5   to walk through with the jury, and so I think we're going

       6   to have to ask to seal the courtroom.

       7             THE COURT:     All right.     Based on that

       8   representation, at counsel's request, I'll order the

       9   courtroom sealed.      Those subject and not subject to the

     10    protective order that's been entered in this case should

     11    excuse themselves until the courtroom is unsealed and the

     12    public is invited to return.

     13              MR. KUBEHL:     Your Honor, do we have the same

     14    understanding that the Ericsson folks may stay?

     15              THE COURT:     Ms. Fair?

     16              MS. FAIR:     It's their source code, so as long as

     17    T-Mobile and Ericsson are on the same page with them

     18    remaining in the room, we're fine with it.

     19              THE COURT:     All right.     We'll go forward on that

     20    basis.

     21              (Courtroom sealed.)

     22              (Sealed Portion No. 4 saved in separate sealed

     23    transcript.)

     24              (Courtroom unsealed.)

     25              THE COURT:     All right.     The record is unsealed.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 61 of 197 PageID #: 20283
                                                                                    61



       1   You may continue.

       2               MS. FAIR:   Thank you, Your Honor.

       3   Q.   (By Ms. Fair)      Can you tell us your second task that

       4   you were given, this patent analysis, what was that about?

       5   A.   Well, it was very different from the first task, and

       6   this task was to analyze 18 Ericsson patents.

       7   Q.   Do you have an understanding of how these 18 patents

       8   came to be what you were analyzing?

       9   A.   Yes.

     10                First, none of them are the three patents-in-suit.

     11    These 18 patents were used by Ericsson in licensing

     12    negotiations with a particular company called ZTE.

     13    Q.   And do you have a deeper understanding of why Ericsson

     14    chose these 18 patents?

     15    A.   No, I don't.

     16    Q.   And do you have an understanding of how IV made use of

     17    your conclusions after you did this patent analysis?

     18    A.   My understanding is that someone took my report,

     19    Mr. Bratic, took my report and used it for damages

     20    purposes.

     21    Q.   And did that change how you approached your analysis?

     22    A.   No, not at all.

     23    Q.   Can you tell us what you were looking at when you were

     24    doing the patent analysis of these 18 patents?

     25    A.   Well, the main thing I was looking for was what I
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 62 of 197 PageID #: 20284
                                                                                    62



       1   considered the technical value of the patents based on my

       2   experience working with patents.

       3   Q.   And so you've done this sort of technical valuation

       4   before?

       5   A.   I have.

       6   Q.   Can you tell the jury in what type of context you've

       7   done this?

       8   A.   Not in a litigation context.        I have done it primarily

       9   in the context of working at a company.

     10               The first time was 20 years ago when I worked at

     11    8x8.   I managed our company's patent portfolio primarily

     12    with our patent attorney, and I had an opportunity to

     13    analyze our patents, as well as other patents.

     14    Q.   How many times over your 20 years in the communications

     15    industry have you done technical valuations like this of

     16    patents?

     17    A.   More than 10 times or more -- on at least a hundred

     18    patents, and that's prior to any litigation work -- work as

     19    a technical consultant.

     20    Q.   Did you approach this technical analysis as you have

     21    done previously when you were in the industry?

     22    A.   Yes, much the same.      The things that make patents

     23    technically value haven't changed in 20 years.

     24    Q.   Can you tell the jury what you looked at, besides the

     25    18 Ericsson patents themselves, to do your analysis?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 63 of 197 PageID #: 20285
                                                                                    63



       1   A.   Along with these 18 patents, Ericsson provided a claim

       2   chart to ZTE, and I was provided that claim chart.

       3   Q.   What is a claim chart?

       4   A.   A claim chart is similar to what Dr. Williams showed.

       5               It's a table where the rows are the specific

       6   elements of the claims and the columns in this case is the

       7   claim language, and then a description in this case of why

       8   Ericsson believed that its claim was infringed by LTE.

       9               And those claim charts contained, I believe, one

     10    -- one claim per patent was charted.

     11    Q.   Did you look at anything else besides the patents and

     12    the claim charts?

     13    A.   The claim charts themselves had references to the LTE

     14    standards.     So anywhere the LTE standards were referenced,

     15    I looked at those.      And in addition, for a couple of the

     16    claims, I did some general industry research, publication

     17    website searches.

     18    Q.   And you have here that you assessed each patent across

     19    four criteria.     Can you tell the jury what this is talking

     20    about.

     21    A.   Yes.    So the four criteria I assessed each patent by

     22    was infringement, design-around potential, novelty, and

     23    importance to LTE.

     24    Q.   What do you mean by infringement?

     25    A.   So infringement was my assessment of how likely it is
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 64 of 197 PageID #: 20286
                                                                                    64



       1   that the patent, in fact, infringes LTE.           High is very

       2   likely, low is probably not, and medium is somewhere in the

       3   middle.

       4   Q.   And did you do the type of detailed analysis, digging

       5   through every single limitation of every single claim of

       6   every single patent you looked at and reviewing every word

       7   of the LTE standard to come to a conclusive answer as to

       8   whether there was infringement?

       9   A.   No, I did not.

     10    Q.   And how do you normally approach this infringement

     11    question in a technical valuation if not that exhaustive?

     12    A.   Well, I read the patent through, and I understand the

     13    standards and may refer to them, and I have the Ericsson

     14    claim charts, so I was able to come up fairly quickly with

     15    an assessment of infringement on these patents --

     16    Q.   And why didn't you --

     17    A.   -- at least for most of them.

     18    Q.   And why didn't you look at every claim of all of these

     19    patents?

     20    A.   Well, I definitely looked at the claims that Ericsson

     21    charted.    If a claim that I looked at, as I scanned the

     22    rest of the claims of the patent, it looked representative

     23    of all the other claims, especially if there was already

     24    infringement -- high infringement in my opinion, I didn't

     25    spend my time looking at the other claims.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 65 of 197 PageID #: 20287
                                                                                    65



       1             There were a handful of patents that I thought

       2   that it was worthwhile to look at every claim because, as I

       3   looked through, it looked like the claims had some

       4   differences between them.

       5   Q.   And so how did you rank infringement here:            High,

       6   medium, low?

       7   A.   As I said, if I felt confident that a claim --

       8   especially the claim Ericsson charted -- did, in fact,

       9   infringe LTE, I ranked it high.         If it -- if I thought that

     10    it didn't, I ranked it low.        And anything in the middle got

     11    a medium.

     12    Q.   When you looked at design-around potential, what

     13    question were you asking?

     14    A.   I was asking, how easy would it be to come up with an

     15    alternative that doesn't infringe but has essentially no

     16    negative effects?

     17              And for that, it's either difficult to work

     18    around, often because it's an element of the LTE standard.

     19    You can't do it another way.        Easy is an easy workaround,

     20    and medium is somewhere in between.

     21    Q.   The third criteria here, novelty, how do you approach

     22    that criteria?

     23    A.   So this is simply my assessment of how original is this

     24    idea.   Keep in mind, these were all issued U.S. patents.

     25              So I presumed they were valid.         And with that in
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 66 of 197 PageID #: 20288
                                                                                    66



       1   mind, I simply looked at them, and if I looked at it and I

       2   thought, wow, this one is really valid, I mean, this one

       3   has really complicated -- you know, really complicated

       4   claims that look very novel to me, then I would go ahead

       5   and rank it high.

       6             If I thought it was an unusually simple concept, I

       7   would rank it low, although I did that cautiously, and

       8   you'll see that almost all patents got -- I think all but

       9   four or five of them got medium.

     10    Q.   And, lastly, importance to LTE, tell the jury about

     11    this factor and how you looked at that.

     12    A.   So importance to LTE, independent of the other three,

     13    does the patent, in fact, add value to an LTE deployment?

     14              And you hear yes a lot.        High is a lot, low is not

     15    very much, and medium some somewhere in between.

     16    Q.   Can you tell the jury what this table is?

     17    A.   Yeah.    So this is the end result.       This is the

     18    punchline first.      This is all 18 patents in a row, each of

     19    the 18 ranked by infringement, design-around potential,

     20    novelty, and importance to LTE, and you can see the summary

     21    in one table.

     22    Q.   And this is PTX-1469?

     23    A.   It is.

     24    Q.   Once you had this table put together where you had

     25    looked at these patents and analyzed each of these factors
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 67 of 197 PageID #: 20289
                                                                                    67



       1   and reached a conclusion as to each factor of each patent,

       2   where do you go from there?

       3   A.   I grouped the patents.

       4   Q.   How did you group them?

       5   A.   If a patent ranked high for infringement, high for

       6   importance and didn't have red anywhere, I ranked it an A

       7   level patent.     I thought those were very strong, very

       8   useful patents.

       9   Q.   What about the other two categories?

     10    A.   If a patent ranked medium or high for infringement and

     11    medium or high for importance, and it didn't have any red,

     12    I ranked it a B.      That's still a very good patent.          And

     13    I -- and I believe it has some measurable value.

     14    Q.   How many B level patents are there?

     15    A.   There are seven of those.

     16    Q.   And how many low level patents?

     17    A.   So if a patent had red in it -- it ranked low, and then

     18    there's also 5 by 3 at the very bottom, this medium across

     19    the board.    I'll explain that one when we get there.            So

     20    there are eight total.

     21    Q.   And when you say when we get there, are you going to

     22    march the jury through all 18 of these patents?

     23    A.   No, I am not.    As I said, I believe that the -- we're

     24    going to show 1(a).

     25              I believe they're all very strong.          I don't think
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 68 of 197 PageID #: 20290
                                                                                    68



       1   I'm going to take an opportunity to show any of the (b) and

       2   -- you know, to save time.        But, again, those are --

       3   they're strong patents.

       4             But we are -- as I said, I was careful about

       5   calling a patent low, so we are going to have to work

       6   through those reasons.

       7             THE COURT:     Counsel -- counsel, approach the

       8   bench, please?

       9             (Bench conference.)

     10              THE COURT:     I hate to interrupt your direct,

     11    Ms. Fair.    But the jury has been in the box almost two

     12    hours.   I assume you have a ways to go?

     13              MS. FAIR:    I do.    This is probably a good stopping

     14    point.

     15              THE COURT:     Then, we'll make this a break for a

     16    recess, and then we'll come back and pick back up.

     17              MS. FAIR:    Yes, Your Honor.

     18              (Bench conference concluded.)

     19              THE COURT:     Ladies and gentlemen of the jury, this

     20    witness has some additional time to testify, and it's been

     21    over an hour and a half since you got back from lunch.               So

     22    we're going to take an opportunity to have a recess at this

     23    time.

     24              You may simply close and leave your notebooks

     25    there in your chairs.       Follow all the instructions I've
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 69 of 197 PageID #: 20291
                                                                                    69



       1   given you, including, of course, not to discuss the case

       2   among yourselves, and we'll be back shortly to continue

       3   with this witness.      The jury is excused for recess at this

       4   time.

       5             COURT SECURITY OFFICER:        All rise.

       6             (Jury out.)

       7             THE COURT:     The Court stands in recess.

       8             COURT SECURITY OFFICER:        All rise.

       9             (Recess.)

     10              COURT SECURITY OFFICER:        All rise.

     11              THE COURT:     Be seated, please.

     12              Are you prepared to continue with your direct,

     13    Ms. Fair?

     14              MS. FAIR:     Yes, Your Honor.

     15              THE COURT:     All right.     Dr. Chrissan, I think

     16    you're doing good for somebody who has only testified this

     17    one time, but some of these answers are very long, and to

     18    the extent you can try to slow down, it will be

     19    appreciated.

     20              THE WITNESS:     Thank you, Your Honor.

     21              THE COURT:     Okay.   Let's bring in the jury.

     22              COURT SECURITY OFFICER:        All rise.

     23              (Jury in.)

     24              THE COURT:     Welcome back, ladies and gentlemen of

     25    the jury.    Please have a seat.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 70 of 197 PageID #: 20292
                                                                                    70



       1               We'll continue with the Plaintiff's direct

       2   examination of the witness, Dr. Chrissan.

       3               You may proceed, Ms. Fair.

       4               MS. FAIR:   Thank you, Your Honor.

       5   Q.   (By Ms. Fair)      Dr. Chrissan, before we broke, you

       6   mentioned that there were some patents that looked of

       7   particularly high value.       Can you tell us what type of

       8   patents ended up in this A level category?

       9   A.   Those patents ranked high for infringement, high for

     10    importance, and there was no red in any of their columns.

     11    Q.   And what type of benefits do these A level patents

     12    provide?

     13    A.   They are good, solid patents.        They provide a

     14    significant, measurable, in my opinion, technical value to

     15    LTE.

     16    Q.   And you told us you were going to tell us about just

     17    one of these.      Can you tell us which patents are you going

     18    to tell us about of the A levels?

     19    A.   Yes.    I think the '709 is worth mentioning, as are the

     20    other two, which all attest to '709.

     21    Q.   That's the 7,961,709 patent?

     22    A.   Yes, it is.

     23    Q.   Can you tell us what this patent is about?

     24    A.   This patent is about your cell phone synchronizing to

     25    the base station cell tower whenever it first turns on or
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 71 of 197 PageID #: 20293
                                                                                    71



       1   moves into the service area of that cell tower.

       2   Q.   And what does synchronization mean?

       3   A.   Synchronization is the equivalent to setting your watch

       4   to someone else's watch.       The phone will set its, quote,

       5   clock to the base station's clock.          And that sounds simple,

       6   but it actually has to happen quickly, and it has to happen

       7   at the level of less than one-one millionths of a second.

       8   Q.   Is synchronization generally a new concept?

       9   A.   No, it's not.

     10    Q.   So why would this patent be ranked, high, difficult,

     11    high, high across the board and be A level?

     12    A.   In my opinion, this patent covers the synchronization

     13    process that's used in LTE.        It's a two-stage

     14    synchronization process.       It's mathematically complex.

     15               The second stage is especially mathematically

     16    complex, and it also includes adding in some information

     17    about the cell tower in that synchronization information.

     18    And that's why I ranked it green across the board.

     19    Q.   Can you tell us at a high level -- you told us you

     20    weren't going to look at any of these specifically, but the

     21    B level category, what types of benefits do these patents

     22    provide?

     23    A.   Those are solid patents.       I felt that each of them

     24    provided some measurable technical value to LTE.

     25    Q.   And how many --
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 72 of 197 PageID #: 20294
                                                                                    72



       1   A.   By technical value, I mean some technical

       2   specification, such as capacity or throughput or number of

       3   users or number of base stations required.

       4               There's some -- I believe that there's at least

       5   one technical specification that can be identified, and

       6   this patent would make a measurable improvement to that --

       7   at least that technical specification.

       8   Q.   How many B level patents did you determine there were?

       9   A.   Seven.

     10    Q.   Do you take it lightly to rank a patent as a low-level

     11    patent?

     12    A.   No.

     13    Q.   And so you think it's important to tell this jury about

     14    why these eight patents ended up in the low-value category?

     15    A.   Yes.

     16    Q.   Can you tell us, were there any that you determined

     17    were unlikely to read on the LTE standard?

     18    A.   Yes.     The '832, the '915, and the '130.

     19    Q.   Can you tell us what Patent 6,031,832 is about?

     20    A.   Yes.     This patent is about giving one cell phone top

     21    priority.      It gets an -- it gets the -- in LTE, it would

     22    get the entire uplink channel all to itself whenever it

     23    wanted, and it would get the entire downlink channel to

     24    itself whenever it wanted and more.          And then only when it

     25    didn't want those channels would other phones be able to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 73 of 197 PageID #: 20295
                                                                                    73



       1   have access.

       2   Q.   And is this the Turina patent we heard Ms. Smith talk

       3   about earlier with Mr. Paschke?

       4   A.   Yes, it is.

       5   Q.   Do you have an understanding of what the Defendants are

       6   asserting with respect to the Turina patent, this '832

       7   patent?

       8   A.   Well, I do understand that the Defendants are asserting

       9   this as prior art against the '629 patent asserted in this

     10    case.

     11    Q.   And do you have an opinion, or I guess I should say,

     12    are you here to offer an opinion to the jury as to whether

     13    or not the Turina patent is relevant to validity or

     14    invalidity in this case?

     15    A.   No, I am not.

     16    Q.   So can you tell us why is it that the Turina patent

     17    ended up as low level across the board for you in your

     18    technical valuation?

     19    A.   In LTE, I believe we've heard the scheduling operation

     20    happens every one millisecond, and the probability that any

     21    one phone would ever get the entire uplink channel and the

     22    entire downlink channel on any one same millisecond is next

     23    to nothing.

     24              And on top of that, I don't believe that satisfies

     25    the fact that the patent requires the phone to have it --
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 74 of 197 PageID #: 20296
                                                                                    74



       1   that kind of priority continuously until it decides it's

       2   done with it.

       3               Thus, I rated it low for infringement.         And then I

       4   believe it's used as a design around.           You could give

       5   priority to two phones or three phones or do as most LTE

       6   systems do, and that would be an intelligent scheduling

       7   system across all phones.

       8               For novelty, I don't personally believe it's novel

       9   to simply give one -- make one device the king or queen at

     10    all other's expense.       And thus, I don't consider it so

     11    important to LTE either.

     12    Q.   Can you tell us about the 6,259,915 patent and what

     13    technology it covers?

     14    A.   Yes.    This covers measuring -- taking measurements in

     15    other frequency bands while your cell phone is connected to

     16    your own cell tower.

     17                So what happens is, when you're on a cell call and

     18    you're driving away from your base station, your base

     19    station will notice that it is losing you, and it will tell

     20    you to start trying to measure other base stations around

     21    in preparation for what's called a hand-over or a hand-off,

     22    which we've heard about in this case yesterday.

     23    Q.   So why would this be a low infringement, easy design

     24    around, and low importance?

     25    A.   Well, hand-over is very important.          And this patent
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 75 of 197 PageID #: 20297
                                                                                    75



       1   would be very important, except that the claims of this

       2   patent are limited to taking measurements in other bands

       3   that are only first generation and second generation

       4   technology.

       5             In fact, this phone, whenever I move, probably

       6   continuously takes measurements in other LTE bands, and

       7   even third generation wireless CDMA bands.

       8             But I believe it's very rare that this phone, as I

       9   use it, would need to or be asked to take measurements in

     10    1G or 2G bands.     And thus that's the result -- that's the

     11    reason for this result that you see.

     12    Q.   And the third patent you mentioned that you determined

     13    was unlikely to read on the LTE standard, the 6,418,130,

     14    can you tell us at a high level what technology this

     15    covers?

     16    A.   This covers security association.

     17    Q.   What's security association?

     18    A.   Security association is a set of parameters, for

     19    example, including the encryption keys that your phone uses

     20    to keep your voice calls secure.

     21              Fortunately, all of our voice calls on cell phones

     22    are encrypted these days, so it's not easy for someone to

     23    eavesdrop on them.      And that requires encryption keys and

     24    more, and that group of parameters is called a security

     25    association.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 76 of 197 PageID #: 20298
                                                                                    76



       1   Q.   And how does this patent use security association?

       2   A.   So what this patent describes for simplicity, you use

       3   the same security association keys while you're connected

       4   to a base station as you do to your new base station after

       5   you've been handed off.

       6   Q.   And why would that be low likelihood of infringement in

       7   your opinion?

       8   A.   So LTE trading simplicity for some add -- some

       9   additional security, LTE does have a new -- a modified

     10    security association with new encryption keys when you hand

     11    over.   And thus the result of low infringement design

     12    around is easy, just do what LTE does.

     13    Q.   Can you tell us about the 6,879,832 patent?

     14    A.   Yes.    This one I ranked low on novelty.

     15    Q.   And why is that?

     16    A.   This has to do with assigning a temporary identifier to

     17    your mobile station, your phone, while it's connected to a

     18    particular base station.

     19    Q.   How does this work?

     20    A.   Well, your phone has a permanent identifier in it

     21    that's unique to any other phone in the entire world, but

     22    that identifier is a fairly long number.

     23                So in order to make things more efficient when you

     24    are connected to a base station, that base station will

     25    give your phone a shorter ID, and that's -- it's a
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 77 of 197 PageID #: 20299
                                                                                    77



       1   nickname.

       2   Q.   And so why did you rank it high for infringement but

       3   low for novelty?

       4   A.   It's very important.      But in my opinion -- it's very

       5   important, but in my opinion, you know, assigning a phone a

       6   nickname temporarily, I don't believe that's especially

       7   novel.

       8               Now, I will note the claim of the patent does

       9   include a mobile station in a mobile network with a core

     10    network.     But even with that, I believe that older -- there

     11    are older wireless systems that have likely done the same

     12    thing.

     13    Q.   Can you tell us about the 7,187,677 patent and the

     14    technology that it covers?

     15    A.   Yes.    This is stall avoidance timeout mechanism for

     16    data received out of order.        So the concept is fairly

     17    simple.     If your phone is going -- your phone sends packets

     18    continuously.     Typically they'll have a sequence number on

     19    them, and the base station will know when one is lost.

     20    Q.   And what happens with the patent next?

     21    A.   So this patent is essentially about the base station

     22    keeping track of how long should I wait for packet -- Lost

     23    Packet No. 6 before giving up.

     24    Q.   And why would that be low on novelty in your opinion?

     25    A.   So the LTE -- the LTE systems do this.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 78 of 197 PageID #: 20300
                                                                                    78



       1               It's in the standard for certain modes, not all

       2   modes.      There's a mode called unacknowledged mode.          But LTE

       3   systems do this.      But for novelty, I think that the concept

       4   of how long should I wait for something that's later lost

       5   before I give up and move on is -- is somewhat simple.

       6   Q.   Can you tell us about the 6,9 -- sorry, 7,986,681

       7   patent which you ranked as low importance?

       8   A.   Yes.    So there are two ways -- we've said uplink is

       9   communication from your phone to the base station, and

     10    downlink is communication from the base station to your

     11    phone.      There are two ways to divide that up.

     12                One is time, and that's where all the phones

     13    transmit uplink for a while.        Then the base station

     14    transmits downlink for a while.         When I say awhile, we're

     15    talking a few milliseconds here.

     16                So uplink, then downlink, then uplink, then

     17    downlink, then uplink, then downlink.           That's called time

     18    division duplex.

     19                The other option is to have the uplink on one

     20    frequency band and the downlink on another frequency band

     21    so that they can both transmit continuously.            That's called

     22    frequency division duplex.

     23    Q.   And when would this patent apply?

     24    A.   So this patent is very important for time division

     25    duplex.      It does not apply to frequency division duplex,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 79 of 197 PageID #: 20301
                                                                                    79



       1   and it so happens that frequency division duplex is the

       2   only method employed in the United States.

       3                It's the overwhelming method employed in the

       4   United States, so to the best of my knowledge, for T-Mobile

       5   it's the only method they use.

       6                So that's why I ranked it -- it's a good patent,

       7   but it -- it's low for importance to LTE, at least in the

       8   United States.

       9   Q.    And can you tell us about the 8,068,555 patent and

     10    the technology that it covers.

     11    A.    Yes.     This one is about matrix mathematics operations

     12    that are done for multiple input, multiple output.

     13                 Now, multiple input, multiple output is a method

     14    and procedure whereby your phone has two or more antennas

     15    in it and/or the base station has two or more antennas in

     16    it.

     17                 And we are seeing this in the world now -- excuse

     18    me -- as carriers report their, quote, peak rate.

     19                 So MIMO is important, and this patent covers a

     20    fairly complex mathematical operation that involves three

     21    matrix -- at least three matrix multiplications.

     22    Q.    And so why would it get an easy for design-around

     23    potential?

     24    A.    Right.     So first, as an initial matter, I'll say that,

     25    in my opinion, the claims of this patent are not written so
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 80 of 197 PageID #: 20302
                                                                                    80



       1   that a person of skill in the art can follow them, but I

       2   gave the patent the benefit of the doubt, and I did what

       3   was in the specification.

       4               Aside from that, I believe that the mathematical

       5   operations that are described in the steps that they are

       6   described in the claim can be done in either -- in other

       7   ways and can be easily worked around.

       8   Q.   And we're at that last patent, the '553 patent, that

       9   got mediums across the board.         Can you tell us what the

     10    8,411,553 patent is about at a high level?

     11    A.   Yes.    This is a unique patent because it's not -- it

     12    doesn't claim or read on the normal operation of LTE.               It's

     13    about a test configuration.        It -- it patents a test

     14    configuration for handsets.

     15                And that test configuration is defined as the

     16    eNodeB sending out signals, some of which -- some portion

     17    of which is meant for real mobile devices and some portion

     18    of which is meant for, quote, virtual mobile devices, which

     19    are mobile devices that don't even exist.

     20    Q.   Are you suggesting that testing isn't important?

     21    A.   No.    Testing is very important, and this would be one

     22    way to do it.

     23    Q.   So why would it get mediums across the board then?

     24    A.   Mainly because I was unable to rank it high or low

     25    specifically.     But I do believe that taken together, the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 81 of 197 PageID #: 20303
                                                                                    81



       1   method of testing that it discusses is not something that I

       2   would do if I were designing a test system.            It's not

       3   something that Ericsson did when Ericsson provided the test

       4   results that we've seen in this case.

       5             They -- they and I would use real phones and/or

       6   what's called phone -- at least some similarities across

       7   the board, and for that, I believe this patent is a low

       8   value patent.

       9   Q.   So once you had your conclusions as to each factor and

     10    each patent and had this table basically assimilated, can

     11    you tell us at a high level what your takeaway is from

     12    these 18 patents?

     13    A.   The main takeaway is that 10 of them are good, strong

     14    patents, 11, if you're using TDD.          But then there are --

     15    there are 8 patents that, you know, in my -- in my

     16    assessment, do rank low or get red in at least one

     17    category.

     18              And then there's the '553 that, you know, I

     19    believe that there are better ways to test than what is

     20    described.

     21    Q.   What was your next approach for your technical

     22    evaluation in this case?

     23    A.   I did a similar analysis for the patents-in-suit.

     24    Q.   And what was your conclusions about the relative values

     25    of the patents-in-suit?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 82 of 197 PageID #: 20304
                                                                                    82



       1   A.   I valued -- based on the concepts that are contained or

       2   claimed within those patents, I valued the '206 patent as

       3   60 percent of the total because of its concept of QoS-based

       4   classification and scheduling, I valued the '629 at

       5   20 percent, and the '517, the bandwidth allocation, at

       6   20 percent.

       7   Q.   What can you tell the jury about the benefits that

       8   these patents as a whole would provide to an LTE operator

       9   in your opinion?

     10    A.   In my opinion, these patents are necessary for

     11    efficient deployment of a combined voice and data system,

     12    as Dr. Williams has described in this -- in his

     13    presentation.

     14    Q.   And what did you conclude about what an LTE network

     15    operator would need to do if they wanted to build an LTE

     16    network without the technology in these three patents, the

     17    Jorgensen patents?

     18    A.   I assessed technical value, so I wanted to be able to

     19    say that I could -- believed I could pin it to some

     20    technical specification.

     21              And in my opinion, these patents are worth 20 to

     22    25 percent tech -- increased technical value in terms of

     23    capacity, data rate, and/or 20 to 25 percent less

     24    infrastructure required.

     25    Q.   And can you tell the jury, how do the Jorgensen patents
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 83 of 197 PageID #: 20305
                                                                                    83



       1   we've been talking about stack up against the A level

       2   patents you looked at in the 18 Ericsson patents?

       3   A.   In my opinion, the three Jorgensen patents together

       4   fall in the range of one and two-thirds to two and a half

       5   of the Ericsson A level patents.

       6   Q.   And how do the Jorgensen patents stack up against the

       7   Ericsson B level patents?

       8   A.   In my opinion, all three of the Jorgensen patents are

       9   worth about five to six of the Ericsson B level patents.

     10    Q.   So how can you say that the three patents that we've

     11    been talking about in this lawsuit stack up so high up

     12    against the patents of a company like Ericsson?

     13    A.   I simply did an analysis of patents, and these are my

     14    results.    In my opinion, the '517 and the '629 patents are

     15    about equivalent to an Ericsson B each.           And the '206 is a

     16    very strong patent because of its -- its -- I show it here

     17    as equivalent as to about three Ericsson B patents because

     18    of its fundamental value of converging voice and data onto

     19    one channel.

     20               MS. FAIR:     Pass the witness, Your Honor.

     21               THE COURT:     Cross-examination.

     22               Proceed when you're ready, counsel.

     23               MR. KUBEHL:     Thank you, Your Honor.

     24                              CROSS-EXAMINATION

     25    BY MR. KUBEHL:
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 84 of 197 PageID #: 20306
                                                                                    84



       1   Q.   Hello, Dr. Chrissan.

       2   A.   Hello, Mr. Kubehl.

       3   Q.   Nice to see you again.

       4   A.   And likewise.

       5   Q.   So you were retained by IV in this case, right?

       6   A.   I was.

       7   Q.   And you had two jobs to do, it sounds like.

       8   A.   Yes.

       9   Q.   One of those was to look at Ericsson's source code.

     10    A.   Yes.

     11    Q.   And you spent a lot of time doing that.

     12    A.   I described how much.

     13    Q.   And at the end of that analysis, you felt like you had

     14    pretty good grasp and a good understanding of how the

     15    Ericsson base station source code works?

     16    A.   Yes.

     17    Q.   The second part of your analysis was this portfolio

     18    analysis?

     19    A.   Yes.

     20    Q.   And, generally, you were looking at the three Malibu

     21    patents in this case and comparing those from a technical

     22    standpoint, what their technical value would be to other

     23    groups of patents, correct?

     24    A.   I -- I used 18 Ericsson patents and compared those to

     25    Malibu -- to the Jorgensen patents.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 85 of 197 PageID #: 20307
                                                                                    85



       1   Q.   Your report compares them to a group of Ericsson

       2   patents and then a second group of patents, correct?

       3   A.   Yes.

       4   Q.   Okay.    So to be able to understand what those Malibu

       5   patents covered and how valuable those would be, you did an

       6   analysis of the claims of the Malibu patent, right?

       7   A.   Yes.

       8   Q.   And you understood what the claims covered, correct?

       9   A.   Yes.

     10    Q.   Okay.    Now, in other cases, you have given reports on

     11    the issue of infringement, haven't you?

     12    A.   Yes, I have.

     13    Q.   So you've -- you've actually taken your knowledge that

     14    you've learned in the case of the source code, and you've

     15    taken your knowledge of what the patent covers, you've put

     16    those together, and you've said whether there is or isn't

     17    infringement, correct?

     18    A.   In other cases?

     19    Q.   In other cases.

     20    A.   Yes.

     21    Q.   That's something you feel like you're competent to do,

     22    correct?

     23    A.   Yes.    I'm competent to do that.

     24    Q.   Okay.    In this case, you really knew how the source

     25    code worked, right?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 86 of 197 PageID #: 20308
                                                                                    86



       1   A.   Yes.    I feel like I did.

       2   Q.   And you knew what Malibu patents covered from a claim

       3   perspective, right?

       4   A.   I'd do the same level of analysis for the Malibu patent

       5   that I did for the Ericsson 18.

       6   Q.   But you couldn't try to value those patents from a

       7   technical perspective without understanding what the claims

       8   covered, would you?

       9   A.   No, I wouldn't.

     10    Q.   Okay.    So even though you had those two pieces of

     11    information in this case, you didn't offer any opinions

     12    about infringement; is that right?

     13    A.   That is correct.

     14    Q.   So you're not here to tell the jury that they're --

     15    that anything infringes in this case, correct?

     16    A.   That is correct.

     17    Q.   They will not hear that from you, right?

     18    A.   That is correct.

     19    Q.   With respect to the analysis that you did with the

     20    source code that dealt with the uplink scheduler, okay, the

     21    uplink scheduler holds a scheduling competition in every

     22    slot, correct?

     23    A.   Yes, it does.     I think there are better words than

     24    competition, but okay.

     25    Q.   In your deposition, you agreed it was a competition,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 87 of 197 PageID #: 20309
                                                                                    87



       1   correct?

       2   A.   I believe I said the exact same thing in my deposition.

       3   I think there are better words than competition, but, okay,

       4   you can use that word.

       5   Q.   Did you say that if someone called it a competition,

       6   you would not say that that was incorrect?

       7   A.   I think that was my wording.

       8   Q.   Okay.   And in this scheduling competition, there's no

       9   guarantee that any phone is going to get any particular

     10    slot, correct?

     11    A.   That's correct.

     12    Q.   I think the way you characterized it was the chances of

     13    any phone getting a particular slot are somewhere between a

     14    coin toss and something less than a hundred percent; is

     15    that fair?

     16    A.   I believe my words were less than a hundred percent.

     17    I don't remember the words "coin toss."           If you represent

     18    that, okay.

     19    Q.   With respect to your expert report that you gave in

     20    this case, you did an analysis of that uplink scheduler,

     21    right?

     22    A.   Yes.

     23    Q.   And in that analysis, you didn't ever use the word

     24    "reserve" even once, correct?

     25    A.   I'm sorry, could you repeat that question?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 88 of 197 PageID #: 20310
                                                                                    88



       1   Q.   Sure.    You didn't use the word "reserve" or

       2   "reservation" anywhere in your report for the uplink

       3   scheduler, correct?

       4   A.   I don't know.

       5   Q.   Okay.

       6               MR. KUBEHL:   Could we have Clip No. 13, please, at

       7   222, 15 through -- I didn't lay the predicate.             If I may

       8   withdraw that question, Your Honor.

       9   Q.   (By Mr. Kubehl)      Did I take your deposition, sir?

     10    A.   No, you didn't.

     11    Q.   That's true.     That is true.     He's good.

     12                Did you have your deposition taken in the case?

     13    A.   I did.

     14    Q.   And was it by a very able attorney?

     15    A.   A very able attorney, yes.

     16    Q.   Is he sitting right over there?

     17    A.   Yes.

     18    Q.   Okay.    Did you raise your hand in that and tell the

     19    truth?

     20    A.   Yes.

     21    Q.   All right.     And you knew there was a transcript being

     22    made?

     23    A.   Yes.

     24    Q.   And that you'd be videotaped, and it could be shown to

     25    the jury?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 89 of 197 PageID #: 20311
                                                                                    89



       1   A.   Yes.

       2   Q.   Okay.

       3               MR. KUBEHL:     Could we have Clip No. 13, please?

       4   It's at --

       5               MS. FAIR:     Objection.   I'm sorry, Your Honor, but

       6   he said he didn't remember, and it's improper to publish to

       7   the jury the transcript from the deposition if the

       8   witness's testimony is that he didn't remember.

       9               He should have the opportunity to have his memory

     10    refreshed before it's played for the jury.            It's not an

     11    impeachment.

     12                THE COURT:     That's sustained.

     13                MR. KUBEHL:     May I approach with a copy of his

     14    transcript?

     15                THE COURT:     You may approach with a written copy

     16    of his transcript.

     17                THE WITNESS:     Before I open this, could I ask you

     18    to repeat --

     19                THE COURT:     No.   No, sir.   You're not here to ask

     20    questions.      You're here to answer questions.

     21                Direct him to where -- the section that will

     22    refresh him might be, counsel.

     23    Q.   (By Mr. Kubehl)       Would you please turn to -- I think

     24    it's the last tab or the second to the last tab in your

     25    binder.      It's your deposition transcript, and I'll point
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 90 of 197 PageID #: 20312
                                                                                    90



       1   you to Page 222.

       2   A.   Is it second to last, 4?

       3   Q.   Yes, there should be only one deposition transcript in

       4   the binder.

       5   A.   Okay.

       6   Q.   Okay.    And when you've got to Page 222, please let me

       7   know.   I'll direct you to Line 15 through 24.

       8   A.   222, Line --

       9   Q.   Line 15 to 24.

     10    A.   Right.    Okay.   In Paragraph 66, when you said the

     11    timing mechanism --

     12              THE COURT:     Don't -- don't read it, cou -- don't

     13    read it, Dr. Chrissan.       Look at it.

     14              THE WITNESS:     I'm sorry.

     15              THE COURT:     Don't -- don't read it out loud.          Read

     16    it to yourself.

     17    Q.   (By Mr. Kubehl)     Just let me know when you've had a

     18    chance to read it.

     19    A.   I've read it.

     20    Q.   Does that refresh your recollection that in your

     21    report, you never used the word "reservation request"?

     22              THE WITNESS:     Your Honor, I must ask a

     23    clarification question about -- I don't understand if

     24    report means deposition or my -- my report that was

     25    submitted about software operations.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 91 of 197 PageID #: 20313
                                                                                    91



       1             MR. KUBEHL:     This was talking about his expert

       2   report.

       3             THE WITNESS:     Okay.

       4             MR. KUBEHL:     On -- on software operation.

       5             THE WITNESS:     Okay.

       6             THE COURT:     Restate your question, Mr. Kubehl.

       7   Q.   (By Mr. Kubehl)     Does -- does this help refresh --

       8   refresh your recollection that in your report that analyzed

       9   the Ericsson source code, you did not use the word

     10    "reservation request" even once?

     11    A.   I'm sorry to pause.      Use the word and have an opinion

     12    mean two different things to me.

     13              MR. KUBEHL:     I'll object as nonresponsive.

     14    A.   I agree that this deposition states that I did not have

     15    an opinion.

     16              THE COURT:     All right.     Do you understand the

     17    question, Dr. Chrissan?

     18    A.   Please state it again.

     19    Q.   (By Mr. Kubehl)     In your expert report analyzing the

     20    source code for the Ericsson base station, is it a fact

     21    that you did not use the word "reservation request"?

     22    A.   I don't know.     I don't remember every word of that

     23    report.

     24              MR. KUBEHL:     Your Honor, may I play the clip?

     25              THE COURT:     You can't impeach what he doesn't
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 92 of 197 PageID #: 20314
                                                                                    92



       1   know.

       2             MR. KUBEHL:     It is -- it isn't impeachment.          It's

       3   directly contradictory to what he just testified.

       4             If I could approach and show you the testimony if

       5   that would help.

       6             THE COURT:     Let's do that.      Approach the bench.

       7             (Bench conference.)

       8             MR. KUBEHL:     So this is -- I don't think I used

       9   the word "reservation request" in this report, and he just

     10    said --

     11              COURT REPORTER:      Judge --

     12              THE COURT:     She can't hear you.

     13              MR. KUBEHL:     This was the testimony.        He's

     14    testified in his deposition that he does not think he used

     15    the word "reservation request" in his report.

     16              MS. FAIR:     Your Honor, he's been asking about --

     17    about his opinion and what's in his report.            The questions

     18    have been confusing and, so I think --

     19              THE COURT:     They have been.      I'm going to let him

     20    play the clip, but I'm going to let you address it on

     21    redirect.

     22              MS. FAIR:     Yes, Your Honor.

     23              THE COURT:     And if you want to draw a distinction

     24    between using a word or having a concept, I'll leave that

     25    to you.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 93 of 197 PageID #: 20315
                                                                                    93



       1              I think there's some confusion in his mind about

       2   conceptually whether there's -- that's there or whether he

       3   used a precise word.

       4              But I think the predicate and the refreshment has

       5   taken place enough to allow the impeachment, so let's go

       6   ahead with the clip.

       7              MS. FAIR:     And, Your Honor, I just want to preview

       8   that under the rule of optional completeness, I have other

       9   portions of a deposition surrounding this that I think will

     10    need to be addressed on -- on redirect to put it in

     11    context.

     12               THE COURT:     That's -- that's your privilege.

     13               MS. FAIR:     Yes, Your Honor.

     14               (Bench conference concluded.)

     15               THE COURT:     All right.    Let's proceed with the

     16    videoclip.

     17               (Videoclip played.)

     18               QUESTION:     In Paragraph 66, when you said the

     19    timing mechanism's non-zero estimate, you don't have any

     20    opinions -- first of all, you don't have any opinions in

     21    this report that this estimate is a reservation, correct?

     22               ANSWER:     I -- this -- this report is purely about

     23    how the software operates.

     24               QUESTION:     Right.

     25               ANSWER:     So I don't think I used the word
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 94 of 197 PageID #: 20316
                                                                                    94



       1   "reservation request" in this report.

       2               (Videoclip ends.)

       3   Q.   (By Mr. Kubehl)      Were you asked that question, and did

       4   you give that answer?

       5   A.   Yes.

       6   Q.   Okay.

       7               THE COURT:    Let's move on.

       8               MR. KUBEHL:    Could we have Slide No. 2, please?

       9   Q.   (By Mr. Kubehl)      Dr. Chrissan, this is a figure that

     10    you put together, right?

     11    A.   It is.

     12    Q.   It was part of your report?

     13    A.   Yes.

     14    Q.   And nowhere on this figure does it identify any

     15    reservation, correct?

     16    A.   That's correct.

     17                MR. KUBEHL:    Could we have the next slide, please?

     18    Q.   (By Mr. Kubehl)      And you're aware that Dr. Williams

     19    submitted an expert report where he took your figure, and

     20    he wrote Reserve 3 and Reserve 4 on top of your figure?

     21    A.   Yes, I am.

     22    Q.   Okay.    And by the time that you had signed your report,

     23    you'd seen a draft of Dr. Williams's report?

     24    A.   Correct.

     25    Q.   Including this figure, right?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 95 of 197 PageID #: 20317
                                                                                    95



       1   A.   Yes.

       2   Q.   And you knew about his theories on reservations, right?

       3   A.   Yes.

       4   Q.   That report of Dr. Williams had two parts to it, it had

       5   an LTE overview part and then it had an infringement part,

       6   correct?

       7   A.   Yes.

       8   Q.   And you agreed with the first part of that report,

       9   correct?

     10    A.   Yes.

     11    Q.   But you didn't offer any opinions on the infringement

     12    part, right?

     13    A.   That's correct.

     14    Q.   And you knew when you signed your report, that you were

     15    having to sign it under penalty of perjury; is that right?

     16    A.   Yes.

     17    Q.   Just like the oath that you took today?

     18    A.   Yes.

     19    Q.   Thanks.

     20                So with respect to the second part of the analysis

     21    you did, the portfolio analysis --

     22    A.   Yes.

     23    Q.   -- in that analysis, you were not trying to calculate

     24    what the economic value of those patents are, correct?

     25    A.   That is correct.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 96 of 197 PageID #: 20318
                                                                                    96



       1   Q.   You wouldn't know how to make a conversion between

       2   technical value and economic value of a patent; is that

       3   right?

       4   A.   That is correct.

       5   Q.   And you've not offered any opinions in your report that

       6   it's proper to make a one-to-one conversion between what

       7   you think the technical value of a patent is and what the

       8   economic value of a patent is; is that right?

       9   A.   That's correct.

     10    Q.   So in your analysis, one of the things you did was to

     11    compare these Malibu patents to 18 Ericsson patents, right?

     12    A.   Yes.

     13    Q.   And you gave some testimony on direct, and you were

     14    talking about infringement with respect to those Ericsson

     15    18 patents.    Do you recall that?

     16    A.   Yes.

     17    Q.   And just -- just to clarify, these are Ericsson-owned

     18    patents, right?

     19    A.   Yes.

     20    Q.   And so when you were talking about infringement, you

     21    were not talking about Ericsson infringing these patents,

     22    right?

     23    A.   That's correct.

     24    Q.   You'd be talking about some other entity out there that

     25    actually makes things, could then -- they could infringe,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 97 of 197 PageID #: 20319
                                                                                    97



       1   is that --

       2   A.   Correct.

       3   Q.   Okay.    So in your report -- withdrawn.

       4               When you went about this analysis with the

       5   portfolio -- portfolio analysis, IV's lawyers asked you to

       6   look at 18 specific Ericsson patents and to limit your

       7   analysis to only those patents; is that right?

       8   A.   Yes.

       9   Q.   And in your report, you referred to those 18 Ericsson

     10    patents as the Ericsson/ZTE representative patents, right?

     11    A.   Yes.

     12    Q.   But you don't consider those patents representative of

     13    anything, do you?

     14    A.   I don't know.

     15    Q.   The term representative patents came from IV's lawyers;

     16    is that right?

     17    A.   I don't know.

     18    Q.   In your deposition taken in November, were you asked

     19    whether the term representative patents came from IV's

     20    lawyers?     And did you say, to your knowledge, it was

     21    correct, that it came from IV's counsel?

     22                MS. FAIR:   Objection, Your Honor.       He just read to

     23    the jury, publishing the transcript from the deposition,

     24    without properly proceeding with the foundation for

     25    impeachment.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 98 of 197 PageID #: 20320
                                                                                    98



       1               THE COURT:     And what's the legal basis of your

       2   objection?

       3               MS. FAIR:     That the witness said, I don't know,

       4   and so if he -- if Mr. Kubehl wants to use the deposition,

       5   he should use it to refresh the witness's recollection, not

       6   take this as an opportunity to read from the deposition out

       7   loud.

       8               THE COURT:     In response to a witness's

       9   representation that they don't know, that does usually --

     10    that does not typically open the door to impeachment, not

     11    without at least an opportunity to refresh the witness.

     12                MR. KUBEHL:     Understood, Your Honor.

     13                THE COURT:     So let's proceed on that basis.

     14    Q.   (By Mr. Kubehl)       Dr. Chrissan, could you turn to

     15    Page 251 of your deposition transcript, and I'll direct

     16    your attention to Line 18.        And I'll ask you to read that

     17    through 252, Line 4, just -- just to yourself.

     18    A.   Oh, okay.

     19    Q.   Does that refresh your recollection that the term

     20    representative patents was something that just came from

     21    IV's counsel calling them that?

     22    A.   Yes.

     23    Q.   Dr. Chrissan, you've never read the Ericsson/ZTE

     24    license agreement; is that correct?

     25    A.   No, I have not.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 99 of 197 PageID #: 20321
                                                                                    99



       1   Q.   Until you saw the expert report of Dr. Stephen Wicker,

       2   the expert for the Defendants in this case, you didn't know

       3   that that license was not only about 18 patents but, in

       4   fact, was a license to Ericsson's entire LTE portfolio; is

       5   that right?

       6   A.   I'm sorry.    Which expert report?

       7   Q.   Dr. Wicker's report.

       8   A.   I'll answer that's mostly correct.

       9   Q.   Okay.   You learned for the first time from Dr. Wicker's

     10    report, the Defendants' expert, that this was a license not

     11    just to 18 patents but to Ericsson's entire LTE portfolio;

     12    is that right?

     13    A.   You said Dr. Wicker?

     14    Q.   Yes, sir.

     15    A.   Yes, that's correct.

     16    Q.   Okay.   And you've read Dr. Wicker's report, correct?

     17    A.   Most of it.

     18    Q.   And you understand that he identified a number of

     19    additional Ericsson LTE patents that he thinks are quite

     20    valuable?

     21    A.   I think so.

     22    Q.   And you have not looked at any of those additional

     23    Ericsson LTE patents, have you?

     24    A.   That's correct.

     25    Q.   And why is that?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 100 of 197 PageID #: 20322
                                                                                 100



       1   A.   I -- I don't know.      I -- I -- I was not -- I didn't

       2   consider it part of my role here.

       3   Q.   Is your role limited to what IV's lawyers ask you to

       4   address?

       5   A.   With respect to these patents, yes.

       6   Q.   And IV's lawyers had instructed you to look at the 18

       7   and only the 18, correct?

       8   A.   Yes.

       9   Q.   Dr. Chrissan, you don't believe that the 18 Ericsson

      10   LTE patents that you looked at are the only Ericsson LTE

      11   patents that have any value, do you?

      12   A.   I would speculate that additional Ericsson patents have

      13   value.

      14   Q.   If it is true that Ericsson's LTE -- LTE-essential

      15   portfolio in the United States is around 400 patents, based

      16   on your experience in the industry, would you think that

      17   there'd be quite a bit more value other than just these 18?

      18               MS. FAIR:    Objection, Your Honor.      There's no

      19   foundation for Ericsson having proven that 400 of their

      20   patents are standard essential.

      21               THE COURT:    Well, it also calls for speculation.

      22   I'll sustain.

      23   Q.   (By Mr. Kubehl)      Do you have any sort of lower level

      24   of additional LTE patents that there'd have to be before

      25   you'd say there's more value there?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 101 of 197 PageID #: 20323
                                                                                 101



       1   A.   I'm sorry.     Could you please repeat the question?

       2   Q.   Sure.     Do you have in your mind some sort of floor

       3   value of additional LTE patents that Ericsson would have to

       4   have beyond 18 for you to be able to say there's got to be

       5   more value there than just those 18?

       6   A.   No.     I don't have a number in mind.

       7   Q.   Okay.     But you don't have any reason to believe that

       8   the entire value of what was licensed to ZTE is in those 18

       9   patents, do you?

      10   A.   That's correct.

      11   Q.   With respect to the Malibu patents, now, the ones that

      12   are in this case, when you looked at those patents and

      13   you -- you established sort of a baseline of value for

      14   those patents, right?

      15   A.   Yes.

      16   Q.   And when you looked at that, you assumed that those

      17   patents were valid and infringed, right?

      18   A.   Yes.

      19   Q.   Why did you make that assumption?

      20   A.   I made the assumption -- I made the same assumption for

      21   the Ericsson patents.       That was my starting point.

      22   Q.   Okay.     Throughout your analysis of the Malibu patents,

      23   you never performed any analysis of whether those patents

      24   were valid or infringed, did you?

      25   A.   That's correct, to the level of depth of a legal
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 102 of 197 PageID #: 20324
                                                                                 102



       1   proceeding, nor did I for the Ericsson patents.

       2   Q.   In your report, you didn't -- you didn't have any

       3   analysis of the Malibu patents that would have described

       4   how those patents would fare on your scale of the multiple

       5   factors you looked at; is that correct?

       6   A.   That's correct.

       7   Q.   You didn't do that analysis, did you?

       8   A.   I assessed the Malibu patents.         That's -- so my answer

       9   is that's not entirely correct.

      10   Q.   Okay.   So you started out the analysis, and you've got

      11   two groups of patents.       You got Malibu over here, and we've

      12   got --

      13             THE COURT:     Let me interrupt a minute, counsel.

      14   We seem to be referring to the three patents-in-suit, the

      15   accused patents repetitively as the Malibu patents.              I've

      16   instructed the jury that these are the asserted patents or

      17   the patents-in-suit.

      18             I don't want any confusion in the record.            Let's

      19   try to call them the asserted patents or the

      20   patents-in-suit.      Somehow this Malibu label has crept into

      21   the testimony, and I'm concerned about confusion in the

      22   record.

      23             So just so we don't have any, let's make sure that

      24   both sides refer to these three patents that are at issue

      25   in this case as the patents-in-suit or the asserted patents
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 103 of 197 PageID #: 20325
                                                                                 103



       1   and not as the Malibu patents, all right?

       2               MR. KUBEHL:    Yes, sir.

       3               THE COURT:    Good.    Let's proceed.

       4   Q.   (By Mr. Kubehl)      So you're doing this analysis, and on

       5   one hand, you've got these asserted patents, three asserted

       6   patents, right?

       7   A.   Yes.

       8   Q.   And on the other hand, you've got the Ericsson 18

       9   patents, right?

      10   A.   Yes.

      11   Q.   And you start them both at this position, they're

      12   equal, a baseline.        These are both valid and infringed,

      13   right?

      14   A.   Yes.

      15   Q.   And for the Malibu patents, that's the way you kept it,

      16   right?

      17               THE COURT:    Mr. Kubehl, short memory?

      18               MR. KUBEHL:    Yeah.

      19               THE COURT:    Ask the question again.

      20   Q.   (By Mr. Kubehl)      For the asserted patents, that's where

      21   you kept it, right?

      22   A.   That's partially correct.

      23   Q.   Okay.    For the Ericsson patents, for several of those

      24   patents, that value went down because of several factors,

      25   right?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 104 of 197 PageID #: 20326
                                                                                 104



       1   A.   That's correct.

       2   Q.   You knew that the Defendants in this case had raised

       3   several pieces of prior art against this case against the

       4   asserted patents, didn't you?

       5   A.   Yes, I did.

       6   Q.   And in your treatment of the Malibu patents, you -- you

       7   pretty much ignored that prior art, didn't you?

       8   A.   Yes, I did.

       9              THE COURT:    And, again, you mean the

      10   patents-in-suit?      You called them the Malibu patents,

      11   again.

      12              MR. KUBEHL:    I have an outline here.        That's the

      13   problem.    I'll be better.

      14              THE COURT:    Please try to.

      15              MR. KUBEHL:    Yes, sir.

      16              THE COURT:    I'm concerned about confusion in the

      17   record.

      18              MR. KUBEHL:    Okay.

      19   Q.   (By Mr. Kubehl)     You pretty much ignored the prior art

      20   that had been identified with respect to the asserted

      21   patents.    Is that because IV's lawyers told you to?

      22   A.   No.

      23   Q.   You just decided on your own to do that?

      24   A.   No.   It was a fair comparison with Ericsson.           I didn't

      25   look up any prior art for the Ericsson patents either.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 105 of 197 PageID #: 20327
                                                                                 105



       1   Q.   But for the Ericsson patents, you did an analysis of

       2   whether you thought those patents were likely invalid,

       3   right?

       4   A.   I did an assessment of novelty.

       5   Q.   Right.   And in your report, you talk about patents

       6   being likely invalid, likely obvious, right?

       7   A.   That's partially correct.

       8   Q.   But you didn't do that for the Malibu side, right?

       9   A.   I didn't explicitly state that for Malibu, correct.

      10   Q.   You didn't say anything about that in your report, did

      11   you?

      12   A.   That's correct.

      13   Q.   You used these five factors that you talked about to

      14   downgrade the value of 15 of the 18 Ericsson patents,

      15   didn't you?

      16   A.   That's partially correct.

      17   Q.   And did you have any outside inputs as to why you

      18   should use those factors against the Ericsson patents and

      19   not against the asserted patents?

      20   A.   I assessed the Malibu patents the same way I assessed

      21   the Ericsson patents.

      22             MR. KUBEHL:     Object as nonresponsive.

      23   A.   I'm sorry, what's your question again?

      24             THE COURT:     I'll sustain that the answer is

      25   nonresponsive.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 106 of 197 PageID #: 20328
                                                                                 106



       1               And, Dr. Chrissan, I want to ask you to play by

       2   the same rules.      Don't call them the Malibu patents.          Let's

       3   call them the asserted patents, okay?

       4               Restate your question, counsel.

       5   Q.   (By Mr. Kubehl)     Did you have any outside influences in

       6   terms of whether you would apply your five factors not just

       7   to the Ericsson patents but also to the Malibu patents?

       8   A.   No, I didn't.

       9   Q.   Okay.    Using the analysis that we've just discussed,

      10   you ended up ranking one of the asserted patents, the '206

      11   patent, as being more valuable than even the most valuable

      12   Ericsson LTE patent that you looked at, correct?

      13   A.   Yes.

      14   Q.   You found that Malibu patent -- you found that asserted

      15   patent to be 25 to 50 percent more valuable than even the

      16   very best Ericsson LTE patent, correct?

      17   A.   Of the 18, yes, I believe that's correct.

      18   Q.   Do you have any reason to doubt, though, that there are

      19   other Ericsson patents that might be much more valuable

      20   than this '206 patent?

      21   A.   As I sit here, I have no reason to doubt that, but I

      22   don't know.

      23   Q.   Did you know that in 2014, the European Patent Office

      24   nominated Ericsson inventors as finalist for inventor of

      25   the year for their contributions to LTE?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 107 of 197 PageID #: 20329
                                                                                 107



       1   A.   Yes.

       2   Q.   Did you know that when you did your report?

       3   A.   I may have.

       4   Q.   But you didn't mention that in your report, right?

       5   A.   That's correct.

       6   Q.   That didn't play a role in your analysis, did it?

       7   A.   That's correct.

       8   Q.   Would you agree that the folks at the European Patent

       9   Office have some expertise in determining which patents

      10   have technical value compared to other patents?

      11   A.   For the patent -- yes.

      12   Q.   Maybe even more experience and knowledge than you have

      13   on that?

      14   A.   I don't know.

      15   Q.   The European Patent Office has been looking at LTE

      16   patents since there was an LTE, right?

      17   A.   I don't know.     I -- oh, yes -- yes, they have, and --

      18   yes, they have.

      19   Q.   So much -- much -- much longer than you have, correct?

      20   A.   That's correct.

      21   Q.   They've looked at many more patents, many more LTE

      22   patents than you have, right?

      23   A.   I would presume so.

      24   Q.   At least in -- in the European Patent Office's view,

      25   the group of Ericsson inventors deserved to be recognized
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 108 of 197 PageID #: 20330
                                                                                 108



       1   for their outstanding contributions to LTE, fair?

       2   A.   I believe that was what they said.

       3   Q.   Any reason to dispute that?

       4   A.   Not as I sit here.

       5   Q.   Any reason to dispute that Ericsson, even among all

       6   other companies in the world, deserves to be recognized for

       7   its outstanding contributions to LTE and their patents?

       8   A.   I can't say that.

       9   Q.   Can't say one way or the other?

      10   A.   Are you asking me to say Ericsson's more important than

      11   any other LTE company?

      12   Q.   I don't think that was my question.          I think my

      13   question, sir, is:      Do you have any reason to believe that

      14   Ericsson doesn't deserve to be recognized as one of the top

      15   contributors to LTE because of its LTE patents of any other

      16   company in the world?

      17   A.   No.

      18   Q.   One of -- one of the top?

      19   A.   No.

      20   Q.   Okay.   Dr. Chrissan, the gentleman that IV hired to

      21   give opinions on damages in this case, do you know what his

      22   name is?

      23   A.   Walter -- his last name slips my mind.

      24   Q.   I think it's Walter Bratic.

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 109 of 197 PageID #: 20331
                                                                                 109



       1   Q.   Have you ever met Mr. Bratic?

       2   A.   Only this week in person.

       3   Q.   Is it -- is it accurate that you're not sure before you

       4   filed your report whether you ever talked to him?

       5   A.   I don't -- I don't remember the exact sequence.            I did

       6   have phone calls with him.

       7   Q.   Is it accurate that you might not ever have talked to

       8   him, that it might have been just a phone call with someone

       9   else from his company?

      10   A.   No, I believe he was on the phone call.

      11             MR. KUBEHL:     I'd like to play Clip No. 40, which

      12   is 95:20, through 96:3.

      13             MS. FAIR:     Objection, Your Honor.       He hasn't laid

      14   the foundation for impeachment here.

      15             THE COURT:     Sustained.

      16             MR. KUBEHL:     Your Honor, I just want to check the

      17   testimony for a second.

      18             THE COURT:     Take a moment.

      19   Q.   (By Mr. Kubehl)     Is it accurate, sir, that before you

      20   filed your report, you spoke -- that you don't know for

      21   sure whether you spoke to him or someone in his office?

      22   A.   I believe he was on the call.

      23   Q.   Whether he was -- was or wasn't on that call, is it

      24   accurate that the long and short of the entire

      25   conversation that you've ever had with Mr. Bratic was a
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 110 of 197 PageID #: 20332
                                                                                 110



       1   phone call where you were asked:         Do you stand by

       2   what's in this report?       And you said:      Yes.

       3   A.   That's a good summary.       I mentioned two calls -- at my

       4   deposition, I mentioned two phone calls.

       5   Q.   Have you ever -- is it accurate that you've not ever

       6   told Mr. Bratic or anyone else that the Ericsson LTE

       7   patents, besides the 18 that you looked at, have zero

       8   additional value to a licensee?

       9   A.   I'm sorry.     Could you please repeat that question?

      10   Q.   Sure.   You've never told Mr. Bratic or anyone else that

      11   the Ericsson LTE patents, besides the 18 that you looked

      12   at, have zero additional value to a licensee; is that

      13   accurate?

      14   A.   I'm very sorry, Mr. Kubehl.        I do -- can you please --

      15   Q.   Sure.

      16   A.   -- ask the question one more time?

      17   Q.   Sure.   You've not ever told Mr. Bratic that you think

      18   that the Ericsson LTE patents, outside of the 18 that you

      19   looked at, would have no additional value; is that right?

      20   A.   That's true.

      21   Q.   Okay.   And is it accurate that no one at Mr. Bratic's

      22   office or IV has ever asked you that?

      23   A.   That's true.

      24             MR. KUBEHL:     I'll pass the witness, Your Honor.

      25             THE COURT:     Counsel, approach the bench, please.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 111 of 197 PageID #: 20333
                                                                                 111



       1               (Bench conference.)

       2               THE COURT:     Both take a moment and make any

       3   adjustments you need to in your outlines.           I don't want

       4   these patents-in-suit called the Malibu patents again,

       5   okay?

       6               MR. KUBEHL:     Yes, sir.

       7               MS. FAIR:     Yes, Your Honor.

       8               THE COURT:     Let's proceed.

       9               (Bench conference concluded.)

      10               THE COURT:     All right.   Ms. Fair, you may proceed

      11   with your redirect when you're ready.

      12               MS. FAIR:     Thank you, Your Honor.

      13                             REDIRECT EXAMINATION

      14   BY MS. FAIR:

      15   Q.   Dr. Chrissan, we heard a little bit about whether or

      16   not you believe there's a reservation happening in the

      17   DBS-SABE functionality and what you said or didn't say at

      18   your deposition.        Do you remember that?

      19   A.   Yes.

      20               MS. FAIR:     If we could, Mr. Horseman, pull up

      21   Dr. Chrissan's deposition.        I'd like to take a look at some

      22   of the surrounding testimony from the excerpt that we were

      23   shown.

      24   Q.   (By Ms. Fair)       Dr. Chrissan, returning to Page 219, and

      25   if we'd start at Line 21, and we'll go into page 220.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 112 of 197 PageID #: 20334
                                                                                 112



       1             MS. FAIR:     If that's all right, Mr. Horseman.          Oh,

       2   thank you.

       3   Q.   (By Ms. Fair)     So Line 21 to Line 5 of Page 220.

       4             And so is it true that you were asked:           When a UE

       5   sends a buffer status report to the base station and the

       6   base station records the amount of data that the UE has

       7   reported in its buffers, is that a reservation?

       8             And if you can tell the jury, what was your

       9   answer?

      10   A.   That's the way the phone gets a reservation into the

      11   base station.

      12   Q.   And so is it true that you haven't told the Defendants

      13   about whether or not a buffer status report is or is not a

      14   reservation and what's happening in the DBS-SABE DRX

      15   functionality?

      16   A.   I'm sorry.    Could you repeat that?       I was reading.

      17   Q.   Is it true that -- when Mr. Kubehl suggests that you've

      18   never been told the Defendants or used the word reservation

      19   when describing the DBS-SABE DRX functionality?

      20   A.   Sorry.   One more time.

      21   Q.   Is it true what Mr. Kubehl was suggesting, and that is,

      22   that you haven't used the word reservation before when

      23   you've talked about this functionality?

      24   A.   Well, I certainly used the reservation here.

      25   Q.   And if we go to Page 222, we see where it was that
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 113 of 197 PageID #: 20335
                                                                                 113



       1   Mr. Kubehl played the clip at Lines [sic] 15.            So he played

       2   for us where it ends there at Line 21.

       3               This report it purely about how the software

       4   operates.     I don't think I used the word reservation

       5   request in this report.

       6               If we go on, you were asked:       That would represent

       7   your personal opinion, not your expert opinion, that you

       8   intend to offer to the jury?

       9               And you said:   That's my understanding.

      10               Is that consistent with what you were saying when

      11   Mr. Kubehl was questioning you about this?

      12   A.   Yes.

      13   Q.   I want to turn to the patent analysis that we heard

      14   some about.

      15               You were asked whether you knew whether other

      16   patents were part of the ZTE license that Ericsson

      17   ultimately executed with ZTE.         Do you remember that?

      18   A.   I believe so.

      19   Q.   And do you have an understanding of who it was that

      20   picked these 18 patents to chart and show to ZTE during

      21   these negotiations?

      22   A.   My understanding is that Ericsson picked those patents,

      23   and it's quite possible that Ericsson is the one that

      24   called them representative.        That's why I answered I don't

      25   know to Mr. Kubehl.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 114 of 197 PageID #: 20336
                                                                                 114



       1              MR. KUBEHL:    Objection.     Calls for speculation.

       2              THE COURT:    Well, the answer is nonresponsive once

       3   he talks about it's possible that Ericsson called them

       4   representative.

       5               The question itself didn't call for speculation,

       6   but the answer injected some speculation, and I'll strike

       7   that speculative answer from the sentence.

       8              Let's proceed.

       9   Q.   (By Ms. Fair)      So, Dr. Chrissan, do you have an

      10   understanding of who might have decided that these patents

      11   were or were not representative of what was being shown to

      12   ZTE?

      13   A.   My understanding -- yes, I do.

      14   Q.   And what is that?

      15   A.   My understanding is that Ericsson chose those patents

      16   as representative.

      17   Q.   And we heard a little bit about how you looked at the

      18   patents-in-suit as compared to these 18 Ericsson patents,

      19   and Mr. Kubehl criticized you for treating them unfairly.

      20   Do you think that's a fair criticism?

      21   A.   No.   I think I treated them fairly.

      22   Q.   Can you tell this jury why you can be confident that

      23   when you looked at the patents-in-suit, you treated them

      24   the same way that you treated the 18 Ericsson patents?

      25   A.   Well, I assessed them in the same way.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 115 of 197 PageID #: 20337
                                                                                 115



       1   Q.   And how do we know you assessed them in the same way?

       2   Can you put some more meat on those bones?

       3   A.   Based on my 20 years of telecom experience and patent

       4   experience primarily, plus the materials that I used to do

       5   the analysis.

       6   Q.   And the last thing we heard about was whether or not

       7   you looked at all the technology awards and other patents

       8   that Ericsson has in its portfolio.          Was that relevant to

       9   your analysis?

      10   A.   No, it wasn't.

      11   Q.   Did you also fairly not look at the thousands of

      12   patents that IV has in its portfolios?

      13              MR. KUBEHL:    Objection, leading.

      14              THE COURT:    Restate your question, Ms. Fair.

      15   Q.   (By Ms. Fair)      Was there something else similar that

      16   you didn't consider when you were looking at the

      17   patents-in-suit that maybe IV has in its portfolios?

      18   A.   I only considered the materials I said I considered.

      19   Q.   And so did you look at Ericsson's other patents?

      20   A.   No.

      21   Q.   Did you look at IV's thousands of other patents?

      22   A.   No.

      23   Q.   And so do you think that your comparison of the

      24   patents-in-suit to Ericsson's 18 patents that Ericsson

      25   chose to show to ZTE was a fair comparison?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 116 of 197 PageID #: 20338
                                                                                 116



       1   A.   Yes.    I believe my work was a fair comparison of the

       2   patents I analyzed.

       3               MS. FAIR:     I'll pass the witness, Your Honor.

       4               THE COURT:     Further cross-examination?

       5               MR. KUBEHL:     Yes, Your Honor.

       6                             RECROSS-EXAMINATION

       7   BY MR. KUBEHL:

       8   Q.   Dr. Chrissan, in this case, is IV asserting thousands

       9   of other patents beyond the three?

      10   A.   No.

      11   Q.   And so any rights that Defendants would get in this

      12   case, if there was any award, would they get any rights to

      13   those thousands of other patents that we just talked about?

      14   A.   I don't know.

      15   Q.   Okay.

      16               MR. KUBEHL:     Could I have Slide 13, please?

      17   Slide 13 from Dr. Chrissan's deck, please.

      18   Q.   (By Mr. Kubehl)       This is the slide you showed where you

      19   had -- where you identified patents that you thought

      20   would -- it's getting late.

      21               THE COURT:     You don't need to characterize it.

      22   Just ask him a question about it.

      23   Q.   (By Mr. Kubehl)       There are three patents on this slide

      24   that you created that you say are low novelty, correct?

      25   A.   That's correct.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 117 of 197 PageID #: 20339
                                                                                 117



       1   Q.   Those are the patents -- those are the Ericsson patents

       2   that you think are likely invalid, correct?

       3   A.   I did not do -- no, I did not do an assessment of

       4   validity.

       5   Q.   Those are the Ericsson patents that you think likely

       6   are obvious or anticipated.        Isn't that what you said in

       7   your report?

       8   A.   Yes.    I think they were worthy of note that I

       9   considered that's a possibility.

      10   Q.   And so those would be patents that you believe the

      11   Patent Office made a mistake in issuing in the first place,

      12   correct?

      13   A.   That's not completely correct.

      14   Q.   Well, how could they be likely obvious or likely

      15   anticipated if the Patent Office didn't make a mistake?

      16   A.   Well, likely anticipated doesn't mean anticipated.

      17   Q.   So if, in fact, they were anticipated or obvious, then

      18   you'd agree the Patent Office would have made a mistake in

      19   issuing these.

      20   A.   Could you repeat your question?

      21   Q.   Sure.    If, in fact, those patents were obvious, or they

      22   were anticipated, then you would agree that the Patent

      23   Office would have made a mistake in issuing those?

      24   A.   Yes, that's generally correct, if you mean invalidated

      25   or rendered obvious by the legal means to do so.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 118 of 197 PageID #: 20340
                                                                                 118



       1              MR. KUBEHL:     Nothing further, Your Honor.

       2              THE COURT:     You pass the witness?

       3              MR. KUBEHL:     I pass the witness.

       4              THE COURT:     Further direct?

       5              MS. FAIR:     No, Your Honor.

       6              THE COURT:     You may step down, Dr. Chrissan.

       7              THE WITNESS:     Thank you, Your Honor.

       8              MS. FAIR:     Your Honor, may this witness be

       9   excused?

      10              THE COURT:     Is there any objection?

      11              MR. KUBEHL:     No, Your Honor.

      12              THE COURT:     Dr. Chrissan, you are excused.        That

      13   means you're free to leave.        You're free to stay.       It's up

      14   to you.

      15              THE WITNESS:     Thank you, Your Honor.

      16              THE COURT:     Thank you.

      17              Do I understand the Plaintiff has additional

      18   deposition witnesses at this time?

      19              MS. HENRY:     That is correct, Your Honor.

      20              THE COURT:     Proceed with your witness by

      21   deposition.

      22              MS. HENRY:     Plaintiff calls by deposition

      23   Mr. Kerry Baker.

      24              Mr. Baker is a director in network technology over

      25   network analytics and benchmarking at T-Mobile USA, Inc.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 119 of 197 PageID #: 20341
                                                                                 119



       1   Baker Exhibit No. 3 is PTX-1391.         Baker Exhibit No. 8 is

       2   PTX-1395.    And Baker Exhibit No. 9 is PTX-1396.

       3              (Videoclip played.)

       4              QUESTION:     Could you please state your name and

       5   residence address?

       6              ANSWER:     Kerry Baker, Bellevue, Washington.        Do

       7   you need full address?

       8              QUESTION:     No, that's fine.

       9              And you're currently employed by T-Mobile; is that

      10   right?

      11              ANSWER:     That's correct.

      12              QUESTION:     And what is your current position at

      13   T-Mobile?

      14              ANSWER:     I'm a director in network technology over

      15   network analytics and benchmarking.

      16              QUESTION:     Do you have a general number in mind

      17   for the number of VoLTE calls that go through the T-Mobile

      18   network?    Percentage?

      19              ANSWER:     Yes.   I've tracked that.

      20              QUESTION:     What -- what generally is the current

      21   status of the number of VoLTE calls that go through

      22   T-Mobile's network?

      23              ANSWER:     Currently 85 percent of the calls are

      24   VoLTE.

      25              QUESTION:     Okay.   Let's look at a document.       So
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 120 of 197 PageID #: 20342
                                                                                 120



       1   I've shown you Baker Exhibit 3 which we've taken off of

       2   T-Mobile's website.       Could you just scan it and confirm

       3   that this looks to you like it came off of T-Mobile's

       4   website?

       5              ANSWER:     Yes, it does.

       6              QUESTION:     Okay.   And there's a reference there to

       7   un-carrier network list of firsts.          Do you see that --

       8              ANSWER:     Yes.

       9              QUESTION: -- title?      What's -- what's the

      10   reference to the un-carrier?

      11              ANSWER:     Un-carrier is the notion that the

      12   industry needed change and that the carrier way was rooted

      13   in old behaviors.

      14              So our CEO, John Legere, took that as a moniker

      15   representative of our new brand direction to not be like

      16   the carriers.     We would be the un-carrier.

      17              QUESTION:     And does this document reflect at least

      18   some of the T-Mobile's network list of firsts that T-Mobile

      19   was proud of and used it to distinguish itself as the

      20   un-carrier?

      21              ANSWER:     Yes.

      22              QUESTION:     Okay.   And this document indicates that

      23   T-Mobile was the first to launch VoLTE in May of 2014,

      24   right?

      25              ANSWER:     Yes.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 121 of 197 PageID #: 20343
                                                                                 121



       1              QUESTION:     And that launch provided faster call

       2   connections, fast LTE data speeds while on a call, HD

       3   voice, and seamless transitions between 2G/4G and LTE

       4   networks, right?

       5              ANSWER:     Yes.

       6              QUESTION:     I'm going to show you Baker 8, which is

       7   first page, TMO5404.          Have you seen this document or

       8   something like it before?

       9              ANSWER:     Yes.

      10              QUESTION:     And have you seen this one?

      11              ANSWER:     Yes.

      12              QUESTION:     And what is the -- can you explain

      13   briefly what the document is?          It says:   Un-wrap Dallas

      14   Network.

      15              ANSWER:     This was prepared for some leadership

      16   visits to the markets for employees -- Dallas employees, in

      17   particular, in the first one.

      18              For example, Neville Ray, the CTO, I mentioned

      19   earlier, would speak to some of these network-related

      20   benchmark metrics and performances.

      21              QUESTION:     So this would be an internal

      22   presentation?

      23              ANSWER:     Yes.

      24              QUESTION:     And Mr. Ray would -- or did present

      25   this to T-Mobile employees?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 122 of 197 PageID #: 20344
                                                                                 122



       1             ANSWER:     I was not there, but, yes, that was the

       2   intention of the document.

       3             QUESTION:     If you go over to Page 411, there's a

       4   reference there to the un-carrier is our response to a

       5   stupid, broken, and arrogant industry.           Do you see that?

       6             ANSWER:     Yes.

       7             QUESTION:     And could -- what's your understanding

       8   of what that means?

       9             ANSWER:     Just what I mentioned earlier, that we

      10   had a belief that the carrier approach to wireless was not

      11   rooted in a place where it's best for consumers.

      12             Overages and limits and penalties and contracts

      13   were not the right way to do business.           That's stupid,

      14   broken, and arrogant.        Those are words, I believe,

      15   Mr. Legere used on stage at one point in sort of stating

      16   our manifesto, the un-carrier.

      17             QUESTION:     And who is Mr. Legere?       I think you

      18   already indicated --

      19             ANSWER:     I'm sorry.    I may not have clarified.

      20   John Legere, the CEO of T-Mobile.

      21             QUESTION:     Let's look at another document,

      22   Baker 9. 6359 is the first page.

      23             Are you familiar with this slide presentation?

      24             ANSWER:     Yes.

      25             QUESTION:     Okay.   And you authored this; is that
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 123 of 197 PageID #: 20345
                                                                                 123



       1   fair?

       2             ANSWER:     Yes.

       3             QUESTION:     Okay.     So if you go over to Page 6361,

       4   there's an entry there among three for LTE leadership.

       5   Do you see that?

       6             ANSWER:     Yes.

       7             QUESTION:     And then there's a reference to 300M

       8   LTE covered pops with sub-bullets of L700 coverage and

       9   VoLTE quality.      Could you explain what that means, please?

      10   A.   Certainly.     300M is 300 million.      It's -- and LTE, of

      11   course, the technology we're talking about.            And pops is

      12   our shorthand for population.         So 300 million people

      13   covered with our LTE network.

      14             L700 refers to the 700 megahertz.          It's considered

      15   low-band spectrum.      The L in front of that just signifies

      16   LTE.    All 700 coverage.

      17             This was a spectrum that got us in -- into

      18   low-band competition for coverage purposes.            The lower the

      19   spectrum, the better the coverage propagation is.             We don't

      20   need to go into wireless technology characteristics like

      21   that.    But it was an important spectrum deployment for

      22   T-Mobile.

      23             VoLTE quality.        So VoLTE quality is -- there's two

      24   aspects to this.      One we've already talked about between

      25   technology types, the CDMA versus the GSM path.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 124 of 197 PageID #: 20346
                                                                                 124



       1              So as we talked about, VoLTE quality in that case,

       2   there were difficulties with hand-overs, dropped calls.

       3   You couldn't hand over between those technologies.

       4              In this case, VoLTE quality, as we've deployed it

       5   in 2014, had a long ways to go when we deployed it.              We

       6   were early in deployment.        We were -- in fact, vendors

       7   considered us a global leader in deployment.

       8              But that's not to say it was all hunky-dory, if

       9   you will.    There were very high dropped call rates on

      10   initial deployments.

      11              Other issues we referred to as one-way audio.

      12   Sometimes you can hear them, and they can't hear you.

      13              These were early technology issues in the

      14   deployment in 2014 and even into 2015.

      15              So as we've seen -- mentioned, devices are needed

      16   to enjoy the new technologies.         As more and more of these

      17   devices got out there, we had to race to improve the VoLTE

      18   quality.    That's why it was listed as a -- a major point of

      19   emphasis.

      20              QUESTION:     And now, over 85 percent of T-Mobile's

      21   calls are VoLTE; is that right?

      22              ANSWER:     That's correct.

      23              QUESTION:     Let's go over to Page 6367.       Do you see

      24   the slide titled, Why VoLTE?

      25              If you could just review that to yourself, please.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 125 of 197 PageID #: 20347
                                                                                 125



       1             So are these points of emphasis about T-Mobile's

       2   VoLTE capabilities as of this time in the area of

       3   innovation and growth and being technically and

       4   economically superior?

       5             ANSWER:     I'm kind of hung up on the "superiority"

       6   word that you used.      Typically -- I don't know that these

       7   are statements of comparison.

       8             QUESTION:     I'm looking at -- doesn't it say as one

       9   of the columns in the Why VoLTE category, there's a listing

      10   of technically and economically superior, and then there's

      11   bullet points under that?

      12             ANSWER:     Sorry.   I missed heading on that.        I was

      13   reading the bullets.

      14             QUESTION:     And on the -- under the tech --

      15   technically and economically superior, it indicated -- and

      16   actually, you indicated, because you wrote this document,

      17   that VoLTE is the only voice technology for L700 megahertz

      18   and critical for T-Mobile getting to 300 million covered

      19   pops in 2015, right?       Is that what we just talked about?

      20             ANSWER:     The L700 -- the 700 megahertz, a block

      21   spectrum, gave us spectrum in areas that we hadn't had

      22   spectrum before.      Therefore, as we deploy LTE, there's no

      23   voice layer underneath from legacy 3G.           So you would need

      24   VoLTE to come along with that LTE deployment in order to

      25   offer voice in those new geographies.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 126 of 197 PageID #: 20348
                                                                                 126



       1             QUESTION:     And then as you indicated there and

       2   here in this document, VoLTE was critical for T-Mobile

       3   getting to 300 million covered pops in 2015, right?

       4             ANSWER:     That's correct.

       5             QUESTION:     And in the bottom, there's LTE radio

       6   technology approximately three times more efficient than

       7   HSPA.    Could you explain what that bullet point means?

       8             ANSWER:     It would require an engineer to say it

       9   correctly, but just to read into it that efficiency,

      10   however, we delineate that, let's just say it's three times

      11   faster on LTE, just as one aspect of it, than HSPA, which

      12   is the high speed packet access - is what that stands

      13   for -- and that's the 3G network.

      14             QUESTION:     Okay.    And how did -- and as this

      15   document indicated, VoLTE allowed T-Mobile to avoid 15

      16   million plus dollars in HSPA investment in 2015 alone; is

      17   that fair?

      18             ANSWER:     That's what's stated, yes.

      19             QUESTION:     If you go over to the next page,

      20   please, 6368.

      21             There's -- the title of the slide is VoLTE Quality

      22   in the Industry, T-Mobile Among the Best In The World,

      23   right?

      24             ANSWER:     Correct.

      25             QUESTION:     Okay.    And there's reference to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 127 of 197 PageID #: 20349
                                                                                 127



       1   Ericsson.     Does Ericsson supply VoLTE services for

       2   T-Mobile?

       3              ANSWER:     Ericsson is an equipment vendor for our

       4   network.     I don't know to what extent that reaches into

       5   VoLTE technology directly or not.

       6              (Videoclip ends.)

       7              THE COURT:     Does that complete this witness by

       8   deposition?

       9              MS. HENRY:     Yes, Your Honor.

      10              THE COURT:     All right.    Call your next witness.

      11              MS. HENRY:     Your Honor, as our last deposition, we

      12   call by deposition Ms. Evelyn Chen.          Ms. Chen is a -- is

      13   senior counsel at Ericsson.

      14              The clip that is about to be played includes two

      15   different sections of two separate depositions of Ms. Chen,

      16   one in 2016 and one in 2018.

      17              Chen Exhibit No. 5 from her 2016 deposition is

      18   DX-529.     Chen Exhibit No. 4 from her 2016 deposition is

      19   DX-536.     And Chen Exhibit No. 4 from her 2018 deposition is

      20   PTX-355.

      21              THE COURT:     All right.    Proceed.

      22              (Videoclip played.)

      23              QUESTION:     Good morning, Ms. Chen.

      24              ANSWER:     Good morning.

      25              QUESTION:     Who is your present employer?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 128 of 197 PageID #: 20350
                                                                                 128



       1              ANSWER:     Ericsson, Inc.

       2              QUESTION:     And how long have you been employed by

       3   Ericsson?

       4              ANSWER:     A little short of three years.

       5              QUESTION:     When was your first date -- date of

       6   employment, to the extent you remember?

       7              ANSWER:     November 18th, 2013.

       8              QUESTION:     And what is your current position at

       9   Ericsson?

      10              ANSWER:     Senior counsel.

      11              QUESTION:     I'm not going to get into your

      12   background before that.        We'll just focus on your

      13   background at Ericsson.

      14              So starting -- when you started with the company,

      15   what was your position, and generally what was your job

      16   responsibility?      And if you could take me through up to the

      17   present.

      18              ANSWER:     Sure.   It's the same position I hold now,

      19   senior counsel.      That was when I joined.       And I am involved

      20   in our IP rights and licensing group generally, and I -- my

      21   job entails a variety of responsibilities, including

      22   participating in commercial licensing discussions when

      23   there are technical discussions regarding patents.

      24              And I also work with our internal groups in

      25   looking at claim charts that we do send out for our
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 129 of 197 PageID #: 20351
                                                                                 129



       1   licensing purposes.      And upon occasion, I also am involved

       2   with Ericsson's offensive patent litigations.

       3             QUESTION:     And have you been involved in deals

       4   regarding licensing of LTE patents?

       5             ANSWER:     Yes.

       6             QUESTION:     Could you explain?      Give me some

       7   background there.      What have you been involved in?

       8             ANSWER:     Generally, I've been involved in -- I'm

       9   trying to remember the account.         Discussions with ZTE, in

      10   technical discussions relating to, I believe, what resulted

      11   in a licensed royalty patent.

      12             QUESTION:     Now, you've mentioned at least twice,

      13   technical discussions.       What do you mean there?

      14             ANSWER:     When we do our licensing negotiations

      15   process, there is -- we make the opportunity available to

      16   our potential licensee to have what we call technical

      17   discussions, which are when we discuss patent -- the

      18   patents that are to be licensed.

      19             In the case where Ericsson is the patentholder,

      20   naturally, it would be an offer to discuss Ericsson's

      21   patents, claim charts, portfolio strength, and the like.

      22             In other situations where there are -- the

      23   potential licensee also has patents of its own, we would

      24   also discuss their patent portfolio, as well.

      25             QUESTION:     Discussions about the portfolio
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 130 of 197 PageID #: 20352
                                                                                 130



       1   strength, the patent portfolio strength, what do you mean

       2   there?

       3             ANSWER:     It kind of depends from account to

       4   account exactly what needs to be explained, but Ericsson

       5   does have one of the largest standard essential patent

       6   portfolios in the industry.

       7             And particularly for companies who are relatively

       8   new to the market and who may not be as aware or as

       9   educated about the standardization process, we try to

      10   explain -- give an overview of how standardization works,

      11   the technology that is involved in the standardization, and

      12   also an explanation of Ericsson's historical involvement

      13   and current involvement in standardization and how that is

      14   reflected in our patent portfolio.

      15             QUESTION:     If we look at Exhibit 5 --

      16             ANSWER:     Uh-huh.

      17             QUESTION:     -- and that list was selected for ZTE,

      18   right?

      19             ANSWER:     It was sent to ZTE, yes.

      20             QUESTION:     As we did with Ericsson, let's look --

      21   I mean, with Apple, let's look at the -- ZTE.            The patents

      22   that were charted in Exhibit 4 reflect a subset of the

      23   patents that were identified for ZTE in Exhibit 5, right?

      24             ANSWER:     I believe so.

      25             QUESTION:     How were the patents that are charted
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 131 of 197 PageID #: 20353
                                                                                 131



       1   in Exhibit 4 selected to send to ZTE?

       2             ANSWER:     I wasn't part of that process, so I'm not

       3   aware of why these particular patents were chosen.

       4             QUESTION:     Well, based upon your knowledge of

       5   Ericsson's practices, what can you tell me about how these

       6   patents were selected to send to ZTE, these patent charts?

       7             ANSWER:     I think, generally, when we look at

       8   exemplary patent claim charts that we would send out, we

       9   would consider being able to show the breadth of Ericsson's

      10   patents holdings and the particular standard.

      11             And so we would probably look at -- I know in some

      12   instances, we look at whether or not -- how many areas of

      13   the standard could be exemplified in -- in the claim charts

      14   themselves so that, you know, when we tell somebody that we

      15   are very involved in standardization and have contributed

      16   to many aspects of the standard, it's reflected in what we

      17   give them to review.

      18             QUESTION:     What is your understanding of the role

      19   of Ericsson's reference price sheets in connection with

      20   Ericsson's licensing of its 4G patent portfolio?

      21             ANSWER:     My understanding is that these reference

      22   price sheets were put in place to -- as a guide for us to

      23   be more consistent in our initial offers to handset

      24   manufacturers.

      25             QUESTION:     Could you describe in your own words
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 132 of 197 PageID #: 20354
                                                                                 132



       1   your understanding of what information is reflected in each

       2   of the five columns in the two rows labeled LTE single-mode

       3   and LTE multi-mode?

       4              (Videoclip ends.)

       5              MR. RUBENSTEIN:     I have a question.       The courtroom

       6   should be sealed for this portion.

       7              MS. HENRY:    I apologize.     You're absolutely

       8   correct.    My apologies.

       9              Your Honor, it was an oversight.         Can we seal the

      10   courtroom and back up the clip and replay it?            I apologize.

      11              THE COURT:    I'll order the courtroom sealed.          If

      12   you're present and not subject to the protective order, you

      13   should exit the courtroom at this time until it's unsealed

      14   and reopened.

      15              (Courtroom sealed.)

      16              (Sealed Portion No. 5 saved in separate sealed

      17   transcript.)

      18              (Courtroom unsealed.)

      19              THE COURT:    Counsel, approach the bench, please.

      20              (Bench conference.)

      21              THE COURT:    Does Plaintiff have Mr. Bratic next?

      22              MS. HENRY:    That's correct, Your Honor.

      23              THE COURT:    And do you intend that to be your last

      24   witness in your case-in-chief?

      25              MS. HENRY:    No, Your Honor, we're also be calling
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 133 of 197 PageID #: 20355
                                                                                 133



       1   T-Mobile's corporate rep adverse.

       2             THE COURT:     After Mr. Bratic?

       3             Do we have an estimate of both the direct and

       4   cross on Mr. Bratic?

       5             MS. HENRY:     I anticipate the direct will be

       6   between 45 minutes and 55 minutes, Your Honor.

       7             MR. RUBENSTEIN:        My anticipation, Your Honor, is

       8   that the cross will be less than 30 minutes.

       9             THE COURT:     Good.     And do we have any idea about

      10   the corporate rep?

      11             MS. HENRY:     Your Honor, I believe that Mr. Ward

      12   has been allotted roughly 30 minutes with the corporate

      13   rep.

      14             THE COURT:     We'll cross that bridge when we get

      15   there.

      16             I'm going to give the jury a short recess, and

      17   then we'll do Mr. Bratic -- put him on the stand as soon as

      18   we get back.

      19             MS. HENRY:     Thank you, Your Honor.

      20             MR. RUBENSTEIN:        Thank you, Your Honor.

      21             (Bench conference concluded.)

      22             THE COURT:     Ladies and gentlemen, we are going to

      23   take a short recess at this time.          This may well be the

      24   last one we get today.

      25             Leave your notebooks closed and in your chairs if
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 134 of 197 PageID #: 20356
                                                                                 134



       1   you will.

       2              Don't discuss the case, and follow all my

       3   instructions.     I will try to keep this short, and we'll be

       4   back in here as soon as possible to continue with

       5   Plaintiff's next witness.

       6              The jury is excused for a recess.

       7              COURT SECURITY OFFICER:       All rise.

       8              (Jury out.)

       9              THE COURT:    All right.     The Court stands in

      10   recess.

      11              (Recess.)

      12              COURT SECURITY OFFICER:       All rise.

      13              THE COURT:    Be seated, please.

      14              All right.    Plaintiff prepared to call their next

      15   witness?

      16              MS. HENRY:    Yes, Your Honor.

      17              THE COURT:    All right.     Let's bring in the jury,

      18   please.

      19              COURT SECURITY OFFICER:       All rise.

      20              (Jury in.)

      21              THE COURT:    Please be seated.

      22              Plaintiffs, call your next witness.

      23              MS. HENRY:    Thank you, Your Honor.

      24              Plaintiffs call Mr. Walter Bratic.

      25              THE COURT:    If you'll come forward and be sworn,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 135 of 197 PageID #: 20357
                                                                                 135



       1   please, Mr. Bratic.

       2             (Witness sworn.)

       3             THE COURT:     Please come around, sir, have a seat

       4   on the witness stand.

       5             All right.     Ms. Henry, you may proceed.

       6             MS. HENRY:     Thank you, Your Honor.

       7                WALTER BRATIC, PLAINTIFF'S WITNESS, SWORN

       8                            DIRECT EXAMINATION

       9   BY MS. HENRY:

      10   Q.   Mr. Bratic, good afternoon.

      11             Will you please -- please introduce yourself to

      12   the jury.

      13   A.   Sure.    My name is Walt Bratic.

      14   Q.   And tell us a little bit about yourself.           Where do you

      15   live?   What do you do for a living?

      16   A.   I live in Houston, Texas, and I am a financial economic

      17   consultant.     I work for a company called Whitley Penn,

      18   which is a Texas-based accounting, tax, and consulting

      19   firm.

      20             And at that firm, what I do is I work with

      21   clients, large, small, individuals, partnerships, large

      22   companies, inventors, for example, and I provide them with

      23   accounting, economics, statistical, and financial

      24   consulting services where I analyze a lot of information

      25   and really try and package it and boil it down and try to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 136 of 197 PageID #: 20358
                                                                                 136



       1   makes sense of that information.

       2   Q.   Mr. Bratic, why are you here to testify today?

       3   A.   I'm here because I was retained to determine the amount

       4   of damages in the form of reasonable royalties that are --

       5   that are due and owing Intellectual Ventures, assuming that

       6   the three patents-in-suit are valid and have been infringed

       7   by the Defendants.

       8   Q.   And did you prepare a set of slides to help walk the

       9   jury through your opinions in this case?

      10   A.   Yes, I did.

      11   Q.   Can you please briefly explain for the jury your

      12   educational background.

      13   A.   Yes.    Well, briefly, I have -- I have two formal

      14   college degrees.      I have a bachelor's degree from the

      15   University of Pennsylvania in Philadelphia, Pennsylvania.

      16               I also have a Master's of Business Administration

      17   degree from the Wharton School of Business, which is also

      18   at the University of Pennsylvania.          So that's the extent of

      19   my formal college degrees.

      20   Q.   Are you a certified public accountant or a CPA?

      21   A.   Yes.    I'm a certified public accountant.         I've been

      22   licensed by the State of Texas as a CPA since 1981.

      23   Q.   And are you also what's called a certified licensing

      24   professional?

      25   A.   Yes, I am.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 137 of 197 PageID #: 20359
                                                                                 137



       1   Q.   What is a certified licensing professional?

       2   A.   A certified licensing professional is a designation, a

       3   license you receive from the Licensing Executive Society of

       4   the United States and Canada.         And that's an

       5   organization -- these days, I think they're about almost

       6   10,000 members -- of people who are devoted to issues of

       7   licensing of intellectual property rights in the form of

       8   patents, trademarks, trade secrets, copyrights, and trade

       9   dress.

      10               And that organization gives a certification, a

      11   license out to people who have shown that they have a lot

      12   of experience or demonstrated experience and knowledge

      13   about licensing of patent and other intellectual property

      14   rights.

      15               In my case, I was able to receive that designation

      16   without having to take any examinations because I prepared

      17   a very long dossier of all my work experience in licensing

      18   and references, and they granted me that certification

      19   about 12 years ago.      But every three years, I have to take

      20   some coursework to keep that license up.

      21   Q.   And have you negotiated licensing -- licenses for

      22   clients in the real world?

      23   A.   Yes.    It goes all the way back to 1980.         I was the

      24   chief financial officer of a technology company.             We

      25   designed equipment for the energy industry, and we had 40
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 138 of 197 PageID #: 20360
                                                                                 138



       1   or 50 draftsman and engineers, and we were creating all

       2   kinds of products and drawings, and we realized two things.

       3              One, that people started knocking on our doors

       4   when they learned about our company and asking for our

       5   technology.     We always realized that we needed licenses for

       6   some of our products from other companies.

       7              So I cut my teeth back in 1980 to 1982 negotiating

       8   10 to 12 licenses -- intellectual property licenses,

       9   including patents and trade secrets, for that company where

      10   I was the chief technology officer.

      11              And that really started my introduction to the

      12   world of intellectual property licensing, and I've been

      13   doing it ever since 1980.

      14              THE COURT:     Mr. Bratic, can you slow down some?

      15              THE WITNESS:     Sure.   Sorry.

      16              THE COURT:     Please talk a little slower.

      17              THE WITNESS:     Yes.

      18   A.   So I've been doing that from 1980 through the present.

      19   Q.   (By Ms. Henry) How long have you worked in the area of

      20   patent licensing and patent damages?

      21   A.   Well, patent licensing going back to 1980.           So it's

      22   over 35 years.     As far as patent damages, it's been around

      23   30 years.

      24   Q.   Do you teach any classes on intellectual property

      25   matters?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 139 of 197 PageID #: 20361
                                                                                 139



       1   A.   I do.   Well, I've certainly lectured and given speeches

       2   on every continent except Antarctica.           I regularly teach

       3   courses on intellectual property damages.           I've been doing

       4   that for 14 or 15 years now at the University of Houston

       5   Law School.

       6   Q.   And have you been on the board of any intellectual

       7   property publications?

       8   A.   Yes, I have.

       9   Q.   And have you also been appointed by some state courts

      10   in Texas to act as a court-appointed expert and examiner?

      11   A.   Yes -- excuse me.      Yes, I have.

      12   Q.   What does that mean?

      13   A.   Well, what it means is, sometimes there are

      14   situations -- a court-appointed examiner, for example, if

      15   there are questions that are unresolved as a result of a

      16   lawsuit that the evidence hasn't been -- come out in a

      17   normal way, and the Court would hire me as an examiner to

      18   go ferret out additional information for the Court.              That's

      19   the role of an examiner.

      20              The role of a court-appointed expert is you have a

      21   lawsuit.     You have two opposing sides.        They have their own

      22   damages experts, but, for example, they can't agree on the

      23   value of the company.

      24              And so the Court, in those instances, would, for

      25   example, hire me as the independent expert for the Court.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 140 of 197 PageID #: 20362
                                                                                 140



       1   And when the Court adopts my findings, then my findings are

       2   binding on the parties by agreement.

       3   Q.   Now, Mr. Bratic, we've tried to walk through 30 years

       4   of experience pretty briefly here today.

       5   A.   Yes.

       6   Q.   Did you also put together a document that summarizes

       7   all of your experience and publications should the jury

       8   want to look at it more closely?

       9   A.   Yes, I have.

      10   Q.   And what exhibit is that?

      11   A.   If you'll see at the bottom of this slide, it says

      12   PTX-42.

      13   Q.   Mr. Bratic, what work did you do in this case to help

      14   you determine what a reasonable royalty award would be?

      15   A.   Well, there are a number of tasks I undertook and

      16   investigations I performed.        What I've done on this slide

      17   is just compressed it all in -- at a very high level.

      18   Q.   Could you very briefly walk through just some of the

      19   highlights of the things you reviewed?

      20   A.   Sure.   Well, obviously, I read some of the pleadings,

      21   the legal documents in this case.          I reviewed the

      22   patents-in-suit when I first began working on this case.

      23   Not from a technical perspective, because I'm not a

      24   technical expert.      And in that regard, for example, I

      25   interviewed Dr. Williams and Dr. Chrissan on all technical
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 141 of 197 PageID #: 20363
                                                                                 141



       1   matters I relied on in this matter.

       2             I also interviewed Mr. Paschke, who has also

       3   testified here today, about IV's licensing practices and

       4   licensing history.

       5             There are various depositions of people taken,

       6   some of which the clips were played for the jury.             I've

       7   read, for example, those depositions.

       8             There were various license agreements produced in

       9   this case, both by Intellectual Ventures and also by

      10   Ericsson, that I've reviewed.

      11             I did my own industry research on a variety of

      12   topics and the evolution, for example, of the -- the

      13   wireless industry.      There's a lot of discussion in my

      14   expert report about that.

      15             There were also a significant number of financial

      16   records produced in this case by all the parties, by

      17   Intellectual Ventures, by Ericsson, T-Mobile, business

      18   records, financial statements, and things of that nature.

      19   So I reviewed and analyzed those type of documents.

      20             And then I issued an expert report in this case, I

      21   issued the supplemental report, and I was deposed in this

      22   matter.

      23   Q.   Did you prepare a document that summarizes everything

      24   that you reviewed in forming your opinion in this case?

      25   A.   I did.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 142 of 197 PageID #: 20364
                                                                                 142



       1   Q.   What exhibit is that?

       2   A.   That's PTX-44.

       3   Q.   And I realize I failed to give you your witness

       4   binders.

       5               MS. HENRY:   So, Your Honor, if I may approach and

       6   provide the witness binders at this time?

       7               THE COURT:   You may.

       8   Q.   (By Ms. Henry)      Mr. Bratic, after reviewing all of this

       9   information, were you able to reach a conclusion about what

      10   a reasonable royalty is in this case?

      11   A.   I was.

      12   Q.   And what is your conclusion about the amount of damages

      13   owed?

      14   A.   The amount of damages owed for the period from June

      15   3rd, 2014, through the first day of trial in this case,

      16   this past Monday, is 77.4 million.          Now, that's rounded.

      17   The actual number is 77.36 million.

      18   Q.   Mr. Bratic, I see a number of PTX listed on the bottom

      19   of those slides.      Are those exhibits that detail out all

      20   the calculations that lead into your number?

      21   A.   Yes.

      22   Q.   What PTX's are those?

      23   A.   They would be PTX-1464, 1466, 324, 52, 53, and 57.

      24   Q.   And can the jury pull those and review those if they'd

      25   like to walk through any of your calculations in even more
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 143 of 197 PageID #: 20365
                                                                                 143



       1   detail than we're going to do today?

       2   A.   Yes, they could.

       3   Q.   What is your understanding of the form of damages that

       4   are owed to IV in this case?

       5   A.   In this case, the form of damages would be called

       6   reasonable royalties.

       7   Q.   And where does the term reasonable royalty come from?

       8   A.   It comes from the patent statute, and what's shown on

       9   the screen here is just a clip from the patent statute that

      10   says:   But in no event less than a reasonable royalty.

      11   Q.   Can you please explain for the jury, what is a

      12   reasonable royalty?

      13   A.   Yes.    A reasonable royalty is -- is really just a form

      14   of compensation for payment of the use of one's property.

      15               For example, if you're a farmer or landowner and

      16   you learn -- you found oil and gas on your -- on your

      17   property, an oil company wants to come on your company,

      18   drill and extract that oil and gas, they have to pay you

      19   rent for taking off that oil and gas.           In the oil and gas

      20   industry, that's called royalties.

      21               Well, likewise, in the world of patent damages and

      22   patent licensing, when somebody pays somebody compensation

      23   for the use of their patented inventions, that's also known

      24   as a reasonable royalty.        And that's what I've computed in

      25   the form of damages in this case.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 144 of 197 PageID #: 20366
                                                                                 144



       1   Q.   Are reasonable royalties tied to the amount of use made

       2   of the patents by the Defendants?

       3   A.   In one way or another, yes.        And that's -- the most

       4   common form of royalty payment is typically payment of a

       5   royalty based on the extent of use of the patented

       6   technology.

       7   Q.   Did you utilize any particular methodology in reaching

       8   your reasonable royalty conclusion?

       9   A.   Yes, I did.

      10   Q.   Please explain that for the jury.

      11   A.   I used a framework that was called the Georgia-Pacific

      12   factors.    You'll see this screen.        It says the

      13   Georgia-Pacific factors.

      14              If you look at the very bottom of the screen,

      15   it -- these Georgia-Pacific factors are from a very

      16   well-known patent infringement case that involved royalty

      17   damages back in the very early 1970s.           That case was

      18   Georgia-Pacific versus U.S. Plywood Corporation.

      19              In that case, that Court, because there was an

      20   issue of patent infringement, the Court said, in order to

      21   determine a reasonable royalty, the Court gave damages

      22   experts a guideline to say there are 15 factors to follow

      23   and evaluate.

      24              Now, the Court also said they don't always apply

      25   in every single case, but you should nevertheless check off
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 145 of 197 PageID #: 20367
                                                                                 145



       1   the box and make -- you know, evaluate them and determine

       2   if they're relevant for a particular case.

       3               So there are 15 factors.      All 15 are rolled up

       4   into what's called a hypothetical negotiation.             And --

       5   Q.   Mr. Bratic, what is a hypothetical negotiation?

       6   A.   Okay.    So what happened in the Georgia-Pacific case, as

       7   happens in many patent infringement cases, there's no

       8   agreement between the parties to a license, and that's

       9   why they're -- one of the reasons they're in court.

      10               In the Georgia-Pacific case, the Court imposed

      11   what the Court called a hypothetical negotiation.             It's a

      12   pretend scenario where the Court put Georgia-Pacific and

      13   U.S. Plywood in a hypothetical negotiation.            They sat them

      14   down at a hypothetical table and said that the parties were

      15   to negotiate a hypothetical license based on the

      16   Georgia-Pacific factors.

      17               And so that's come down over the years in patent

      18   cases to be known as a hypothetical negotiation resulting

      19   in a hypothetical license, and that's all based on the last

      20   Georgia-Pacific factor, which is Factor 15.

      21   Q.   Are there any conditions or assumptions that you are

      22   supposed to make when considering this hypothetical

      23   negotiation?

      24   A.   Yes.    There are a number of guideposts or guidelines

      25   that the Courts have evolved over the years regarding the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 146 of 197 PageID #: 20368
                                                                                 146



       1   hypothetical negotiation.

       2   Q.   And are those listed on Slide 7?

       3   A.   Yes.

       4   Q.   And the first one says hype -- hypothetical negotiation

       5   occurs on the date of first infringement by T-Mobile.

       6               Have you determined the date of first infringement

       7   in this case?

       8   A.   Well, it's my understanding that the date of first

       9   infringement occurred in this case on February -- in the

      10   month of February 2013.

      11   Q.   And do the Defendants agree that that's the date on

      12   which the hypothetical negotiation should take place?

      13   A.   Yes, they do.     That's my understanding.

      14   Q.   Mr. Bratic, at the time of the hypothetical negotiation

      15   in this case, how many of the patents-in-suit had issued?

      16   A.   At the time of the hypothetical negotiation, two of the

      17   patents-in-suit had issued, all but the first two, other

      18   than the '206.

      19   Q.   And had the application for the '206 patent been filed?

      20   A.   Yes, the application for the '206 re-examination

      21   patent, I believe, was filed some time in 2010, roughly

      22   three years before the date of first infringement.

      23   Q.   Is the '206 patent what's called a re-issued patent?

      24   A.   It is.

      25   Q.   And what does that mean, a re-issued patent?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 147 of 197 PageID #: 20369
                                                                                 147



       1   A.   Well, I'm not going to give you -- I'm not a lawyer, so

       2   I can't give you a legal --

       3   Q.   Just at a high level.

       4   A.   But as a layman, what my general understanding of a

       5   re-issued patent is that the underlying patent was subject

       6   to some questions about -- issues about the claims, and so

       7   the inventor had to go back and resubmit the patent with

       8   modified claims.      And then those modified claims, if

       9   accepted by the PTO, come out as a re-issued patent.

      10             THE COURT:     Counsel, approach the bench, please.

      11             (Bench conference.)

      12             THE COURT:     I've had Mr. Bratic several times

      13   testify before me.      I do not know how to slow him down, but

      14   he needs to slow down.

      15             MS. HENRY:     I'll tell him, Your Honor, and I will

      16   do my best --

      17             THE COURT:     And perhaps if you will at least catch

      18   a breath between his answers, that will help, as well.

      19             MS. HENRY:     Yes, Your Honor.

      20             THE COURT:     All right.     Let's proceed.

      21             MS. HENRY:     Thank you.

      22             MR. RUBENSTEIN:      Thank you, Judge.

      23             (Bench conference concluded.)

      24             THE COURT:     Let's proceed.

      25   Q.   (By Ms. Henry)     Mr. Bratic, for the benefit of the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 148 of 197 PageID #: 20370
                                                                                 148



       1   court reporter and for the jurors and everyone else

       2   listening, can you make an effort to keep your answers --

       3   to slow down just a little bit?

       4   A.   Sure.    I'm sorry.

       5   Q.   I'll make the same effort.        I admit, it's one of my

       6   flaws, as well.

       7   A.   I'll do my best.

       8   Q.   So, Mr. Bratic, you mentioned a re-issued patent.             At

       9   the time of the hypothetical negotiation in this case,

      10   would all of the parties to the negotiation have been aware

      11   of the scope of the claims that would ultimately issue as

      12   the '206 patent?

      13   A.   Yes, they would.

      14               MS. HENRY:   I apologize.     Could I have the slide

      15   presentation again?        Thank you, Ms. Lockhart.

      16   Q.   (By Ms. Henry)      Now, there are a couple of other

      17   assumptions listed here on Slide 7.          Could you please just

      18   very briefly walk the jury through those?

      19   A.   Yes.    One of the other guidelines for the hypothetical

      20   negotiation is that all the parties to the hypothetical

      21   negotiation, the patent owner and the alleged infringers,

      22   are all to accept the premise that the patents-in-suit are

      23   valid and have been infringed.

      24               The negotiation, it's considered to be an open

      25   book.   In other words, there are no secrets.           Everybody
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 149 of 197 PageID #: 20371
                                                                                 149



       1   knows what the other party knows.          That's very different

       2   than the real world where in license negotiations, often

       3   stuff -- you hold information back because you don't want

       4   to share all your information.

       5             There's also a concept called the book of wisdom,

       6   which is that at the time of the hypothetical negotiation

       7   in February 2013, the parties could consider information

       8   that wasn't actually known in 2013 but for events that

       9   happened later in time, but that information could be

      10   superimposed on the parties, and they could consider it.

      11             In the end, part of the hypothetical negotiation

      12   or the premise of it is to agree to a reasonable royalty

      13   rate.   And as a result, the licensees -- the Defendants

      14   would receive a license to the patents-in-suit.

      15   Q.   Mr. Bratic, what is the equation that we see here on

      16   Slide No. 8?

      17   A.   This is a common formula that is used to evaluate and

      18   determine reasonable royalties based on the extent of use

      19   made of the patented technology.         And you'll see there's a

      20   royalty rate which is determined by following the guidance

      21   of the Georgia-Pacific factors.         You would multiply that by

      22   what's called a royalty base.

      23             The royalty base in this case would be the number

      24   of LTE subscribers per month, which I'll be explaining a

      25   little later.     But when you multiply the royalty rate times
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 150 of 197 PageID #: 20372
                                                                                 150



       1   the base, which is the extent of use, that will give you

       2   the total amount of reasonable royalty.

       3   Q.   Here we have again on Slide 9 -- are these the

       4   Georgia-Pacific factors that you mentioned earlier?

       5   A.   They are.

       6   Q.   And it looks like they've been sort of rearranged and

       7   put into various groups.        Can you explain why the jury --

       8   to the jury why you've done that?

       9   A.   Yes.   I put them in buckets -- different buckets

      10   because when you look at them, some of them have common

      11   themes.     So it's easier to discuss them when you group them

      12   in buckets based on common themes, so I reshuffled the

      13   numbering sequence.

      14   Q.   Let's talk first about the commercial success bucket.

      15   What are you considering when you're talking about the

      16   commercial success Georgia-Pacific factors?

      17   A.   Well, some of the things you would consider would be

      18   the -- what are the advantages, the teachings, the benefits

      19   of the patents-in-suit, the benefits to the infringer, the

      20   benefit to the customers and the infringers, the extent to

      21   which use has been made of the patented technology, the

      22   profitability of the products or services embodying the

      23   patented technology, and other considerations, such as

      24   contributions that infringers or the infringers or licensee

      25   has actually made to the infringing product or service.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 151 of 197 PageID #: 20373
                                                                                 151



       1   Q.   How did you go about determining the benefits of the

       2   patents-in-suit?

       3   A.   Well, I interviewed Dr. Williams, I interviewed

       4   Dr. Chrissan, and I read their expert reports.

       5   Q.   And what were you able to determine about the benefits

       6   of the patents-in-suit from your interviews with

       7   Dr. Williams and Dr. Chrissan, as well as reviewing their

       8   expert reports?

       9   A.   Well, I learned that there was a significant

      10   improvement in the quality of service, QoS, of an LTE

      11   network.

      12              I also learned that the patented technology

      13   allowed for efficient transition -- transmission of

      14   different types of information on an LTE network in the

      15   form of video packets, voice data, messaging packets.

      16              This also allowed -- the patents-in-suit allowed

      17   for the increase of network capacity.           And what I mean by

      18   that is taking the existing network capacity based on the

      19   amount of equipment and infrastructure in place and

      20   stretching it out, expanding it, and making it more robust,

      21   more efficient, and basically squeezing -- squeezing more

      22   out of every dollar of investment made in that network.

      23   Q.   Were you in the courtroom earlier today when

      24   Dr. Williams and then Dr. Chrissan talked about the

      25   importance of the patents-in-suit to VoLTE?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 152 of 197 PageID #: 20374
                                                                                 152



       1   A.   Yes, I was.

       2   Q.   And can you just briefly remind us, what does VoLTE

       3   stand for, again?

       4   A.   Well, VoLTE stands for Voice over LTE, so it's the

       5   transmission, as I understand it, of voice packets over an

       6   LTE network.

       7   Q.   Mr. Bratic, how do the benefits of the patents-in-suit

       8   help a service provider like T-Mobile?

       9   A.   Well, it helps them several ways.         One, it helps with,

      10   obviously, customer satisfaction and customer retention.

      11   In the wireless industry, these carriers all compete for

      12   customers, and there's a finite number of people in the

      13   United States.

      14             So there's a thing called churn, which is where

      15   customers will switch from one subscriber to another.              So

      16   if you're able to provide real high quality of service,

      17   given the amount of money you charge, you're going to have

      18   happier customers, and they tend to stay lodger with the

      19   company, so you can get more revenues and profits from that

      20   LTE subscriber.

      21             The other thing, of course, is it helps with the

      22   profitability of the company because you're able to use

      23   your resources much more efficiently and don't have to go

      24   out and buy as much equipment.         So that helps make, the

      25   carrier, in this case, T-Mobile, more profitable than it
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 153 of 197 PageID #: 20375
                                                                                 153



       1   otherwise would be.

       2   Q.   And do the patents contribute to the efficiency of

       3   T-Mobile's network?

       4   A.   As I understand it, that would be the case.

       5   Q.   What is your understanding of what the impact would be

       6   on T-Mobile if they weren't able to utilize the technology

       7   in the patents-in-suit?

       8   A.   Well, they'd have to go out and spend tens of millions

       9   of dollars of money on buying more infrastructure equipment

      10   to service the same number of customers as they're able to

      11   do as a result of practicing the patents-in-suit.

      12   Q.   And were you in the courtroom earlier today when

      13   Dr. Williams testified about what he believed roughly how

      14   much that would cost them?

      15   A.   Well, he -- he categorized it, yes, in terms of a

      16   percentage of capacity.

      17   Q.   And what did Dr. Chrissan say that T-Mobile would have

      18   to -- how much -- excuse me.        I'm going to start over.

      19             What did Dr. Chrissan say that T-Mobile would have

      20   to increase their infrastructure in order to service the

      21   same number of clients if it didn't have the benefits of

      22   the patents-in-suit?

      23   A.   In the order of 20 to 25 percent more investment in

      24   equipment and infrastructure.

      25   Q.   The final bullet point here says:         No non-infringing
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 154 of 197 PageID #: 20376
                                                                                 154



       1   alternatives.     What is a non -- non-infringing alternative?

       2   A.   So a non-infringing alternative would be, at the time

       3   of first infringement, back in February 2013, the parties

       4   would sit down and look to are there alternatives that the

       5   infringers would have to be able to provide the same

       6   benefits provided by the patents-in-suit, but without

       7   practicing the patents-in-suit themselves.

       8               And that's -- so that is the concept behind

       9   non-infringing alternatives.

      10   Q.   Did you discuss the potential of non-infringing

      11   alternatives with Dr. Williams?

      12   A.   Yes.

      13   Q.   And what is your understanding of whether or not

      14   non-infringing alternatives exist for the patents-in-suit

      15   at the time of the hypothetical negotiation?

      16   A.   Well, according to Dr. Williams, there were no

      17   non-infringing alternatives that would allow for and

      18   provide for the same benefits provided by the

      19   patents-in-suit.

      20   Q.   Mr. Bratic, did you see any documents from T-Mobile

      21   that solidified for you the benefits of the

      22   patents-in-suit?

      23   A.   Yes, I saw several documents.

      24   Q.   What is PTX-1387?

      25   A.   This is an internal T-Mobile document.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 155 of 197 PageID #: 20377
                                                                                 155



       1   Q.   And -- and what does it show?

       2   A.   Well, it discusses that they were -- T-Mobile was

       3   looking at their capacity, and they -- as you see

       4   highlighted in the first bullet, they were looking at a

       5   trajectory of demand, they were looking at the demand

       6   curve, and they were saying that they expected demand to

       7   exceed capacity in the beginning of 2015, which would

       8   impact a number of their markets across the United States.

       9   Q.   Could T-Mobile simply buy more spectrum to deal with

      10   that issue?

      11   A.   No, not necessarily because spectrum doesn't become

      12   available just anytime you want to go out and buy it,

      13   because it's -- as was explained, it's regulated by the

      14   government.     So there's a finite amount of spectrum, and

      15   it's very expensive.

      16   Q.   Does -- can you please read the second bullet point on

      17   PTX-1387?

      18   A.   Yes.   The second bullet says:       The planned spectrum

      19   purchases insufficient to close demand/capacity imbalance.

      20   Q.   And even if -- even if T-Mobile could buy more spectrum

      21   to help fix this capacity crunch, is spectrum expensive?

      22   A.   It's very expensive.

      23   Q.   Do you have any idea how expensive?

      24   A.   Well, it can run into hundreds of millions of dollars

      25   to in the billions of dollars.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 156 of 197 PageID #: 20378
                                                                                 156



       1   Q.   So if T-Mobile can't buy more spectrum to meet its

       2   growing demand, what were its options?

       3   A.   Well, its option was to stagnate, in other words, to

       4   limit the number of customers it could take on, given its

       5   finite network, or it could implement technologies that

       6   would help take its existing network and stretch it and

       7   make it more efficient to accommodate that increased demand

       8   for -- for its network.

       9   Q.   And did the patents-in-suit help T-Mobile make its

      10   spectrum more efficient?

      11   A.   Yes.

      12   Q.   Did you see documents that confirmed that?

      13   A.   Yes.

      14   Q.   Mr. Bratic, what is PTX-1396?

      15   A.   This is another internal T-Mobile document.

      16   Q.   And what does it say?

      17   A.   Well, in the highlighted part in the top right, it

      18   said:   VoLTE only voice technology for L7 megahertz [sic]

      19   and critical for us getting to 300M, which is millions,

      20   covered pops in 2015.

      21   Q.   And is VoLTE -- excuse me -- are the patents-in-suit

      22   instrumental to the implementation of VoLTE?

      23   A.   That's my understanding.

      24   Q.   And does VoLTE help T-Mobile maximize its spectrum

      25   efficiency?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 157 of 197 PageID #: 20379
                                                                                 157



       1   A.   Yes, it does.

       2   Q.   Are there any other benefits to VoLTE that you see

       3   highlighted in PTX-1396?

       4   A.   Well, yes.    They pointed out here, as I've called out

       5   here, they said that it avoids 50 million plus in HSPA

       6   investment in 2015 alone.

       7               So they noted that by implementing VoLTE, they

       8   were able -- because they were able to migrate VoLTE or

       9   voice communications over to the LTE network, that freed up

      10   HSPA, which is a form of the 3G network -- freed it up so

      11   they wouldn't have to invest more than $50 million in that

      12   one year alone to expand to 3G network.

      13   Q.   When did T-Mobile launch VoLTE?

      14   A.   It launched it in late spring, early summer of 2014.

      15   Q.   All right.    And at the top, it says that VoLTE was

      16   critical for getting us to 300 million covered pops.

      17               Do you see that?

      18   A.   Yes.

      19   Q.   Were you in the courtroom when the deposition testimony

      20   of Mr. Baker from T-Mobile was played?

      21   A.   Yes, I was.

      22   Q.   And did he explain what getting to 300 million pops

      23   meant?

      24   A.   Yes.

      25   Q.   Okay.    What does that mean to you?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 158 of 197 PageID #: 20380
                                                                                 158



       1   A.   Well, it means that all these companies -- and what I

       2   mean these companies, these carriers, like T-Mobile and its

       3   competitors, like AT&T, Verizon, Sprint, they want to have

       4   a national network for all their -- whether it was -- when

       5   it was 2G, when it was 3G, now 4G or LTE, they want to have

       6   a national network because they want to provide that

       7   network with national coverage to attract as many

       8   subscribers as they can.

       9             And there's about, depending -- the census hasn't

      10   come out yet, it will come out next year, but there's

      11   somewhere around 330, 340 million people in the United

      12   States.    So 300 million people covered in the LTE network

      13   is pretty much covering most of the United States coast to

      14   coast.

      15   Q.   Mr. Bratic, did you also consider the commercial

      16   success of the accused functionality in T-Mobile's network?

      17   A.   I did.

      18   Q.   What do we see here on Slide -- the slide that's

      19   sourced from PTX-53?

      20   A.   What we see is, this is a bar chart just showing by

      21   year since the implementation of LTE -- or since the

      22   beginning of, I should say, time of infringement, I looked

      23   at the number of LTE subscribers that T-Mobile had by year.

      24   Q.   And how many LTE subscribers did T-Mobile have in 2014?

      25   A.   They had 17 million.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 159 of 197 PageID #: 20381
                                                                                 159



       1   Q.   And how many LTE subscribers does T-Mobile have in

       2   2019?

       3   A.   They had 66 million, so that's an increase of almost

       4   400 percent.

       5   Q.   Did you analyze whether or not T-Mobile's LTE services

       6   were profitable?

       7   A.   I did.

       8   Q.   How did you go about making that analysis?

       9   A.   Well, T-Mobile produced a number of financial

      10   records -- its financial statements for its U.S. operation.

      11              So I analyzed those financial statements, and I

      12   was able to estimate the profitability of the LTE network

      13   during the infringement period.

      14   Q.   And did that profitability increase between 2014 and

      15   2019?

      16   A.   It did.   It almost tripled.

      17   Q.   What is -- excuse me.

      18             What does that tell you?        Why is that important to

      19   you?

      20   A.   Well, because -- it's important to me because although

      21   I didn't consider the profitability in terms of determining

      22   the amount of reasonable royalties, what it told me as part

      23   of my analysis -- first of all, it's a required analysis

      24   under Georgia-Pacific to look at the profitability of the

      25   products or services incorporated in the patents, but also
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 160 of 197 PageID #: 20382
                                                                                 160



       1   it indicated to me that they -- T-Mobile could pay

       2   royalties and still maintain healthy profits even after

       3   paying those royalties.

       4   Q.   Mr. Bratic, what is included in the licensing

       5   characteristics bucket?

       6   A.   So the licensing characteristics under Georgia-Pacific

       7   deal with looking at various licenses.           For example,

       8   looking at licenses that the patent owner has issued for

       9   the patents-in-suit, looking at licenses issued by the

      10   Defendants, and looking at customary licenses for similar

      11   technology -- in this case, for example, LTE technology.

      12   Q.   Are you aware of whether or not IV has licensed its

      13   portfolio of patents which includes the patents-in-suit?

      14   A.   Yes.

      15   Q.   Has IV licensed its patents to any competitors of

      16   T-Mobile?

      17   A.   It has.

      18   Q.   Who specifically has IV licensed its portfolio of

      19   patents to?

      20   A.   You mean regarding competitors?

      21   Q.   Yes, regarding competitors.

      22   A.   It would be -- to my understanding, it would be AT&T

      23   and Verizon.

      24               MS. HENRY:   Your Honor, at this time, I'm going to

      25   ask to seal the courtroom.        We're about to get into the
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 161 of 197 PageID #: 20383
                                                                                 161



       1   confidential licensing information of both IV and then

       2   shortly following that, of Ericsson.

       3              THE COURT:    All right.     Based on counsel's

       4   request, I'll order the courtroom sealed.

       5              Those present who are not subject to the existing

       6   protective order entered in this case should excuse

       7   themselves and remain outside until the courtroom is

       8   unsealed.

       9              And, counsel, if you'll let me know when you've

      10   completed your examination regarding any confidential

      11   information.

      12              MS. HENRY:    Yes, Your Honor.

      13              (Courtroom sealed.)

      14              (Sealed Portion No. 6 saved in separate sealed

      15   transcript.)

      16              (Courtroom unsealed.)

      17              THE COURT:    All right.     The courtroom is unsealed.

      18   You may proceed, Ms. Henry.

      19   Q.   (By Ms. Henry)     Mr. Bratic, does the $5.00 per device

      20   royalty we just calculated, does that represent the value

      21   of only the patents-in-suit?

      22   A.   No.   It doesn't represent the value of the

      23   patents-in-suit.      It represents the value attributed to

      24   Ericsson's LTE patent portfolio.

      25              So you have to take the next step of apportioning
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 162 of 197 PageID #: 20384
                                                                                 162



       1   that $5.00 royalty based on the LTE Ericsson royalty rates

       2   to just the three patents-in-suit.

       3   Q.   And did you do that by relying on the technical

       4   analysis performed by Dr. Chrissan?

       5   A.   I did.

       6   Q.   Did Dr. Chrissan perform an analysis comparing 18 of

       7   Ericsson's U.S. LTE patents to the three patents-in-suit?

       8   A.   Yes, he did.

       9   Q.   Do you know where those 18 Ericsson patents came from?

      10   A.   Yes.

      11   Q.   Where did they come from?

      12   A.   Well, these were 18 Ericsson U.S. patents.           They were

      13   what they call charted, and what that -- what I mean by

      14   that is claim charts were prepared by Ericsson of these 18

      15   Ericsson LTE U.S. patents, and then they were -- those

      16   claim charts were then sent to ZTE when Ericsson was in

      17   negotiations with ZTE for ZTE to take a license.

      18   Q.   Who picked those 18 U.S. patents?

      19   A.   Ericsson did.

      20   Q.   And do you have an understanding of whether or not

      21   those 18 U.S. patents are representative of the value of

      22   Ericsson's entire LTE U.S. portfolio?

      23   A.   Yes, I do.

      24   Q.   Where did you get that understanding?

      25   A.   From the testimony -- the witness statements of
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 163 of 197 PageID #: 20385
                                                                                 163



       1   Ericsson personnel.

       2   Q.   And, Mr. Bratic, if the jury would like to look at the

       3   specific claim charts provided to ZTE, can they find those

       4   at DTX-536?

       5   A.   Yes.

       6   Q.   Okay.    You mentioned you relied on the testimony of

       7   some of Ericsson's own witnesses.          Were you present in the

       8   courtroom when the testimony of Ms. Chen was played earlier

       9   today?

      10   A.   Yes, I was.

      11   Q.   And do we see on the slide an excerpt from some of that

      12   testimony?

      13   A.   Yes.

      14   Q.   Okay.    And can you please read the highlighted

      15   portions?

      16   A.   Sure.    It says here:    Exemplary patent claim chart that

      17   we send out, we would consider being able to show the

      18   breadth of Ericsson's patent holding -- and then it goes on

      19   to say:      How many areas of the standard could be

      20   exemplified in the claim charts.

      21   Q.   Did you consider similar statements made by other

      22   Ericsson employees about whether or not claim charts

      23   provided during licensing negotiations are representative?

      24   A.   Yes.

      25   Q.   Is this one of those witness statements you relied on?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 164 of 197 PageID #: 20386
                                                                                 164



       1   A.   It is.

       2   Q.   Okay.     Who is Patricio Delgado?

       3   A.   I understand he was a director in Ericsson's

       4   intellectual property licensing group.

       5   Q.   And did he provide a sworn witness statement?

       6   A.   Yes.

       7   Q.   And did you review and rely on that witness statement?

       8   A.   I did.

       9   Q.   Can you please read the highlighted portions of that

      10   witness statement.

      11   A.   Yes.     It says:     Ericsson's executed licenses are the

      12   end result of a process that spans many months and

      13   sometimes years.

      14               In my experience, the process has begun with

      15   technical discussions where, at the prospective licensee's

      16   request, Ericsson presents claim charts to the prospective

      17   licensee showing how a representative sample of Ericsson's

      18   patents are essential to the standard.

      19   Q.   So is the term representative sample, is that an

      20   Intellectual Ventures term or an Ericsson term?

      21   A.   No.     That's an Ericsson term.

      22   Q.   Did you see other statements from Ericsson employees

      23   that matched the statements of Mr. Delgado and Ms. Chen?

      24   A.   Yes.     Excuse me.     Yes.

      25   Q.   Is the witness statement of a Mr. Luke McElroy?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 165 of 197 PageID #: 20387
                                                                                 165



       1   A.   Yes, it is.

       2   Q.   Who is Luke McElroy?

       3   A.   He is a former Ericsson director of licensing.

       4   Q.   And what did he have to say about Ericsson's licensing

       5   practices?

       6   A.   Well, he kind of echoed some of the things that were

       7   said in the previous witness statement and, of course, the

       8   statement -- testimony by Ms. Chen.

       9              The highlight here states:       The first phase -- so

      10   he indicates there are two phases -- the first phase

      11   comprising an exchange of claim charts and several rounds

      12   of technical discussions and analysis with prospective

      13   licensees gives the parties to the negotiation an

      14   opportunity to assess the strengths and weaknesses of the

      15   portfolio of patents to be licensed.          And in parenthesis,

      16   it says:     The technical discussion phase.

      17              And then it goes on to say:        Against the backdrop

      18   of their respective technical assessments, the parties

      19   begin the business discussion phase to negotiate specific

      20   terms of the prospective license.

      21   Q.   And, Mr. Bratic, does Mr. McElroy's discussion of a

      22   two-phase negotiation, beginning with technical discussions

      23   and ending in business discussions, is that consistent with

      24   your understanding of how licensing works in the real

      25   world?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 166 of 197 PageID #: 20388
                                                                                 166



       1   A.   Yes.

       2   Q.   And is -- are the statements of Ericsson's earlier

       3   witnesses discussing the use of representative patents for

       4   a larger portfolio, is that consistent with your

       5   understanding of how licensing practices happen in the real

       6   world?

       7   A.   Well, certainly.     When you have multiple patents, yes.

       8   Q.   Mr. Patent -- excuse me, Mr. Bratic, were you in the

       9   courtroom when Dr. Chrissan testified and provided what we

      10   see on Slide 27 to the jury?

      11   A.   Yes, I was.

      12   Q.   Okay.   And did you rely on Dr. Chrissan's technical

      13   evaluation of the patents-in-suit in comparison to

      14   Ericsson's 18 representative patents?

      15   A.   Yes.

      16   Q.   Okay.   How did you use that analysis?

      17   A.   Well, he explained the relative value of three

      18   patents-in-suit to the A level and B level patents.              And

      19   he, of course, determined the low-level patents.             There

      20   were three A level patents, seven B level patents, and

      21   eight what he called low level patents, but he gave a

      22   technical weighting of the three patents-in-suit to the

      23   A level patents.      And I believe that ranged from one and

      24   two-thirds.     One, a patent-in-suit was -- the

      25   patents-in-suit were technically as valuable as one and
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 167 of 197 PageID #: 20389
                                                                                 167



       1   two-thirds of the A level patents to as much as 2.5 of the

       2   A level patents.

       3             And then for the B level patents, he said the

       4   three patents-in-suit were technically as valuable as 5 to

       5   6 of the B level patents, of which there were seven.

       6             So I used that information and did some algebra

       7   and determined that that technical weighting of comparing

       8   by Dr. Chrissan of the patents-in-suit to the 18 Ericsson

       9   U.S. charted patents would result in a ratio or a

      10   percentage where the patents-in-suit represent a range of

      11   31.3 to 41.7 percent of the value of the 18 Ericsson U.S.

      12   charted patents.      And that's represented by the pie chart.

      13   Q.   What number within that range of 31.3 percent to

      14   41.7 percent did you ultimately determine to rely on in

      15   your analysis?

      16   A.   I used the low end of the range.         I used what you see

      17   that red pie -- piece of the pie, the 31.3 percent.

      18   Q.   And are your calculations contained in PTX-1466?

      19   A.   Regarding this subject, yes.

      20   Q.   Thank you.

      21             What was the next step in your analysis?

      22   A.   Well, I began with that $5.00 per device or per handset

      23   royalty rate -- again, an LTE royalty -- royalty rate.              I

      24   now applied Dr. -- the calculation I performed based on

      25   Dr. Chrissan's technical analysis, and then I only took
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 168 of 197 PageID #: 20390
                                                                                 168



       1   31.3 percent of the $5.00 royalty to apportion it down to

       2   $1.56 as a device or handset royalty apportioned for only

       3   the patents-in-suit.

       4             So that $1.56 represents the royalty rate per

       5   device for an LTE device representing the value of the

       6   patents-in-suit in the device.

       7   Q.   So now that we have a per device rate --

       8   A.   Right.

       9   Q.   -- do you believe that a per device rate is what's

      10   appropriate in this case?

      11   A.   No, that's not where the analysis stops.

      12   Q.   Okay.    So how did you -- well, first of all, tell us

      13   why is that.

      14   A.   Well, I understand that handsets or devices themselves

      15   don't infringe the -- the asserted patents and the method

      16   claims being asserted within those patents.

      17             What I understand is infringing or claimed to be

      18   infringing is the LTE wireless network that's been

      19   implemented by -- by T -- by T-Mobile.

      20             So the task I had to do was to figure the extent

      21   to which that T-Mobile wireless LTE network was being used.

      22   And so I had to then take the device royalty because the

      23   device connects with the LTE network in order for customers

      24   to enjoy the benefits of that LTE wireless network.

      25             So I then had to figure out how often or how much
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 169 of 197 PageID #: 20391
                                                                                 169



       1   would a device be used during its life.

       2   Q.   So did you attempt to take a per device rate and turn

       3   it into a per subscriber rate?

       4   A.   That's exactly what I did.

       5   Q.   And how did you go about doing that?

       6   A.   Well, I did some research, and I came across an article

       7   from a company called Recon Analytics, a research company.

       8   And they indicated that on average in the U.S., customers

       9   hold on to their handsets or devices, mobile devices, for

      10   just under 25 months, 24.9 months.

      11   Q.   And did you get this 24.9 months number from PTX-324?

      12   A.   Yes.

      13   Q.   All right.     So now that we have a per device rate and

      14   we know the average life of the device, did you then

      15   calculate the royalty rate based on that?

      16   A.   I did.

      17   Q.   Okay.     And did that end up being 6.3 cents?

      18   A.   Yes.     So I took the $1.56, which was the device royalty

      19   based on -- strictly on the value of the patents-in-suit.

      20   I divided by 24 point -- months, and that gave me a royalty

      21   per subscribers per month in the LTE network of 6.3 cents.

      22   Q.   And are those calculations contained in PTX-1466 and

      23   PTX-324?

      24   A.   Yes, they would be found there.

      25   Q.   Okay.     This says royalty rate per LTE subscriber per
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 170 of 197 PageID #: 20392
                                                                                 170



       1   month.    So are you applying this rate to every individual

       2   subscriber on each individual month?

       3   A.   I'm applying it to the number -- I will apply it in the

       4   formula to the number of LTE subscriber months during the

       5   infringement period.

       6   Q.   Let's look at the third Georgia-Pacific bucket.            What

       7   does this contain?

       8   A.   Well, this talks about the relationship -- Factor 4 and

       9   5 talk about basically whether or not the patent owner

      10   would be willing to license, and in this case, IV has

      11   obviously licensed the patents-in-suit on a number of

      12   occasions, as well as other patents.          So they clearly have

      13   a willingness to license their technology.

      14             Factor 5 talks about looking at the relationship

      15   between the parties.       In this case, IV doesn't compete with

      16   T-Mobile/Ericsson because IV doesn't provide an LTE

      17   network, and they don't make infrastructure equipment.

      18             So they would benefit -- IV -- Intellectual

      19   Ventures would benefit by granting a license to the

      20   Defendants because they would collect some form of royalty

      21   income.

      22   Q.   And, finally, what about the final Georgia-Pacific

      23   bucket?

      24   A.   Well, the last bucket deals with Factors 14 and 15.

      25             Factor 14 deals with the opinion of experts, and
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 171 of 197 PageID #: 20393
                                                                                 171



       1   in that case, I relied on Dr. Chrissan and Dr. Williams for

       2   technical matters in this case.

       3               And the last factor is Factor 15, which takes us

       4   back to that hypothetical negotiation we talked about where

       5   all the 14 factors get kind of rolled up into Factor 15.

       6   Q.   So now that we've walked through the first 14

       7   Georgia-Pacific factors, are we back at the hypothetical

       8   negotiation table?

       9   A.   Yes.

      10   Q.   And are -- what are the highlights of the information

      11   that you believe the parties would be considering when they

      12   were sitting at that negotiation table?

      13   A.   Well, some of the factors that the parties would be

      14   certainly aware of would be, again, the presumption that

      15   everybody has to accept the fact the patents are valid and

      16   have been infringed.       The parties would be aware that LTE

      17   is provide -- the LTE network that T-Mobile operates is

      18   made very efficient and that T-Mobile's competitors have

      19   licenses to those networks -- to those patents and are

      20   competitors, and they offer competitive LTE services.

      21               The patents-in-suit enabled improvement in network

      22   efficiency, quality of savings, as well as kind of the more

      23   efficient capacity and bandwidth savings.

      24               Ericsson, they certainly would know from the price

      25   reference sheets that Ericsson had sought royalties as high
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 172 of 197 PageID #: 20394
                                                                                 172



       1   as $8.00 a device.      They would -- certainly would be aware

       2   of and certainly IV would accept that there were no

       3   non-infringing alternatives to the patented technology in

       4   order to get the benefits of the patents.

       5               And, finally, I believe the parties would agree to

       6   a royalty rate of 6.3 cents per LTE subscriber month.

       7   Q.   Mr. Bratic, is it your opinion that 6.3 cents per LTE

       8   subscriber per month is the royalty rate that the parties

       9   would have agreed to at the hypothetical negotiation for

      10   all three patents?

      11   A.   Yes.

      12   Q.   Okay.    And is that rate the same regardless of whether

      13   or not there is a single patent or all three patents

      14   infringe at any given time?

      15   A.   That rate would be the same.        It would be a portfolio

      16   royalty which would have been negotiated in February of

      17   2013.

      18   Q.   Why is that?

      19   A.   Well, as we talked about earlier, the parties would

      20   have been aware in February of 2013 that two of the patents

      21   had already issued.      The third patent hadn't issued, but it

      22   had -- the application was already pending.            And under the

      23   book of wisdom, they would know that that patent would

      24   issue.      And they would know that -- that the Defendants

      25   would need a license to all three patents.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 173 of 197 PageID #: 20395
                                                                                 173



       1               And consistent with Ericsson's license practice of

       2   granting a patent for a portfolio rate and not changing it,

       3   whether you're adding or subtracting patents for it, I

       4   believe the parties would have settled on the 6.3 --

       5   6-cent -- 6.3-cent royalty per subscriber month.

       6   Q.   So, Mr. Bratic, we're now back at the formula that

       7   you talked about earlier.        I see that we've got the

       8   royalty rate here at 6.3 percent, and now we need the

       9   royalty base.

      10               Very briefly, how did you calculate the royalty

      11   base?

      12   A.   Well, I looked at the number -- I determined the amount

      13   of the number of LTE subscribers that Ericsson -- excuse

      14   me -- that T-Mobile had based on information T-Mobile

      15   provided and information that Ericsson had about --

      16   estimates Ericsson had of how many people in the United

      17   States and North America use LTE and other networks.

      18               So I was able to use that to estimate the number

      19   of Ericsson LTE subscribers during the infringement period

      20   from June 2014 through the date of trial.

      21   Q.   And I see at the top of this, it says:          LTE Subscriber

      22   Months, 2.4 billion.

      23   A.   Yes.

      24   Q.   Did you use all 2.4 billion subscriber months as your

      25   damages base?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 174 of 197 PageID #: 20396
                                                                                 174



       1   A.   No.

       2   Q.   I mean as your royalty base?

       3   A.   No, I didn't.

       4   Q.   And why not?

       5   A.   Well, because I recognized that about half, about

       6   50 percent of the base stations that are used on T-Mobile

       7   networks were licensed to Nokia.

       8                So I only focused on the un-licensed radio base

       9   stations, which I had assumed the un-licensed ones were the

      10   Ericsson radio base stations.

      11               So I multiplied the 50 percent times the 2.4

      12   billion, and that gave -- reduced it by half to tell me

      13   that there were 1.2 million LTE subscriber months during

      14   the infringement period.

      15               And a subscriber month, I might just explain, is

      16   when you take one subscriber, for example -- and an LTE

      17   subscriber, they're a subscriber for a year.            That's 12

      18   subscriber months.

      19               So then if you have a million LTE customers, for

      20   example, that would be 120 million subscriber months in one

      21   year.      So the numbers get big quickly just because you have

      22   many, many months of use of an LTE network.

      23   Q.   And I think you said that there were 1.2 million

      24   subscriber months.      Did you mean 1.2 billion?

      25   A.   Billion.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 175 of 197 PageID #: 20397
                                                                                 175



       1   Q.   Okay.    So now that we have the royalty rate of 6.3

       2   cents per subscriber per month, we have the royalty base of

       3   1.2 billion LTE subscribers per month, what is your opinion

       4   about what a reasonable royalty is in this case?

       5   A.   Well, rounded, the number is $77.4 million.

       6   Q.   Did you then do any calculation to determine how much

       7   of those damages took place before this lawsuit was filed,

       8   and how many of those damages took place after the lawsuit

       9   was filed?

      10   A.   Yes.    I broke down the total royalty.

      11   Q.   Okay.    And how many -- how much of those damages

      12   happened before the lawsuit was filed?

      13   A.   Okay.    So before August 9, 2017, the total royalties

      14   for that period would be $43,718,664.00.

      15   Q.   And what about after the lawsuit was filed?

      16   A.   For the period after August 9, 2017, it would be

      17   $33,649,897.00.

      18   Q.   And does that get you to your total damages award of

      19   77.4 million?

      20   A.   Yes, which I said is, again, a rounded number.            It's

      21   77.36 million.

      22   Q.   Mr. Bratic, considering all of your experience,

      23   considering all of the documents reviewed -- you reviewed

      24   and considering all the calculations that we've walked the

      25   jury through in pretty exhaustive detail, is it your
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 176 of 197 PageID #: 20398
                                                                                 176



       1   opinion that $77.4 million is a reasonable royalty to pay

       2   to IV for T-Mobile and Ericsson's infringement of the

       3   patents-in-suit?

       4   A.   Yes.

       5   Q.   Thank you, Mr. Bratic.

       6               MS. HENRY:   I pass the witness.

       7               THE COURT:   Cross-examination by the Defendants.

       8               MR. RUBENSTEIN:    Thank you, Your Honor.

       9               THE COURT:   You may proceed when you're ready,

      10   Mr. Rubenstein.

      11               MR. RUBENSTEIN:    Thank you, Your Honor.

      12               May I approach with a witness notebook?

      13               THE COURT:   Yes, you may.

      14                             CROSS-EXAMINATION

      15   BY MR. RUBENSTEIN:

      16   Q.   Good afternoon, Mr. Bratic.

      17   A.   Good afternoon.

      18   Q.   Mr. Bratic, you have been present in the courtroom

      19   during the trial for all of the last two days, correct?

      20   A.   Yes.

      21   Q.   And you have listened to all of the testimony from the

      22   witnesses that have come before you; is that right?

      23   A.   Yes.

      24   Q.   And you heard the -- the testimony from Dr. Chrissan

      25   about the Ericsson source code?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 177 of 197 PageID #: 20399
                                                                                 177



       1   A.   I did.

       2   Q.   And you heard that the -- the source code is what runs

       3   the base stations.

       4   A.   I think I had a general understanding of that.

       5   Q.   Okay.    And you heard Dr. Williams testify about how he

       6   believes that the Ericsson base stations infringe the three

       7   asserted patents?

       8   A.   Yes.

       9   Q.   And you heard that Dr. Williams does not have any

      10   opinions about infringement by any handsets, correct?

      11   A.   That I understood.

      12   Q.   And you understand that Ericsson is the one who makes

      13   the base stations that we are here discussing this week.

      14   A.   That's my understanding.

      15   Q.   Now, Mr. Bratic, during your work in this case, you

      16   actually performed a royalty calculation that is based on

      17   the sales of these Ericsson base stations that we've been

      18   talking about; isn't that right?

      19   A.   That's true.

      20   Q.   And we heard you discuss earlier the Ericsson license

      21   with ZTE in connection with your reasonable royalty model?

      22   A.   Yes.

      23   Q.   And you understand, don't you, Mr. Bratic, that the

      24   Ericsson license with ZTE also includes a royalty rate that

      25   is specific to base stations?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 178 of 197 PageID #: 20400
                                                                                 178



       1   A.   Yes.

       2   Q.   And in your base station or infrastructure calculation,

       3   as you refer to it, you go back to that Ericsson/ZTE

       4   license agreement and use that royalty rate that is

       5   assigned for base station products, correct?

       6   A.   Yes, although I called it infrastructure product.

       7   Q.   And you understand that a base station is an

       8   infrastructure product?

       9   A.   I would say it's included in infrastructure products.

      10   Q.   And after you take the rate for infrastructure

      11   products, you then apply that to actual sales of these base

      12   stations made by Ericsson to this customer, T-Mobile, who's

      13   in the courtroom today, correct?

      14   A.   Yes.

      15   Q.   And when you do that math, you get to a royalty of

      16   approximately $9 million, correct?

      17   A.   Yes.

      18   Q.   And you agree -- and you call this -- that calculation

      19   your infrastructure calculation?

      20   A.   Yes.

      21   Q.   And you agree, Mr. Bratic, that if this case were --

      22   were focused only on base stations and it were only

      23   Ericsson in the case, your reasonable royalty would be this

      24   infrastructure calculation of $9 million, correct?

      25   A.   That would have been my understanding.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 179 of 197 PageID #: 20401
                                                                                 179



       1   Q.   And so if only Ericsson had been at the hypothetical

       2   negotiation that you described earlier, the correct amount

       3   of damages, in your opinion, is $9 million, right?

       4   A.   If only Ericsson had been at the hypothetical

       5   negotiation, yes.

       6   Q.   Right.    But in your view, Mr. Bratic, once T-Mobile

       7   enters the picture, your royalty jumps more than eight

       8   times, from $9 million to $77 million; is that correct?

       9   A.   That's correct.

      10   Q.   Right.    Now, Mr. Bratic, this isn't the first time that

      11   you have served in an expert witness capacity on behalf of

      12   IV, correct?

      13   A.   That's correct.

      14   Q.   And over your history of working with IV, the various

      15   firms that you have worked for have billed in excess of

      16   $1 million to IV, correct?

      17   A.   Yes, sir.

      18   Q.   Okay.    Mr. Bratic, I'd like to ask you a few questions

      19   now about your subscriber months royalty model that you

      20   took some time to describe earlier.          Is that okay?

      21   A.   Certainly.

      22   Q.   Great.

      23             Now, you agree, don't you, that when using license

      24   agreements as a basis for a hypothetical negotiation, you

      25   need to assess the technical and economic comparability of
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 180 of 197 PageID #: 20402
                                                                                 180



       1   those licenses, correct?

       2   A.   Yes.

       3   Q.   And you have reviewed the patent license agreements of

       4   IV, right?

       5   A.   I have.

       6   Q.   And those licenses are portfolio licenses, correct?

       7   A.   They are.

       8   Q.   So, in other words, those licenses license many, many

       9   more patents than just the three patents asserted in this

      10   case.

      11   A.   Yes.

      12   Q.   But you recognize, don't you, Mr. Bratic, that the

      13   hypothetical negotiation that you described a few minutes

      14   ago is only about the three asserted patents.

      15   A.   That's correct.

      16   Q.   And, Mr. Bratic, you recognized through your review of

      17   IV's license agreements that --

      18               MR. RUBENSTEIN:    Actually, I'm going to stop

      19   myself, Your Honor, because I do believe we need to seal

      20   the courtroom at this time.        We're getting into some

      21   confidential information.

      22               THE COURT:   All right.     Based on counsel's

      23   representation and requests, I'll order the courtroom

      24   sealed at this time.

      25               Those present in the courtroom who are not subject
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 181 of 197 PageID #: 20403
                                                                                 181



       1   to the protective order entered in this case should excuse

       2   themselves until the courtroom is unsealed and the public

       3   is invited to return.

       4               For the record, the courtroom is sealed.

       5               (Courtroom sealed.)

       6               (Sealed Portion No. 7 saved in separate sealed

       7   transcript.)

       8               (Courtroom unsealed.)

       9               THE COURT:   All right.     The courtroom and the

      10   record are unsealed.       Let's -- let's continue.

      11               MR. RUBENSTEIN:    Thank you, Your Honor.

      12   Q.   (By Mr. Rubenstein)      Now, Mr. Bratic, after we have

      13   this per device royalty of yours of 1 -- $1.50 -- 56 and a

      14   third cents, you divide that by the 24.9 months that you

      15   calculated to achieve a -- a royalty rate of 6.3 cents that

      16   you talked about earlier, correct?

      17   A.   Yes.

      18   Q.   Then you multiply that royalty number by the number of

      19   subscriber months that you calculated for T-Mobile's

      20   network since the alleged date of first infringement?

      21   A.   That's right.

      22               MR. RUBENSTEIN:    May I have Mr. Bratic's Slide 37,

      23   please?

      24   Q.   (By Mr. Rubenstein)      And this calculation of subscriber

      25   months, Mr. Bratic, took into account subscribers with any
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 182 of 197 PageID #: 20404
                                                                                 182



       1   LTE phone in the T-Mobile network, correct?

       2   A.   I'm sorry, I'm not sure what you're asking.

       3   Q.   When you were calculating the number of subscriber

       4   months --

       5   A.   Yes.

       6   Q.   -- you -- you made that calculation by looking at all

       7   of T-Mobile's subscribers, regardless of what kind of phone

       8   they had, correct?

       9   A.   All LTE subscribers.

      10   Q.   Yes.    Regardless of what kind of phone they had,

      11   correct?

      12   A.   Oh, yes, correct.

      13   Q.   All right.    And you didn't make any attempt to run this

      14   calculation without subscribers who were using handsets

      15   made by those companies we talked about earlier that had

      16   already had a license to IV's patents?

      17   A.   That's correct.

      18               MR. RUBENSTEIN:    Okay.    May I have Mr. Bratic's

      19   slides, please?     We need to go to the -- to the very top,

      20   please.     There we go.

      21   Q.   (By Mr. Rubenstein)      All right.     Now, Mr. Bratic, I

      22   would hope that you'd agree with me that what I have up

      23   here on the screen is an accurate depiction of -- of just

      24   the math that you did to get to your reasonable royalty; is

      25   that correct?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 183 of 197 PageID #: 20405
                                                                                 183



       1   A.   Yes, it looks correct.

       2   Q.   Okay.    Now, Mr. Bratic, if hypothetically one of the

       3   numbers in this calculation was different, that would

       4   change the result, wouldn't it?

       5   A.   Yes, of course.

       6   Q.   That's just math, right?

       7   A.   That's just math.

       8   Q.   All right.    So, hypothetically, let's say that the

       9   average price of -- I'm sorry, that the -- that the per

      10   device royalty rate was instead of $5.00, let's say it was

      11   $3.69.   If we make that $3.69, I'm wondering if you're able

      12   to confirm for me that just the math that appears on the

      13   screen is correct.      And is your screen blurry?

      14   A.   It is.

      15   Q.   Okay.    Well, let me see if we can take care of that.

      16   And while we're waiting for that, Mr. Bratic, I have a

      17   calculator here for you, if you'd like, to use that to help

      18   us with this math.

      19   A.   Sure.

      20             MR. RUBENSTEIN:      May I approach, Your Honor?

      21             THE COURT:     You may.

      22   Q.   (By Mr. Rubenstein)      Okay.    Mr. Bratic, so we'll --

      23   we'll level set here.

      24             The only -- the only number that we've changed on

      25   the screen is the very top number, and we've changed it
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 184 of 197 PageID #: 20406
                                                                                 184



       1   from $5.00 to $3.69.       And -- and what I'm asking you to

       2   confirm for me, please, sir, is that just the math, working

       3   through to the bottom is correct.

       4   A.   I believe so.

       5   Q.   Okay.

       6   A.   I'm just eyeballing it --

       7   Q.   Okay.

       8   A.   -- and it looks all right.

       9   Q.   Now -- now, what if, hypothetically, the number of

      10   subscriber months that we see down near the very bottom,

      11   instead of 1.23 billion was $325,757,920?           Would you

      12   confirm for me, please, that just the math on this slide

      13   would be correct?

      14   A.   One second.     I'm not sure how to set this computer --

      15   this calculator.      But eyeball -- excuse me.

      16             I'm eyeballing it compared to the last screen, and

      17   the math looks like that would be correct --

      18   Q.   Okay.

      19   A.   -- mathematically.

      20   Q.   Right.    Now, let's say, Mr. Bratic, that the number

      21   that you got from Dr. Chrissan was shown to be too high,

      22   and that's that 31.3 number that we have on the screen

      23   here; right?

      24   A.   Okay.

      25   Q.   Okay.    Hypothetically, if that number were to change to
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 185 of 197 PageID #: 20407
                                                                                 185



       1   15 percent, can you confirm for me that the number at the

       2   bottom is correct, just mathematically?

       3   A.   Yes, I would expect that to be reduced by about half.

       4   Q.   And if we assume that Dr. Chrissan's apportionment,

       5   instead of the original 31.3 was actually 3.13, can you

       6   confirm that the number at the bottom is correct?

       7   A.   Looking at it without doing any calculation, it appears

       8   that that would be correct.

       9   Q.   All right.    Now, Mr. Bratic, you would agree with me,

      10   wouldn't you, that if the jury disagrees with the opinions

      11   of Dr. Williams and Dr. Chrissan, that the damages would be

      12   zero?

      13   A.   I'm not sure what opinions of Dr. Williams you're

      14   asking me to assume the jury would disagree with because he

      15   had a lot of opinions.

      16   Q.   Mr. Bratic, you'd agree with me, wouldn't you, that if

      17   the jury disagrees with Dr. Williams's opinions about

      18   infringement and Dr. Chrissan's inputs to Dr. Williams's

      19   opinions on infringement, that the damages would be zero?

      20   A.   Yes, I would agree if there are -- if there's no

      21   finding of infringement, then there are no damages.

      22   Q.   Now, Mr. Bratic, the last thing is this is a -- a

      23   mathematical representation of your infrastructure royalty

      24   calculation we talked about at the very beginning, correct?

      25   A.   It is.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 186 of 197 PageID #: 20408
                                                                                 186



       1   Q.   Okay.    Now, Mr. Bratic, if, again, we simply change

       2   Dr. Chrissan's input from 31.3 to 15 percent, that would

       3   reduce the royalty to 4.32 million, correct?

       4   A.   Could you show me the previous slide, please?

       5   Q.   Yes, sir.

       6   A.   Okay.    That's correct -- I -- I believe that'd be

       7   correct.

       8   Q.   Right.    And then if -- if Dr. Chrissan's apportionment

       9   were 3.13 percent, just like we looked at with the other

      10   one, that would bring it down to a little over $900,000.00

      11   for the royalty, correct?

      12   A.   I believe so.

      13   Q.   Mr. Bratic, thank you.

      14               MR. RUBENSTEIN:     I pass the witness.

      15               THE WITNESS:     Thank you.

      16               THE COURT:     Is there redirect, Ms. Henry?

      17               MS. HENRY:     Briefly, Your Honor.

      18               THE COURT:     All right.

      19                            REDIRECT EXAMINATION

      20   BY MS. HENRY:

      21   Q.   Mr. Bratic, Mr. Rubenstein just walked you through

      22   quite a bit of math in the last couple of minutes.              Do you

      23   recall that?

      24   A.   Yes.

      25   Q.   And he changed a whole bunch of numbers in your
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 187 of 197 PageID #: 20409
                                                                                 187



       1   calculations and as a result came out with different

       2   damages numbers; is that right?

       3   A.   Vastly different.

       4   Q.   Are any of those hypothetical numbers that

       5   Mr. Rubenstein added in there, are any of those supported

       6   in the record in this case?

       7   A.   Not in my opinion.

       8   Q.   Are they going to bring an expert here to tell you that

       9   those numbers should be imported into your calculations to

      10   lower your rate?

      11   A.   Of course.

      12   Q.   Are they going to -- they're going to bring someone

      13   here to -- to provide those hypothetical numbers --

      14   A.   Oh, no.   Oh, no.     They're going to bring a rebuttal

      15   expert, of course.

      16             THE COURT:     Let's speak one at a time, please.

      17             THE WITNESS:     Yes, sir.

      18             MS. HENRY:     I apologize, Your Honor.

      19   Q.   (By Ms. Henry)      Mr. Bratic, what is the period of time

      20   for which you've calculated damages?

      21   A.   It began in June 2014, and it started -- ended on the

      22   first day of trial, which is yesterday.

      23   Q.   So are you --

      24   A.   Excuse me, February 4th.

      25   Q.   Excuse me.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 188 of 197 PageID #: 20410
                                                                                 188



       1               Are you accounting for the full breadth of

       2   infringement all the way through the expiration of the

       3   patents-in-suit?

       4   A.   No.

       5   Q.   If Ericsson and T-Mobile continued to infringe IV's

       6   patents after this week, after the date of this trial,

       7   would they then owe even more damages?

       8   A.   They would.

       9   Q.   Okay.    Now, Mr. Bratic, Mr. Rubenstein spoke with you

      10   about something he called the base station rate.             Do you

      11   recall that?

      12   A.   I do.

      13   Q.   Okay.    And -- and he asked you some hypothetical

      14   questions about, well, what if T-Mobile weren't in the

      15   room.      Do you recall that?

      16   A.   I do.

      17   Q.   Okay.    Is it important that T-Mobile was in that

      18   hypothetical negotiation room?

      19   A.   Based on my understanding of the allegation of how

      20   infringement occurs in this case, yes.

      21   Q.   And does the value of T-Mobile's use of these patents,

      22   does that factor into the hypothetical negotiation?

      23   A.   It's the core of the hypothetical negotiation.

      24   Q.   Do you believe that it would be appropriate to base

      25   damages on this case solely on the value of the base
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 189 of 197 PageID #: 20411
                                                                                 189



       1   stations themselves?

       2   A.   No, not at all.

       3   Q.   Why not?

       4   A.   Well, because T-Mobile is accused of being a direct

       5   infringer of these 10 method claims of the three

       6   patents-in-suit.      They provisioned a very large LTE network

       7   that operates in a very efficient manner, enabling them to

       8   provide LTE wireless services to millions of customers

       9   going back to June of 2014.        They've made extensive use of

      10   their network.     Their customers have enjoyed improved

      11   quality of service.      They've improved their profitability

      12   significantly.     They've saved lots of money and avoided

      13   capital investment in infrastructure.           And all that would

      14   be reflected in the extent of use made of the

      15   patents-in-suit by T-Mobile as a direct infringer, which is

      16   separate and apart from anything Ericsson did when it sold

      17   the equipment that allowed T-Mobile to become the direct

      18   infringer.

      19   Q.   Do any of the value that T-Mobile -- excuse me, I'm

      20   going to -- I'm going to rephrase that question.

      21             Does the value that T-Mobile reaped from the use

      22   of these patents-in-suit, is that -- is that included

      23   simply in the price they pay for the base station?

      24   A.   No, not at all.

      25   Q.   Did you walk the jury through some documents that prove
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 190 of 197 PageID #: 20412
                                                                                 190



       1   that?

       2   A.   Yes.

       3   Q.   Mr. Rubenstein also talked about the fact that

       4   Ericsson's licenses that you walked through are a per

       5   handset rate.     Do you recall that?

       6   A.   Yes.

       7   Q.   Why do you believe that a per handset rate -- excuse

       8   me, first, do you believe that a per handset rate is

       9   appropriate?

      10   A.   Well, no, but -- no.

      11   Q.   Why not?

      12   A.   Well, the handsets themselves don't infringe, but what

      13   the handsets do is they enable T-Mobile's LTE subscribers

      14   who have an LTE handset -- pretend this is a handset.              I

      15   wasn't allowed to bring mine into court.           You can pretend

      16   this is a handset, and it's an LTE handset.

      17               When an LTE customer of T-Mobile has one of these

      18   devices, they access that infringing LTE network, and they

      19   enjoy that quality of service.

      20               T-Mobile gets all kinds of other benefits as a

      21   result of that customer being connected to that network.

      22   You, therefore, have to look at the nature of the network,

      23   the extent of use of the network, and all the benefits

      24   flowing from that infringing network to determine the

      25   reasonable royalty.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 191 of 197 PageID #: 20413
                                                                                 191



       1   Q.   You were also asked some questions about the fact that

       2   there are several manufacturers of handsets.            And when we

       3   say handsets, are we talking about phones and tablets and

       4   other types of mobile devices?

       5   A.   Yes, correct.

       6   Q.   Thank you.    You were asked some questions about the

       7   fact that the manufacturers of many of those handsets are

       8   licensed to IV.      Do you recall that?

       9   A.   Yes.

      10   Q.   And I believe you said that you didn't think that was

      11   relevant in your analysis?

      12   A.   It's not.

      13   Q.   Why not?

      14   A.   Because the handsets themselves don't infringe.

      15   Q.   Can you elaborate on that?

      16   A.   Well, as I said earlier, yes, I'm happy to explain.

      17   The handsets don't -- as I understand from Dr. Williams's

      18   analysis, the handsets themselves don't infringe, but it's

      19   the LTE network, the T-Mobile LTE network, wireless network

      20   that does infringe.      Those handsets just enable customers

      21   to access that infringing network.

      22               Whether those handsets are licensed already by IV

      23   or not has nothing to do with it because they are not part

      24   of the royalty base.

      25   Q.   Mr. Bratic, I have two more questions for you.
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 192 of 197 PageID #: 20414
                                                                                 192



       1             The first, who picked the 18 U.S. patents to chart

       2   and provide to ZTE in those negotiations?

       3   A.   Ericsson did.

       4   Q.   And who called those representative?

       5   A.   I'm sorry?

       6   Q.   And who called those representative patents?

       7   A.   Ms. Chen.

       8             MS. HENRY:     Thank you, Your Honor.       No further

       9   questions.      I pass the witness.

      10             THE COURT:     Additional cross-examination,

      11   Mr. Rubenstein?

      12             MR. RUBENSTEIN:      Just briefly, Your Honor.

      13             THE COURT:     Proceed.

      14                           RECROSS-EXAMINATION

      15   BY MR. RUBENSTEIN:

      16   Q.   Now, Mr. Bratic, you heard Dr. Williams earlier today

      17   give his testimony about all of the claims asserted in

      18   these three patents being directed at the operation of the

      19   base station, correct?

      20   A.   In part.

      21   Q.   You were here for his testimony, right?

      22   A.   I heard that testimony.        I'm saying it's part of the

      23   testimony I heard.

      24   Q.   Right.     So you -- you heard Dr. Williams describe that

      25   the claims in the asserted patents are -- are directed at
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 193 of 197 PageID #: 20415
                                                                                 193



       1   the operation of the base stations, correct?

       2   A.   I'm not sure I heard exactly that.

       3   Q.   All right.    Did -- you heard Dr. Williams run through

       4   his -- run through his checklist and, you know, go through

       5   and see -- you know, give us his opinion about how the base

       6   station, in his view, meets all of those claims, correct?

       7   A.   That was my general understanding.

       8               MR. RUBENSTEIN:    Pass the witness, Your Honor.

       9               THE COURT:   Redirect?

      10                            REDIRECT EXAMINATION

      11   BY MS. HENRY:

      12   Q.   Mr. Bratic, I'm told I misstated earlier with a couple

      13   of exhibits.      Can you confirm whether or not the Verizon

      14   exhibit is -- excuse me, the Verizon license is PTX-262?

      15   A.   Let me see if I can find PTX-262.         There you go.      Thank

      16   you.   Let me look at that.       Yes.

      17   Q.   And can you confirm that the set of claim charts that

      18   were provided to ZTE are at PTX-335?

      19   A.   Yes.

      20   Q.   And -- and a part of the exhibit --

      21   A.   Oh, I'm sorry.      Those are the price -- reference price

      22   sheets.

      23   Q.   Oh, I apologize.

      24               MS. HENRY:   Can we please take those off the

      25   screen?
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 194 of 197 PageID #: 20416
                                                                                 194



       1   Q.   (By Mr. Henry)       And can you confirm for me that some of

       2   the documents that were used in your analysis are -- for

       3   your calculations were PTX-49, 58, and 52 through 57?              I

       4   believe we failed to read those into the record.             They were

       5   represented on your slides.

       6   A.   I'm sorry, could you just repeat that one more time?

       7   Q.   Yes.    I'm sorry.     PTX-49 --

       8   A.   Hold on one second.       I'm looking at them individually.

       9   Yes, 49.

      10   Q.   PTX-58?

      11   A.   Yes.

      12   Q.   And PTX-52 through 57?

      13   A.   I'm sorry, what range?

      14   Q.   PTX-52 through 57?

      15   A.   Yes.

      16               MS. HENRY:     No further questions.

      17               THE COURT:     Additional cross-examination?

      18               MR. RUBENSTEIN:     Nothing further, Your Honor.

      19               THE COURT:     All right.   Mr. Bratic, you may step

      20   down.

      21               THE WITNESS:     Thank you, Your Honor.

      22               THE COURT:     Ladies and gentlemen, we're going to

      23   recess for the evening at this point.

      24               I'm sorry we've stayed as late as we have, but I

      25   think you can understand with a lengthy witness like this,
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 195 of 197 PageID #: 20417
                                                                                 195



       1   it's hard to stop and start.

       2              I'm going to ask you to leave your juror notebooks

       3   closed on the table in the jury room as you leave for the

       4   evening.

       5              I'll remind you to follow all my instructions,

       6   including not to discuss the case with anyone.             I'd like to

       7   have you back tomorrow morning just like you were this

       8   morning.     We'll try to start as close to 8:30 as we can.

       9   Travel safely to your homes.        Have a good evening.

      10              And the jury is excused at this time.

      11              COURT SECURITY OFFICER:       All rise.

      12              (Jury out.)

      13              THE COURT:    All right.     Be seated, please.

      14              Counsel, I have looked at what you've previously

      15   submitted as a jointly proposed final jury instruction and

      16   verdict form.     I believe the Court would benefit by an

      17   updated revision of those documents in light of where we

      18   are in the case as of now.

      19              I'm going to order that the parties jointly submit

      20   a revised and updated proposed final jury instruction and

      21   verdict form by 5:00 o'clock p.m. tomorrow.            That's

      22   Wednesday.     And you should submit it in both Word form

      23   and -- Word format and a PDF format.

      24              Also, make sure that any competing proposals

      25   included therein where you don't agree are clearly
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 196 of 197 PageID #: 20418
                                                                                 196



       1   distinguishable.

       2              I would suggest a different font for one person or

       3   shading or something so that it's readily discernible by

       4   the Court where you diverge.        And, again, this is a single

       5   joint submission of a revised and updated final jury

       6   instruction and verdict form.

       7              All right.     With that, are there any questions

       8   before we recess for the evening?

       9              MR. WARD:     Your Honor, may Mr. Bratic be finally

      10   excused?

      11              THE COURT:     Any objection from Defendants?

      12              MR. RUBENSTEIN:     No, Your Honor.

      13              THE COURT:     All right.    Mr. Bratic is excused.

      14              MR. WARD:     Nothing else from Plaintiff.

      15              THE COURT:     Anything else from Defendants?

      16              MR. KUBEHL:     No, Your Honor.

      17              THE COURT:     We stand in recess until tomorrow

      18   morning.

      19              COURT SECURITY OFFICER:       All rise.

      20              (Recess.)

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 333 Filed 02/21/19 Page 197 of 197 PageID #: 20419
                                                                                 197



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              2/5/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
